ICJ_047_SouthWestAfrica_LBR_ZAF_1966-07-18_JUD_01_ME_06_FR.txt. 250

OPINION DISSIDENTE DE M. TANAKA

[Traduction] |

I
Le 4 novembre 1960, le Gouvernement du Libéria et le Gouverne-
ment de l'Ethiopie (ci-après dénommés les demandeurs) ont déposé
devant la Cour une requête introductive d’instance contre l’Union
sud-africaine, aujourd’hui la République sud-africaine (ci-après dénom-
mée le défendeur). Le défendeur a soulevé quatre exceptions préliminaires
relatives à la juridiction de la Cour. Ces exceptions ayant été rejetées
par un arrêt en date du 21 décembre 1962 et la procédure écrite et orale
sur le fond étant achevée, la Cour doit désormais se prononcer sur les
conclusions que les demandeurs lui ont présentées dans leurs mémoires
et qu’ils ont modifiées au cours de la procédure orale, le 19 mai 1965.

L'une des exceptions préliminaires rejetées par l’arrêt de 1962, la
troisième, concernait la nature du différend porté devant la Cour par
les demandeurs, c’est-à-dire la question de l'existence de leur droit ou
intérêt juridique. La Cour, au stade actuel de la procédure, a repris et
réexaminé cette question, mais du point de vue du fond.

Il y a lieu ici de s’arrêter sur la définition que la Cour donne de la
question de l'intérêt juridique des demandeurs, lorsqu'elle déclare:
«il se pose une question relevant du fond mais ayant un caractère priori-
taire: elle concerne la qualité des demandeurs en la phase actuelle de
la procédure ... la question ... de leur droit ou intérêt juridique au regard
de l’objet de la demande telle qu’elle a été énoncée dans leurs conclusions
finales ».

En somme, on déclare rejeter les demandes pour le motif que les
demandeurs n’ont aucun droit ou intérêt juridique au regard de l’objet
de leurs demandes et l’on infirme en grande partie la décision prise dans
l’arrêt de 1962 sur la troisième exception préliminaire.

Nous ne contestons pas 4 la Cour le pouvoir de réexaminer de son
propre chef, à n’importe quel stade de la procédure, des questions
de compétence et autres questions préliminaires mais nous estimons
que les raisons manquent pour infirmer sur ce point Parrét de 1962
et que la Cour devrait trancher les questions touchant irréductiblement
au fond que soulèvent les conclusions finales des demandeurs.

Nous nous trouvons à nouveau devant la question de savoir si les
demandeurs possèdent un droit ou intérêt juridique à ce que le dé-
fendeur, en sa qualité de Mandataire, s’acquitte comme il convient
des obligations qui lui incombent en vertu des «dispositions relatives
à la gestion» figurant dans l’accord de Mandat.

248
SUD-OUEST AFRICAIN (OP. DISS. TANAKA) 251

Il est répondu négativement à cette question, soit à raison de la nature
de l'intérêt, soit à raison de la qualité des demandeurs.

La thèse soutenue est que le différend soumis à la Cour par les de-
mandeurs ne porte nullement atteinte aux intérêts concrets des Etats
demandeurs ni de leurs ressortissants et n’est pas prévu par les disposi-
tions du deuxième alinéa de l’article 7 du Mandat.

Le Mandat, comme nous le verrons plus en détail ci-après, se présente
du point de vue économique et sociologique, comme un faisceau d’in-
térêts de plusieurs catégories.

L'élément personnel dans la structure du système des Mandats est
extrêmement complexe et sui generis; outre le Mandataire, la Société
des Nations et les habitants des territoires, certaines personnes sont
d’une manière ou d’une autre liées au Mandat, notamment celles qui
collaborent à la mise en œuvre ou à la bonne marche du système, comme
les Principales Puissances alliées et associées et les Etats Membres de
la Société des Nations.

Les intérêts concernant ces diverses catégories de personnes sont
multiples. Ici, seul l'intérêt des Etats Membres de la Société des Nations
est en cause, puisqu'il s’agit désormais de savoir si les demandeurs ont
un intérêt juridique en leur qualité d’anciens Membres de la Société.

Les intérêts que les Etats Membres de la Société des Nations peuvent
avoir au regard du système des Mandats sont généralement classés en
deux catégories. Il s’agit, d’une part, de ce qu’on appelle l’intérêt national,
qui recouvre à la fois l'intérêt des Etats Membres en tant qu’Etats et
l'intérêt de leurs ressortissants (article 5 du Mandat). Il y a, d’autre part,
Pintérêt commun ou général des Etats Membres à ce que le Mandataire
s’acquitte comme il convient des obligations découlant du Mandat.

La question de savoir si la clause juridictionnelle énoncée au deuxième
alinéa de l’article 7 du Mandat est applicable aux deux catégories d’in-
térêts ou seulement à la première — l'intérêt national — est précisément
la question à laquelle il faut répondre en la présente instance.

Nous devons ici reconnaître que les deux catégories susmentionnées
d’intérêts diffèrent Pune de l’autre. L'intérêt de la première catégorie,
tout en étant lié au Mandat, est par nature individuel et chaque Etat
Membre de la Société des Nations peut posséder un intérêt de cet ordre,
concernant le territoire sous Mandat, de façon, pour ainsi dire, incidente,
c’est-à-dire pour une raison sans rapport avec le Mandat lui-même.
L'intérêt de la seconde catégorie est social et procède des fonctions
exercées par la Société des Nations relativement au Mandat. Les Etats
Membres de la Société ces Nations, représentant un élément personnel
au sein de la Société et de ses organes, ont un intérêt à la réalisation
des objectifs du système des Mandats et à la bonne administration des
territoires placés sous Mandat. L'intérêt que les Etats Membres possè-
dent relativement au Mandat est, quant à sa teneur, le même pour tous
ces Etats; il est donc général, uniforme pour chacun d’eux, différant en
cela de l’intérêt de la première catégorie, lequel ressortit au domaine
de l’individuel. Toutefois, ce n’en est pas moins, par nature, un intérêt.
Il n’y a aucune raison pour qu’un intérêt non concret, non tangible,

249
SUD-OUEST AFRICAIN (OP. DISS. TANAKA) 252

surtout s’il se rattache à un grand principe humanitaire comme celui
d’une « mission sacrée de civilisation », ne puisse pas être qualifié d'intérêt.

En résumé, l'intérêt que les Etats Membres de la Société des Nations
possèdent en qualité de Membres de l’organisation est social tout en
correspondant à un idéal. Mais cela ne l’empêche pas d’être un véritable
intérêt. |

L'intérêt que les Etats Membres de la Société des Nations possèdent
relativement à la bonne administration du territoire sous Mandat par le
Mandataire est un intérêt individuel, mais il revêt un caractère social.
Chaque Membre possède cet intérêt en qualité de membre de l’organisa-
tion, c’est-à-dire en tant qu’organe de la Société des Nations devant rem-
plir une fonction de l’organisation.

La question se pose de savoir si ce type d'intérêt peut être qualifié
d'intérêt juridique et s’il est reconnu comme tel en droit.

L'évolution historique du droit montre comment l’ordre juridique
s'enrichit constamment du point de vue culturel du fait qu’il tient de
plus en plus compte de valeurs ou d’intérêts qui auparavant lui restaient
étrangers. En particulier, nous devons retenir que les droits peuvent
désormais s’étendre à des domaines culturels, donc non tangibles, et
que la justice sociale et les principes humanitaires prennent une forme
juridique indispensable à la réalisation progressive de la paix dans le
monde.

Le droit international reconnaît depuis longtemps que les Etats peu-
vent avoir un intérêt juridique dans des questions qui ne touchent pas
à leurs intérêts financiers, économiques ou autres intérêts concrets ou,
pourrait-on dire, physiques ou tangibles, comme M. Jessup l’a ample-
ment montré dans l’opinion individuelle qu’il a jointe à l’arrêt de 1962
sur les affaires du Sud-Ouest africain (C.I.J. Recueil 1962, p. 425-428).
Les efforts déployés sur le plan international pour éliminer la traite
des esclaves, les traités de minorités, la convention pour la prévention
et la répression du crime de génocide et la Constitution de l’Organisation
internationale du Travail sont parmi les exemples marquants que cite
M. Jessup pour montrer que l’on reconnaît l’intérét juridique des Etats
dans les grandes causes humanitaires.

Nous estimons que des intérêts généraux d'ordre humanitaire se
concrétisent dans ces traités et ces organisations. Une fois qu’ils revétent
une forme institutionnelle, ces intérêts prennent un caractère juridique
et doivent être protégés au moyen de procédures bien définies.

Le système des Mandats, créé dans le cadre de la Société des Nations,
n’est qu’une expression historique du courant de pensée qui a favorisé
l'élaboration des traités susmentionnés et la mise en place des organisa-
tions précitées. Parce que le système des Mandats dans son ensemble
traduit notamment des intérêts humanitaires, on peut dire qu’il repré-
sente un intérêt juridique.

Quoi qu'il en soit, nous n’avons pas à résoudre le point de savoir si
le Mandat représente ou non un intérêt juridique. Nous examinons,

250
SUD-OUEST AFRICAIN (OP. DISS. TANAKA) 253

non pas l'intérêt juridique en soi, mais le lien qui l’unit aux personnes
qui le possèdent, autrement dit la question de savoir si l’existence d’un
intérêt juridique donne aux demandeurs, en tant qu’Etats Membres
de la Société des Nations, le droit de saisir la Cour internationale de
Justice.

Tout membre d’une société humaine — sur le plan national comme
sur le plan international — a intérêt à la réalisation de la justice sociale
et de certains principes humanitaires. L’Etat membre d’une organisa-
tion internationale qui concrétise ces principes a nécessairement un
intérêt. Dans la mesure où l'intérêt touche aux droits et aux obligations
d’un Etat, on peut le qualifier d’intérét juridique. L’Etat peut devenir
le sujet ou le titulaire d’un intérêt juridique relatif à la justice sociale
et à des questions humanitaires, mais cet intérêt l’oblige aussi à se pré-
occuper beaucoup de l'attitude adoptée par d’autres Etats, notamment
les Etats qui sont parties au même traité que lui ou membres de la même
organisation. Bref, nous dirons que tout Etat peut avoir un intérêt
juridique à ce que les autres Etats s’acquittent des obligations qui leur
incombent.

Les mécanismes mis en place pour l’application des traités et la marche
des organisations susmentionnés prévoient des procédures garantissant
l’exécution de ces obligations, bien que ces procédures ne soient pas uni-
formes et tiennent compte des différences dans l’objectif et la structure
de chaque traité et de chaque organisation.

La question est de savoir si, en vertu du deuxième alinéa de l’article 7
du Mandat, les demandeurs possèdent le droit de saisir la Cour lorsque
le défendeur viole certaines dispositions du Mandat relatives à la ges-
tion; il s’agit donc de savoir si les demandeurs ont un intérêt juridique
à invoquer la juridiction de 1a Cour en ce qui concerne les obligations
que les dispositions relatives à la gestion imposent au défendeur.

Pour contester aux demandeurs tout intérêt juridique à l’exécution
par le défendeur des dispositions relatives à la gestion, on fait valoir
notamment que l’inobservation de ces dispositions n’inflige aux deman-
deurs aucun préjudice. Il se peut en effet que les demandeurs ne soient
atteints ni dans leurs intérêts nationaux propres ni dans les intérêts de
leurs ressortissants. Mais le préjudice n’est pas nécessairement concret.
et physique, il peut être psychologique et non tangible, et les demandeurs
peuvent subir des préjudices de cet ordre si le défendeur ne respecte pas
les dispositions relatives à la gestion.

On ne saurait dire que les objectifs suprémes du système des Mandats,
à savoir l’accroissement du bien-être et du progrès social des habitants
du territoire, dont il est question au deuxième alinéa de l’article 2 du
Mandat et qui ont un caractère extrêmement abstrait, ne correspondent
pas à un intérêt de nature juridique dont bénéficient tous les Etats
Membres de la Société des Nations. —

Comme nous l’avons vu plus haut, il existe, dans le cadre du système
des Mandats, deux catégories de liens juridiques pour les Etats Mem-
bres de la Société des Nations: un lien de caractère individuel et un lien
de caractère social.

251
SUD-OUEST AFRICAIN (OP. DISS. TANAKA) 254

Or, c’est l’existence d’un lien de caractère social par rapport au Mandat
qui est ici en cause.

L’un des motifs pour lesquels on conteste à un Etat Membre de la
Société des Nations le droit de saisir la Cour internationale de Justice
en vertu du deuxième alinéa de l’article 7 du Mandat paraît être que ce
droit, collectif par nature, ne peut pas être exercé par un Etat Membre
de la Société des Nations. Seule la Société elle-même pourrait avoir ce
droit et l’exercer, indépendamment du fait que seuls les Etats ont qualité
pour se présenter devant la Cour. Si un Etat Membre devait exercer
un droit n’appartenant qu’à la Société dans son ensemble, ce serait
purement et simplement un excès de pouvoir.

Nous devons ici examiner le point de savoir s’il est juridiquement
possible qu’un membre d’une organisation soit fondé à agir pour le
compte de l’ensemble.

Dans le droit des sociétés de tels phénomènes sont très fréquents.
Certains pays connaissent l'institution du procès par représentation
qu’un actionnaire peut intenter à l’encontre de la direction de la société.
Non seulement un actionnaire possède des droits propres relativement
aux dividendes, le droit de participer aux travaux de Vassemblée géné-
rale de la société et le droit de vote, maisil peut aussi agir indépen-
damment de la direction et de l’assemblée et engager une action au nom
de la société. En pareil cas, chez l’actionnaire, l’élément social et l’élé-
ment individuel sont étroitement mêlés. Par suite, on ne saurait consi-
dérer comme contraire au droit que les Etats Membres de la Société
des Nations soient habilités, en application du deuxième alinéa de l’ar-
ticle 7, à intenter devant la Cour internationale une action contre le
Mandataire motif pris de ce qu’il ne s’acquitte pas des obligations que
lui impose le deuxième alinéa de l’article 2 du Mandat. En la présenté
instance, les demandeurs se présentent officiellement devant la Cour
à titre individuel, en qualité d'Etats Membres de la Société des Nations,
mais en réalité ils agissent à titre de représentants. Que non seulement
le Conseil, mais les Etats Membres aient également intérêt à la bonne
administration du territoire sous Mandat est tout à fait normal et signi-
ficatif. A cet égard, les Etats Membres écartent le voile social de l’or-
ganisation et agissent indépendamment d’elle.

La Cour conteste le droit d’agir aux demandeurs en se fondant, sem-
ble-t-il, sur deux motifs principaux. Elle fait état, en premier lieu, de
la nature et de la structure juridiques de la Société des Nations, insti-
tution dans le cadre de laquelle le système des Mandats a été créé et
maintenu. «L’action de la Société … s'exerce par une Assemblée et
un Conseil» et «ni le Pacte ni les actes de Mandat ne faisaient jouer
aux Membres de la Société des Nations à titre individuel un rôle quel-
conque... »

Il est indéniable que la Société des Nations et le système des Mandats
ont une structure telle que les Etats Membres, à titre individuel, sont
fondamentalement exclus de leur fonctionnement et que le simple
fait d’appartenir à l’organisation ne crée pas de droits en soi. Il reste
cependant à savoir si la structure sociale de Ja Société des Nations s’op-

252
SUD-OUEST AFRICAIN (OP. DISS. TANAKA) 255

pose à ce que l’instrument de Mandat confère aux Etats Membres, à
titre individuel, le droit de porter devant la Cour internationale de
Justice des différends concernant les dispositions relatives à la gestion.
La réponse à cette question dépend de l’interprétation du deuxième
alinéa de l’article 7 du Mandat.

L'autre motif retenu par la Cour est que les demandeurs ne pos-
sèdent pas de droit conféré, soit directement, soit implicitement mais
de manière claire et inéluctable, dans une disposition de fond et non une
simple disposition de procédure du Mandat, alors qu'ils possèdent un
tel droit en vertu de l’article 5 du Mandat qui concerne ce que l’on
appelle les droits nationaux des Etats Membres. Mais, dans ce dernier
cas, il est extrêmement douteux qu’un droit touchant au fond soit
attribué aux Etats Membres.

Il semble en effet que cette disposition accorde simplement aux Etats
Membres et à leurs ressortissants un intérêt, à titre de bénéficiaires,
quant à la bonne administration du Mandat. Cela ressort clairement
du début de cet article, qui vise à garantir la liberté de conscience et le
libre exercice de tous les cultes — questions qui concernent les habitants
en général, et non pas seulement les Etats Membres.

Bien que l’article 5 du Mandat vise en partie l’intérêt national des
Etats Membres de la Société des Nations, il n’est pas par nature fonda-
mentalement différent de toutes les autres dispositions du Mandat. Il
est de la même nature que les dispositions relatives à la gestion. Il ne
confère aux Etats Membres aucun droit touchant au fond. Les Etats
Membres tirent en un certain sens quelque profit, comme par ricochet,
de l'instrument de Mandat mais ils n’en tirent aucun droit, comme ils
le pourraient par l'effet d’un acte juridique distinct qui n’existe pas.

Il y a lieu de noter par parenthèse que l’article 5 du Mandat fait men-
tion de «tous les missionnaires, sujets ou citoyens de tout Membre de
la Société des Nations ». Mais cela ne veut pas dire que tout Etat Mem-
bre, quel qu’il soit, ait des droits concernant ses missionnaires et ressor-
tissants, car le texte vise simplement à préciser l’identité de ces mission-
naires et ressortissants. Quant à savoir si les Etats Membres ont le droit
de protection diplomatique, c’est une autre question.

Il n’y a donc pas de distinction fondamentale entre les dispositions
relatives à la gestion et les dispositions relatives aux droits nationaux.
Il faut considérer ces dernières dispositions comme faisant partie
intégrante des obligations du Mandataire, lesquelles procédent direc-
tement des objectifs du système des Mandats, c’est-à-dire de la néces-
sité d’accroître le bien-être matériel et moral et le progrès social des
habitants. Que certaines obligations concernent ou non l'intérêt d'Etats
Membres de la Société des Nations ne change rien à la nature de l’ar-
ticle 5 du Mandat.

Par suite, distinguer dans le Mandat deux catégories de dispositions,
celles qui ont trait à la gestion et celles qui ont trait aux droits nationaux,
ne revêt qu’une importance secondaire.

A propos de l’argument d’après lequel le droit des demandeurs doit

253
SUD-OUEST AFRICAIN (OP. DISS. TANAKA) 256

nécessairement procéder, non pas de la clause juridictionnelle, c’est-à-dire
d’une disposition de procédure, mais de dispositions touchant au fond,
il y a lieu de souligner qu’à notre avis les éléments de fond et les éléments
de procédure sont inextricablement liés les uns aux autres dans le Mandat
et que le deuxième alinéa de l’article 7 peut conférer des droits de fond
aux Etats Membres de la Société des Nations à titre individuel. C’est la
conclusion qui s'impose si l’on reconnaît, comme nous venons de
Vexposer, que l’article 5 du Mandat ne confère aux Etats Membres
aucun droit touchant au fond. Les Etats Membres ne peuvent tenir
leur droit que du deuxième alinéa de l’article 7, en liaison avec d’autres
dispositions du Mandat.

Sur ce point, nous ne pouvons pas ne pas tenir compte des opinions
dissidentes de MM. de Bustamante et Oda jointes à l’arrêt de la Cour
permanente dans l’affaire des Concessions Mavrommatis. L’un et l’autre
soulignent ce qui est pour eux essentiel dans la clause compromissoire.
M. de Bustamante s’exprime ainsi:

«Comme celle-ci [la Société des Nations] ne pouvait pas compa-
raître en qualité de partie dans un litige relatif à application ou
à Vinterprétation du Mandat, étant donné les termes restrictifs
de l’article 34 du Statut de la Cour, ce sont les Membres de la
Société qui ont été autorisés, en leur condition de Membres, à porter
devant la Cour les questions relatives à l’interprétation ou à l’appli-
cation du Mandat.» (C.P.I.J. série À n° 2, p. 81.)

« Chaque fois que le Grande-Bretagne, comme Mandataire, agit
dans la Palestine en vertu du Mandat d’une façon générale et au
point de vue de l’intérêt public, les Membres de la Société mandante
ont le droit, toutes les autres conditions remplies, de demander
Vintervention de la Cour permanente. Au contraire, quand la
Grande-Bretagne agit au point de vue des intéréts particuliers et
en face des individus ou des associations privées comme autorité
publique en Palestine, nous ne sommes pas en présence de relations
juridiques entre le Mandataire et les Membres de la Société man-
dante, mais en présence de relations juridiques entre des tiers qui
n’ont rien a faire avec le Mandat méme, au point de vue du droit
public. » (Jbid., p. 81-82.)

M. Oda déclare plus clairement encore sur la même question:

«Etant donné que le Mandat institue des rapports juridiques
spéciaux, ilest naturel que la Société des Nations, qui est le Mandant,
ait des droits de surveillance envers le Mandataire. Suivant le
Mandat, outre le droit de surveillance directe du Conseil de la
Société des Nations (articles 24 et 25), un droit de surveillance
indirecte est donné à la Cour, à la condition qu'il puisse être exercé
seulement à la demande d’un Membre de la Société des Nations
(article 26). Il faut donc considérer que la requête de celui-ci doit
être présentée exclusivement en vue de sauvegarder un intérêt
général et que la simple subrogation de l'Etat à un individu

254
SUD-OUEST AFRICAIN (OP. DISS. TANAKA) 257

pour faire valoir un intérêt privé est inadmissible. » (/bid., p. 86.)

Bien que les vues de ces deux juges dissidents soient restées minori-
taires sur ce point et aient récemment fait l’objet de critiques de la part
de M. Winiarski (opinion dissidente jointe à l’arrêt rendu dans les
affaires du Sud-Ouest africain, CI.J. Recueil 1962, p. 450-451), nous
croyons devoir attacher de l’importance au fait que, si peu de temps
après la mise en œuvre du système des Mandats, ces opinions, minori-
taires sans doute, aient néanmoins été formulées.

Sir Percy Spender et sir Gerald Fitzmaurice, dans leur opinion dissi-
dente commune jointe à l’arrêt de 1962 (C.J. Recueil 1962, p. 552-553),
présentent un autre argument de poids à l’encontre de la recevabilité de
la demande en se référant au caractère de l’intérêt en cause, lequel, sou-
tiennent-ils, ne permet pas que l’on aboutisse à un règlement. La thèse
présentée porte sur la question de la compétence en matière de règlement.

Le différend, au sens du deuxième alinéa de l’article 7, doit nécessaire-
ment être tel qu’il ne soit pas susceptible d’être réglé par des négociations.

Or, en l’espèce, le différend et l’intérêt qu’il implique revêtent un
caractère humanitaire qui semble peu compatible avec un règlement
négocié. Cela est nettement favorable à l’idée que la demande est
irrecevable, car tout procès amène en un certain sens à statuer sur un
intérêt et, en la présente instance, le différend porte avant tout sur des
droits de l’homme fondamentaux que l’on dit inaliénables.

Les auteurs de l’opinion dissidente commune (ibid., p. 551), nient
qu'il soit possible aux Etats demandeurs et à Etat défendeur de régler
le différend en négociant entre eux. Cela tient en partie, semble-t-il,
à la nature du différend, qui ne concerne pas leurs intérêts nationaux ni
ceux de leurs ressortissants mais touche aux dispositions relatives à la
gestion du Mandat, c’est-à-dire à la « mission sacrée de civilisation »;
cela tient aussi en partie à l'impossibilité de procéder à un règlement
quelconque qui ne serait négocié que par des Etats à titre individuel,
tels que les demandeurs et le Mandataire.

Toutefois l'impossibilité fondamentale de régler par voie de négo-
ciation des questions relevant par exemple de la mission sacrée de
civilisation n’empêche pas que l’on puisse arriver à un compromis
concernant telle ou telle politique ou telles ou telles mesures en vue de
mettre en œuvre les principes fondamentaux du Mandat. La mise en
œuvre, qui est par nature une question de degré, se prête au compromis.
Il ne nous est donc pas permis de conclure qu’un différend relatif à la
mission sacrée de civilisation ne saurait, par nature, être réglé par voie
de négociation.

La question de la compétence requise pour procéder à un règlement
par voie de négociation doit être tranchée du point de vue suivant:
les demandeurs, en qualité de Membres de la Société des Nations, à la
fois à titre individuel et en tant qu’organes de la Société, ont un intérêt
juridique à l’accomplissement de la mission sacrée de civilisation et
sont donc habilités à régler le différend par voie de négociation.

255
SUD-OUEST AFRICAIN (OP. DISS. TANAKA) 258

Si chaque Membre de la Société des Nations posséde 4 titre individuel
le droit d’intenter une action contre le Mandataire motif pris de ce que
celui-ci ne respecte pas les dispositions relatives à la gestion du Mandat,
on peut raisonnablement craindre que le Mandataire se voie l’objet de
poursuites incessantes, que le chaos règne sur le plan de la procédure
et que la situation juridique du Mandataire soit extrêmement précaire.

Quand les circonstances sont telles qu’une décision ne peut avoir
force obligatoire et être valable erga omnes, on est contraint de s’en
remettre exclusivement à la possibilité d'interventions (articles 62 et
63 du Statut de la Cour), à la sagesse de la Cour et au bon sens des
intéressés, jusqu’au moment où l’on procédera aux adaptations et
arrangements législatifs indispensables pour assurer luniformité des
décisions. Toutefois ces anomalies éventuelles, imputables à un défaut
du mécanisme, ne justifient pas que l’on nie tout droit d’action devant
la Cour internationale en cas d’inexécution par le Mandataire des
dispositions relatives à la gestion du Mandat.

Comme nous l’avons vu ci-dessus, les intérêts que le système des
Mandats met en jeu sont multiples. Les demandeurs, en leur qualité
d'Etats Membres de la Société des Nations, ont un intérêt juridique
à ce que le défendeur s’acquitte des obligations que lui imposent les
dispositions relatives à la gestion du Mandat. Les demandeurs peuvent
d’autre part avoir à titre individuel des intérêts qui sont de deux ordres:
leurs intérêts propres en tant qu’Etats et les intérêts de leurs ressortissants.
Bien que l’administration du Mandat puisse mettre en jeu les intérêts
de la seconde catégorie, ceux-ci ne sont qu’accessoires par rapport au
système des Mandats. Les intérêts d’ordre général revêtent beaucoup
plus d'importance car ils sont inhérents au Mandat lui-même et doivent
nécessairement être pris en considération aux fins de l’interprétation
de la clause compromissoire du Mandat.

Comme nous l'avons vu ci-dessus, on soutient que la fonction de
surveillance à exercer sur le Mandat revient au Conseil de la Société
des Nations et à cet organe seul, non pas aux Etats Membres de la
Société à titre individuel; par suite, ceux-ci n’auraient nullement le
droit d’invoquer la juridiction de la Cour pour des questions concernant
l'administration générale du Mandat et la Cour ne serait pas non plus
habilitée à se prononcer sur pareilles questions.

Toutefois, nous ne saurions considérer comme contradictoire d’avoir
à la fois le Conseil en tant qu’organe de surveillance du Mandat et la
Cour en tant qu’organe de protection judiciaire du Mandat. Le Conseil
ayant la responsabilité de la politique et de l’administration du Man-
dataire et la Cour avant la responsabilité du Mandat sous ses aspects
juridiques, ils ne peuvent se substituer l’un à l’autre et leurs activités
ne se recoupent et ne se contredisent pas nécessairement. Ces deux
organes existent sur des plans différents. On ne saurait dire du second
qu’il constitue une juridiction d’appel par rapport au premier.

Du moment que l’on a adopté dans un accord de Mandat une clause
compromissoire dont la portée et l’application demeurent mal déter-
minées parce que le texte même en est vague, il est parfaitement naturel

256
SUD-OUEST AFRICAIN (OP. DISS. TANAKA) 259

de vouloir trouver le juste critère d'interprétation dans le principe
même du Mandat, qui est que le bien-être et le développement de
peuples non encore capables de se diriger eux-mêmes forment une
mission sacrée de civilisation. Ce principe constitue un critère d’inter-
prétation des dispositions du Mandat, y compris des dispositions du
deuxième alinéa de l’article 7. Voilà la conclusion à laquelle permet d’a-
boutir une interprétation téléologique du deuxième alinéa de l’article 7
du Mandat. Ce deuxième alinéa de l’article 7 ne précise pas de quel
différend il doit s’agir; il est fait mention de «tout différend, quel qu’il
soit», Le différend peut porter sur l'interprétation ou l’application
des «dispositions » du Mandat. Rien ne permet de conclure qu’il doive
porter exclusivement sur les intérêts propres des Etats Membres de la
Société des Nations et que les «dispositions» visées concernent exclu-
sivement celles qui tendent à protéger lesdits intérêts.

La conclusion ci-dessus est précisément conforme à une interprétation
littérale du deuxième alinéa de l’article 7, c’est-à-dire au «sens naturel
et ordinaire» des termes du texte.

En somme, le deuxième alinéa de Particle 7, constituant le moyen
de protection judiciaire du Mandat, ne peut recevoir une interprétation
qui ne tienne aucun compte des obligations absolument fondamentales
imposées au Mandataire s’agissant de l’accomplissement de la mission
sacrée de civilisation et qui exclue les dispositions relatives à la gestion
des «dispositions» auxquelles ce deuxième alinéa de l’article 7 doit
précisément s’appliquer. Il ne faut pas perdre de vue l’essentiel au profit
du contingent.

Pour les raisons ci-dessus, nous estimons que les demandeurs sont
fondés à intenter un recours devant la Cour internationale de Justice,
car à notre avis le présent différend, mettant en jeu un intérêt juridique
des demandeurs, s'inscrit bien dans le cadre et dans les limites d’applica-
tion du deuxième alinéa de l’article 7 du Mandat. Par suite, nous sommes
dans l’impossibilité de souscrire à l’opinion de la Cour lorsqu'elle
déclare que les demandes doivent être rejetées, faute d’un droit ou inté-
rêt juridique.

IT

Avant d’étudier les présentes affaires au fond, nous devons répondre
à une question préliminaire concernant la force de chose jugée qu’il
faut ou non reconnaître aux décisions antérieurement rendues par la
Cour sur des points identiques.

La première question à trancher au stade du fond est celle de savoir
si le Mandat est ou non resté en vigueur après dissolution de la Société
des Nations. Cette question se situe indubitablement au cœur même
des présentes affaires en ce sens que l’ensemble des obligations et des
droits du défendeur en qualité de Mandataire dépend de la réponse
qu’on lui donne.

La Cour a étudié cette question à deux reprises. Dans son avis consul-
tatif du 11 juillet 1950, elle a estimé que la dissolution de la Société
des Nations n’avait pas d’effet destructeur et reconnu que le défendeur

257
SUD-OUEST AFRICAIN (OP. DISS. TANAKA) 260

demeurait soumis aux obligations lui incombant au titre du Mandat.
Puis en la présente instance, au stade des exceptions préliminaires, le
défendeur a, dans sa première exception, dénié au Mandat le caractère
d’«un traité ou [d’June convention en vigueur » au sens de l’article 37
du Statut, sa thèse étant que la dissolution de la Société des Nations
avait automatiquement entraîné la caducité du Mandat. La Cour a
rejeté cette exception par son arrêt de 1962.

Pour la troisième fois, au stade de l’examen au fond des présentes
affaires, on s’interroge sur l’effet que la dissolution de la Société des
Nations peut avoir eu sur la survivance du Mandat.

Avant d’examiner si le Mandat a survécu ou non, nous devons ré-
soudre une question relative à l'effet de l’avis consultatif émis par la
Cour en 1950 et de l’arrêt qu’elle a rendu en 1962. Si la conclusion de
la Cour en 1950 ou sa décision de 1962 ont autorité de chose jugée,
une nouvelle étude du problème de la caducité du Mandat devient inté-
gralement ou partiellement inadmissible, ou du moins superflue.

Tout d’abord, Pavis consultatif de 1950 ne peut pas avoir force obli-
gatoire pour les intéressés, autrement dit un avis consultatif n’a pas
autorité de chose jugée aux fins d’un litige ultérieur, même si la question
à trancher est exactement la même. Il y a là une différence entre la procé-
dure consultative et la procédure contentieuse. La structure de la procé-
dure n’est pas la même dans les deux cas et la notion de partie telle qu’elle
apparaît au contentieux n’existe pas dans la procédure consultative.
Indépendamment de ce caractère juridique propre, l’avis consultatif
n’en définit pas moins avec autorité ce qu’est le droit et sa teneur influe
sur toute décision que la Cour prendra sur le même problème juridique,
qu’il s’agisse ou non d’une phase ultérieure de la même instance.

Dans une opinion individuelle, sir Hersch Lauterpacht a déclaré:

«L'Assemblée générale a accepté et approuvé l’avis du 11 juillet
1950. Quelle que puisse être sa force obligatoire comme élément
du droit international — question sur laquelle la Cour n’a pas à
se prononcer —, il est la loi reconnue par les Nations Unies. Il
continue d'en être ainsi, bien que le Gouvernement sud-africain
ait refusé de l’accepter comme obligatoire pour lui-même, et bien
que ce gouvernement ait agi sans tenir compte des obligations in-
ternationales telles que les a définies la Cour dans cet avis. » (C.L.J.
Recueil 1956, p. 46-47.)

Sir Hersch Lauterpacht ne semble pas attribuer force de chose jugée
à l’avis de 1950 mais reconnaît qu’il fait néanmoins autorité pour l’in-
terprétation d’une question de même nature.
Il est indubitable que
«la Cour internationale n’adhère pas à la doctrine du stare decisis;
néanmoins, elle ne s’écartera pas volontiers d’une décision précé-
dente, surtout si la procédure ultérieure implique des questions de
fait et de droit identiques à tous égards à celles de la précédente
procédure » (mémoires, p. 97).

258
SUD-OUEST AFRICAIN (OP. DISS. TANAKA) 261

L’avis consultatif fait donc autorité de facto, de telle sorte que la Cour
peut s’en inspirer pour trancher ultérieurement des affaires identiques
ou visant des problèmes du même ordre.

Selon M. Winiarski:

«Les avis ne visent formellement ni les Etats ni l’organe qui
les a demandés, ils n’ont pas l’autorité de la chose jugée; mais
la Cour doit à sa haute mission de leur attribuer une grande valeur
juridique et une autorité morale.» ({nterprétation des traités de
paix conclus avec la Bulgarie, la Hongrie et la Roumanie, avis con-
sultatif, C.I.J. Recueil 1950, p. 91.)

Voyons ensuite ce qu’il en est de la décision de 1962.

On peut penser que, la Cour s’étant dans son arrêt de 1962 prononcée
en faveur de la survivance du Mandat, cette conclusion a force de chose
jugée (article 59 du Statut) mais que la force de chose jugée que l’on
peut attribuer à l’arrêt se limite nécessairement à son dispositif et ne
s'étend pas à ses motifs.

L'autorité de chose jugée qui s’attache à un arrêt rendu sur des ques-
tions de compétence doit se limiter à la décision concernant effective-
ment la compétence de la Cour. Au cas où cette décision est positive,
son seul effet est que la Cour doit poursuivre l'examen de l'affaire au
fond. Au stade préliminaire, la décision n’a pas d’autre valeur que
celle-là.

La question du maintien en vigueur du Mandat a été étudiée dans la
présente instance au stade des exceptions préliminaires, mais elle la
été du point de vue du deuxième alinéa de l’article 7 du Mandat et de
l’article 37 du Statut, c’est-à-dire essentiellement sous l’angle de la com-
pétence de la Cour, et l’on pouvait s’attendre au stade du fond à un
approfondissement des recherches et de l’argumentation. Par conséquent
les motifs sur lesquels la Cour s’est fondée dans son arrêt de 1962 n’inter-
disent pas, et rie rendent pas vaine, une discussion nouvelle sur la question
de la survivance ou de la caducité du Mandat à la suite de la dissolution
de la Société des Nations. Sans doute peut-on considérer que l’on
aurait dû joindre au fond la première exception préliminaire qui se
rapportait à cette question.

Notre conclusion se justifie par la distinction qui existe, du point
de vue des objectifs visés, entre la procédure relative aux exceptions
préliminaires et la procédure relative au fond. La décision prise à l’oc-
casion d’une exception préliminaire et établissant la compétence de la
Cour ne doit pas préjuger Ja décision au fond et n’a donc pas nécessaire-
ment force obligatoire pour les parties; par suite, en l’espèce, il est loi-
sible au défendeur de nier et de persister 4 nier que le Mandat ait survécu
à la dissolution de la Société des Nations, bien que la Cour ait traité
de la question au stade juridictionnel et que les mémes arguments
risquent d’être répétés.

Il y a lieu de noter par parenthèse que les demandeurs ont reconnu
que l'avis consultatif de 1950 ne liait pas le défendeur au sens strict de la
res judicata et que l’arrêt rendu par la Cour en 1962 portait sur la question

259
SUD-OUEST AFRICAIN (OP. DISS. TANAKA) 262

de compétence et ne réglait pas le différend quant au fond (réplique,
p. 303).

Avant d'examiner l’un après l’autre les divers éléments des conclusions
des demandeurs, un problème d’ordre préliminaire reste encore à ré-
soudre, celui de savoir quelle liberté d’expression est laissée au juge
qui formule une opinion dissidente. En l’occurrence, on peut se demander
si un juge est habilité à traiter dans son opinion dissidente de questions
qui ne sont pas abordées dans l’opinion de la majorité, notamment de
questions concernant la violation par le défendeur de ses obligations
aux termes du deuxième alinéa de Particle 2 du Mandat et de l’article 22
du Pacte, la politique d’ apartheid, la responsabilité du défendeur à Pégard
des Nations Unies, etc.

La question relève de l’interprétation qu’il convient de donner à
Particle 57 du Statut. Elle doit être étudiée d’abord d’un point de vue
général.

Dans les pays où les juges peuvent formuler des opinions séparées
(individuelles ou dissidentes), un juge ne fait pas simplement partie
d’une majorité anonyme, même lorsque le système veut que l’opinion
majoritaire soit formulée de manière impersonnelle; il peut indiquer ses
vues personnelles en joignant à l'arrêt une opinion individuelle, L’opi-
nion de la majorité ne représente que le dénominateur commun des
juges de la majorité, mais ceux-ci ne sont pas nécessairement d’accord
entre eux sur les motifs énoncés.

De ce. qui précède, nous pouvons conclure que l’opinion de la majorité
présuppose l'existence d’opinions individuelles variées qui ont au moins
pour élément commun le dispositif de la décision finale et que logique-
ment les libres opinions individuelles des juges vont dans le sens de l’opi-
nion de la majorité, même si elles n’ont été élaborées que progressive-
ment au cours du délibéré. Par suite, il est inconcevable selon nous que
l’opinion de la majorité impose des limites aux opinions individuelles
des juges. Ces dernières sont parfaitement indépendantes de la première.
À plus forte raison en est-il ainsi dans le cas d’une opinion dissidente,
laquelle, se situant sur un plan très différent de l’opinion majoritaire,
doit bénéficier d’une liberté plus grande.

Envisageons maintenant la question dans le cadre de la présente
instance. La phase des exceptions préliminaires étant achevée, nous en
sommes à la phase de l’examen au fond. La Cour vient de se prononcer
sur le fond mais relativement à une question préliminaire concernant
l'intérêt juridique, sans trancher le reste des questions de fond. En effet
le motif pour lequel la Cour a rejeté les demandes est que les demandeurs
n’ont aucun droit ou intérêt juridique.

Entre le point de vue de la majorité et les opinions dissidentes, le
désaccord ne porte pas seulement sur la question du droit ou intérêt
juridique des demandeurs, mais sur l'attitude d’ensemble adoptée par la
Cour à l'égard de tous les problèmes intéressant le fond. Les juges dissi-
dents peuvent partir de l'hypothèse que leurs vues sur l’existence du
droit ou intérêt juridique des demandeurs sont fondées.

260
SUD-OUEST AFRICAIN (OP. DISS. TANAKA) 263

Cette situation diffère donc de celle où se trouve un juge dissident
lorsque la Cour rejette une requête en se déclarant incompétente. Dans
ce cas-là, en effet, le juge dissident ne peut pas traiter de questions de
fond en prenant pour hypothèse qu’il a raison, parce que la procédure
est limitée à l'examen de l’exception préliminaire et la procédure au fond
a été suspendue. En revanche, la phase pendant laquelle est traitée la
question du droit ou intérêt juridique des demandeurs n’est pas une
phase indépendante comme celle qui est consacrée aux exceptions pré-
liminaires; elle fait partie intégrante de la procédure au fond. C’est
pourquoi cette question n’a été dissociée des autres questions de fond
ni dans les écritures ni dans les plaidoiries.

En somme, pour les motifs exposés ci-dessus, l’opinion de la majorité
ne saurait limiter la portée des opinions individuelles et des opinions
dissidentes ; les juges sont donc fondés à évoquer toute question de fond,
sans avoir à prendre aucunement en considération la teneur de l’opinion
majoritaire.

La controverse entre les demandeurs et le défendeur sur la question
du maintien en vigueur du Mandat a constitué le point de départ de la
phase relative aux exceptions préliminaires en l’espèce; il en a été de
même pour la procédure au fond. Toutes les demandes et tous les griefs
dont les demandeurs font état visent l’interprétation et l’application
des dispositions du Mandat et présupposent que le Mandat continue
d’exister; par suite, s’il est impossible de prouver que le Mandat existe.
ces demandes et ces griefs tombent nécessairement.

Les conclusions finales n°S 1 et 2 des demandeurs concernent cette

question du maintien en vigueur du Mandat. La conclusion n° I est
ainsi conçue:

«Le Sud-Ouest africain est un territoire sous Mandat conféré
par les Principales Puissances alliées et associées à Sa Majesté
britannique pour être exercé en son nom par le Gouvernement de
l'Afrique du Sud, accepté par Sa Majesté britannique agissant
pour le Gouvernement de l’Union de l’Afrique du Sud et en son nom,

et confirmé par le Conseil de la Société des Nations le 17 décem-
bre 1920. »

Dans la conclusion n° 1, les demandeurs définissent donc le statut
international du territoire du Sud-Ouest africain et soutiennent que ce
statut n’est pas simplement un fait historique mais existe encore à l’heure
actuelle.

Dans leur conclusion n° 2, les demandeurs affirment en outre que le
défendeur demeure soumis à ses obligations internationales de Manda-
taire. Cette conclusion n° 2 est la suivante:

«Le défendeur demeure soumis aux obligations internationales
énoncées à l’article 22 du Pacte de la Société des Nations et dans

261
SUD-OUEST AFRICAIN (OP. DISS. TANAKA) 264

le Mandat pour le Sud-Ouest africain, ainsi qu’à Vobligation de
transmettre aux Nations Unies les pétitions des habitants du terri-
toire, les fonctions de surveillance étant exercées par les Nations
Unies auxquelles les rapports annuels et les pétitions doivent être
envoyés. »

Le défendeur, de son côté, dans ses conclusions finales (C.R. 65/95,
p. 53-54) qui sont celles mêmes qu’il a énoncées dans le contre-mémoire
{livre I, p. 6) et dans la duplique (vol. IL p. 483), soutient notamment,
en ce qui concerne la question de la caducité ou du maintien en vigueur
du Mandat à la dissolution de la Société des Nations:

«1. Que le Mandat pour le Sud-Ouest africain dans son ensem-
ble est devenu caduc lors de la dissolution de la Société des Nations
et que le défendeur n’est plus en conséquence soumis à aucune des
obligations juridiques découlant du Mandat;

2. Subsidiairement, au cas où l’on estimerait que le Mandat en
tant que tel est demeuré en vigueur malgré Ja dissolution de la
Société des Nations:

a) en ce qui concerne les conclusions n° 2, 7 et 8 des deman-
deurs,
que les obligations incombant antérieurement au défendeur
en vertu du Mandat et consistant à faire rapport et à rendre
compte au Conseil de la Société des Nations et à se soumettre
à la surveillance de ce Conseil ont pris fin lors de la dissolution
de la Société...

b) en ce qui concerne les conclusions n°5 3, 4, 5, 6 et 9 des deman-
deurs,
que le défendeur n’a, sur aucun des points allégués, violé
les obligations lui incombant... »

*
* *

Pour répondre à la question de savoir si le Mandat est devenu ou non
caduc à la dissolution de la Société des Nations, il y a lieu de formuler
quelques observations préliminaires sur la nature juridique et sociale
et sur les caractéristiques du système des Mandats.

Le système des Mandats créé par le Pacte de la Société des Nations
peut se concevoir comme un système d'administration original visant
Certaines possessions d'outre-mer sous-développées ayant initialement
appartenu à des Etats qui ont pris part à la première guerre mondiale.
Selon Varrét rendu en 1962 dans les affaires du Sud-Ouest africain,

«les principes essentiels du système des Mandats consistent avant
tout dans la reconnaissance de certains droits des peuples des
territoires sous-développés; dans l'établissement d’un régime de
tutelle exercé sur chacun de ces peuples par une nation développée,
en qualité de « Mandataire » et «au nom de la Société des Nations »;
et dans la reconnaissance d’une «mission sacrée de civilisation »

262
SUD-OUEST AFRICAIN (OP. DISS. TANAKA) 265

incombant à la Société en tant que communauté internationale
organisée et à ses Etats Membres. Ce système a pour objet reconnu
le bien-être et le développement de ces peuples et il s’assortit de
garanties visant la protection de leurs droits.» (C.I.J. Recueil
1962, p. 329.) |

L'idée que les Puissances conquérantes ont la noble obligation de
prendre en charge les peuples autochtones des territoires conquis et
d’accroître leur bien-être existe depuis de nombreux siècles, au moins
depuis l’époque de Vitoria. Mais il a fallu attendre le traité de paix signé
avec l’Allemagne à Versailles en 1919 et la création de la Société des
Nations pour que cette idée se concrétise sous la forme d’une institution
internationale, le système des Mandats, et se traduise par un méca-
nisme de mise en œuvre important et complexe. Une fois la Société
des Nations dissoute, la même idée et les mêmes principes ont été repris
sous la forme du «régime international de tutelle » prévu dans la Charte
des Nations Unies.

Les principes essentiels du système des Mandats dont nous venons
de parler ont de l’importance si l’on veut définir la nature et les carac-
téristiques du Mandat en tant qu'institution juridique.

Ce n’est pas ici le lieu d’élaborer de façon plus ou moins parfaite une
définition ou conception du Mandat. Il suffira que nous nous limitions
aux divers points qu’il est indispensable de préciser pour trancher la
question qui nous intéresse.

Le système des Mandats est, tant du point de vue de ses objectifs
que du point de vue de sa structure, extrêmement complexe. Comme
ses objectifs consistent à accroître le bien-être et le progrès social des
habitants de certains territoires, ce qui forme une mission sacrée de civi-
lisation, le Mandat se rattache étroitement par sa teneur et par son rôle
à presque tous les domaines de la vie sociale et culturelle de l’homme.
La politique, le droit, la morale, la religion, l'instruction, la stratégie,
l’économie et l’histoire se mêlent les uns aux autres pour former un
tout complexe et indissociable. Pour la Cour, il s’agit de savoir comment
faire le partage entre ce qui relève du droit et ce qui est extra-juridique,
notamment la politique, qui doit rester hors du domaine judiciaire —
nous reviendrons du reste plus loin sur cette question.

Du point de vue de sa structure, le système des Mandats est extré-
mement complexe. Les parties au Mandat en tant que traité ou con-
vention sont d’une part la Société des Nations et d’autre part le Man-
dataire, en l'espèce le défendeur. Celui-ci a reçu le Mandat pour le terri-
toire du Sud-Ouest africain «au nom de la Société des Nations». En
dehors de ces parties, il existe des personnes qui sont d’une manière
ou d’une autre liées au Mandat, notamment celles qui collaborent à
la mise en œuvre ou à la bonne marche du système, comme les Principales
Puissances alliées et associées auxquelles ces territoires ont été cédés
aux termes du traité de paix, les Etats Membres de la Société des Na-
tions et les personnes intéressées en tant que bénéficiaires, c’est-à-dire
les habitants des territoires sous Mandat. Quant à savoir si et dans quelle

263
SUD-OUEST AFRICAIN (OP. DISS. TANAKA) 266

mesure l'Organisation des Nations Unies et ses Etats Membres peuvent
être considérés comme intéressés, c’est l’une des questions que la Cour
doit trancher.

Le Mandat, constitué de ce faisceau d’éléments de caractère personnel
que nous venons de définir, se présente comme un ensemble complexe
d'intérêts de diverses catégories. La Société des Nations et le Manda-
taire, en qualité de parties au Mandat, ont le même intérêt à la bonne
exécution de ses dispositions. Les habitants des territoires sous Man-
dat, en tant que bénéficiaires, ont un intérêt capital à son exécution.

Ce n’est pas non plus pour son propre compte mais au nom de la
Société des Nations que le Mandataire exerce les droits de tutelle qui
lui ont été attribués sur les populations à lui confiées. Mener à bien
la «mission sacrée de civilisation» correspond à un intérêt public. La
Société des Nations joue le rôle d’organe politique de la communauté
internationale, gardienne de ce genre d'intérêt public.

Doté de cette structure de caractère personnel et réel, le Mandat
présente à de nombreux égards des caractéristiques qui le rendent diffé-
rent des autres types de traités.

En premier lieu, le Mandat est censé créer entre les parties une cer-
taine relation d’ordre juridique dont les fins sont différentes de celles
qui caractérisent les traités commerciaux prévoyant deux sortes de pres-
tations réciproques et destinées à s’éteindre du fait de leur exécution
simultanée par les cocontractants. Ces fins consistent à atteindre un
but commun qui correspond à une «mission sacrée de civilisation ».
En ce sens, le Mandat revêt des caractéristiques analogues à celles des
traités constitutifs de droit, définis par Oppenheim comme des traités
«conclus en vue de créer de nouvelles règles de droit des gens » (Quincy
Wright, Mandates under the League of Nations, 1930, p. 357).

Ce qui représente pour les parties à l’accord de Mandat une «mission
sacrée de civilisation», c’est l’accroissement du bien-être matériel et
moral ainsi que du progrès social des habitants du territoire «non
encore capables de se diriger eux-mêmes dans les conditions particu-
lièrement difficiles du monde moderne ».

Le Mandat constitue une méthode ou un mécanisme juridique per-
mettant de réaliser les fins humanitaires définies ci-dessus. Par suite,
entre les deux parties à l’accord de Mandat, il n'existe pas de conflit
d'intérêt fondamental, ni d’«échange de prestations équivalentes »
comme dans les contrats synallagmatiques (voir l’opinion individuelle
de M. Bustamante dans les affaires du Sud-Ouest africain, C.I.J. Recueil
1962, p. 357 et 359) ou encore dans les contrats de type commutatif.
L'accord de Mandat se caractérise plutôt par l’union de deux déclara-
tions unilatérales, l’une émanant de la Société des Nations, l’autre du
Mandataire, processus analogue à celui que l’on rencontre dans le cas
de la création d’une société de personnes ou d’une société de capitaux.
Ajoutons en passant que cela ne nous semble nullement empêcher de
voir dans l’accord de Mandat une sorte de traité ou convention.

De toute façon, la caractéristique dont il s’agit ressort nettement du
fait qu’on peut considérer la Société des Nations comme un collaborateur

264
SUD-OUEST AFRICAIN (OP. DISS. TANAKA) 267

du Mandataire, vu le pouvoir qui lui est donné de surveiller et de con-
seiller le Mandataire dans l’exécution de ses obligations.

Si l’on veut trouver en droit privé des notions juridiques comparables
a l’accord de Mandat, on peut citer le mandat, la tutelle et le trust.
Ces institutions ont quelques éléments en commun avec le système des
Mandats, même si leurs principes directeurs ne suffisent pas à expliquer
tous les principes qui le régissent. La tutelle et le trust connaissent égale-
ment cette identité des fins poursuivies par les parties dont nous venons
de faire état.

En deuxième lieu, le caractère à long terme de l’accord de Mandat le
rend différent des autres types de contrats. Cette caractéristique s’explique
par la nature même des objectifs du système des Mandats, l’accroisse-
ment du bien-être matériel et moral et du progrès social des territoires
sous Mandat ne pouvant guère se réaliser dans l’instant, ni même en un
laps de temps déterminé.

En troisième lieu, l’accord de Mandat exige du Mandataire un solide
sens moral dans l’exécution de sa tâche, comme dans le cas de la tutelle
et du trust. «Le Mandataire accroîtra, par tous les moyens en son pou-
voir, le bien-être matériel et moral ainsi que ie progrès social des habi-
tants du territoire...»: les obligations qui incombent au Mandataire
sont d’ordre éthique, par suite illimitées. L'accord de Mandat est un
contrat qui, par nature, est régi par la bonne foi. L’exécution d’un tel
contrat requiert le maximum de sagesse et de doigté.

Il découle de ce qui précède que, même si le Mandataire se voit con-
fier les «pleins pouvoirs d'administration et de législation sur le terri-
toire », l’accent est mis dans ce système sur les obligations du Manda-
taire plutôt que sur ses droits.

Précisant cette particularité du système des Mandats, l’arrêt de 1962
a énoncé:

«Les droits du Mandataire concernant le territoire sous Mandat
et ses habitants se fondent sur les obligations du Mandataire et
ils ne sont, pour ainsi dire, que de simples instruments lui permet-
tant de remplir ses obligations.» (C.I.J. Recueil 1962, p. 329.)

M. Bustamante a très justement souligné (ibid., p. 357) l'importance
de l'élément responsabilité par rapport à l’élément droit dans la fonction
de Mandataire. Le Mandataire ne doit exercer ses pouvoirs qu’à seule
fin d’assurer le bien-être et le progrès des habitants du territoire et non
pas pour réaliser des objectifs égoistes. Comme l’a dit M. Quincy Wright,
«Il est reconnu que les Mandats, tels qu’ils sont conçus dans le Pacte,
exigent du Mandataire qu’il ne tire aucun bénéfice direct de sa gestion
du territoire. » C’est ce que l’on appelle le «principe de ’administration
désintéressée » (Quincy Wright, op. cit., p. 452-453).

Etant donné la nature et les caractéristiques du système des Mandats
et de l'accord de Mandat telles que nous les avons vues ci-dessus, nous
pouvons conclure que, s’il existe incontestablement des éléments con-
tractuels dans le Mandat, ce sont néanmoins les éléments institutionnels

265
SUD-OUEST AFRICAIN (OP. DISS. TANAKA) 268

qui prédominent. On ne peut expliquer complètement la teneur et le
rôle du système des Mandats du seul point de vue contractuel, c’est-a-
dire individuel et subjectif; on doit faire également appel à son aspect
institutionnel, c’est-à-dire collectif et objectif. Sous cet angle, on se
trouve, d’après lord McNair, en présence de

«certains droits de possession et de gouvernement (administratifs et
législatifs) qui sont valides in rem — erga omnes, c’est-à-dire contre
le monde entier, ou du moins contre tout Etat qui était Membre
de la Société ou qui, d’une manière quelconque, reconnaissait le
Mandat» (C.I.J. Recueil 1950, p. 156).

Du point de vue purement contractuel et individualiste, le Mandat
serait un lien d’ordre personnel entre les deux parties, qui ne pourrait
exister que si ces parties continuaient elles-mêmes à exister. Par exemple,
le contrat de mandat, en droit privé, devient caduc au décés du mandant.
En revanche, le Mandat international constitue, comme nous l’avons
vu plus haut, non seulement un lien, mais aussi une institution objective
incorporant plusieurs types d’intérêts et de valeurs et il conserve une
existence indépendante à l’égard des tiers. Le Mandat, en tant qu’ins-
titution, est dépourvu d’élément personnel et ne saurait dépendre de
la volonté des parties, qui ne peuvent en disposer comme elles l’enten-
dent, parce qu’il contient une valeur humanitaire, à savoir la nécessité
d'accroître le bien-être matériel et moral des habitants du territoire.
Ce sont ces particularités du Mandat qui expliquent pourquoi il fallait
limiter, dans une certaine mesure, la possibilité de modifier les dispositions
du Mandat et exiger à cette fin l’autorisation du Conseil de la Société des
Nations (Mandat, article 7, premier alinéa).

*
* *

Nous allons rechercher maintenant si le Mandat pour le Sud-Ouest
africain existe toujours malgré la dissolution de la Société des Nations
et, dans l’affirmative, si les fonctions de surveillance autrefois imparties
à la Société des Nations sont dévolues désormais à l’Organisation des
Nations Unies.

Voyons tout d’abord si le Mandat existe encore malgré la dissolution
de la Société des Nations.

Il se peut que cette question soit liée à une autre, celle du caractère
essentiel de la surveillance du Mandat, mais on peut répondre à la pre-
mière indépendamment de la deuxième car, au cas où le Mandat dans
son ensemble serait devenu caduc pour quelque autre raison, il ne serait
plus question de surveillance. La question de la surveillance présuppose
le maintien en vigueur prima facie du Mandat. C’est pourquoi ce dernier
point a été longuement étudié dans l’avis consultatif de 1950 et au stade
des exceptions préliminaires en la présente instance, à propos de la sur-
vivance du deuxième alinéa de l’article 7 du Mandat qui concerne la
surveillance judiciaire. Comme nous pouvons dans l’ensemble souscrire
à ce que la Cour a décidé en 1950 et en 1962 nous n’aurons pas à examiner

266
SUD-OUEST AFRICAIN (OP. DISS. TANAKA) 269

le problème en détail. Il nous suffira de dire simplement pourquoi
nous approuvons les décisions de la Cour.

La controverse à laquelle prête la question de savoir si le Mandat
et par conséquent les droits et obligations qu'il créait sont devenus
caducs ou sont restés en vigueur à la dissolution de la Société des Nations
peut en dernière analyse s'expliquer par la méthode d’interprétation du
droit que l’on adopte, méthode fondamentalement différente selon
que l’on opte pour le volontarisme ou pour l’objectivisme. La contro-
verse porte sur ceci: le droit est-il incapable d’attribuer à un traité ou
convention certains effets que les parties n’ont pas prévus ou n’ont pas
pu prévoir au moment de son élaboration, ou bien au contraire le droit
est-il censé par voie d’interprétation combler les lacunes des actes juri-
diques en créant certains effets juridiques qui n’existaient pas dans l’in-
tention initiale des parties?

Un strict formalisme juridique porte à conclure que, si l’on voit dans
le Mandat un contrat entre deux parties, qui sont d’une part la Société
des Nations et d’autre part le Mandataire, la dissolution de la Société
entraîne par voie de conséquence nécessaire l’extinction radicale du
Mandat avec tous ses liens juridiques, de sorte que rien n’en subsiste
plus. C’est là le point de vue fondamental dont procède toute l’argumen-
tation du défendeur. Ce logicisme intégral s’associe à un volontarisme
rigide d’après lequel toutes les conséquences juridiques dont un acte
juridique est assorti sont conçues comme étant l’effet de la volonté ou
de l’intention des parties. C’est pourquoi, depuis la phase des exceptions
préliminaires, le défendeur n’a cessé, au sujet de l’interprétation du Man-
dat, d’attacher de l’importance à la question de l’intention commune
des parties et c’est pourquoi aussi il n’a cessé d’invoquer des «faits
nouveaux d'importance capitale» pour réfuter la conclusion à laquelle
la Cour avait abouti dans son avis consultatif de 1950 et par laquelle
elle reconnaissait que le droit d’exercer une surveillance internationale
était passé de la Société des Nations à l’Organisation des Nations Unies.

Il semble que, lorsqu’il analyse l’avis consultatif de 1950 et tient pour
acquis que la conclusion de la Cour relative au transfert des obligations
était fondée sur le consentement tacite des parties, le défendeur estime
avoir trouvé le moyen de faire réexaminer et infirmer l’avis consultatif
en présentant ce qu’il appelle des « faits nouveaux d’importance capitale ».
Mais l’avis prenait comme point de départ fondamental l’idée d’une
«institution internationale à laquelle était assigné un but international:
une mission sacrée de civilisation» et ne se fondait guère sur des élé-
ments consensuels.

Conformément à l’analyse que nous avons faite plus haut, nous devons
attacher beaucoup plus d'importance à l’aspect institutionnel du Mandat,
lequel, comme l’a dit lord McNair, est «valide in rem — erga omnes».
Il était dit dans l’avis de 1950 que «le but du Mandat régi par des règles
internationales dépassait de beaucoup celui de rapports contractuels
régis par un droit national» (C.I.J. Recueil 1950, p. 132). C’est donc
sur le caractère institutionnel du Mandat que se fondait l’avis consultatif
et c’est ce caractère qui constitue l’argument le plus convaincant en

267
SUD-OUEST AFRICAIN (OP. DISS. TANAKA) 270

faveur de la survivance du Mandat malgré la dissolution de la Société
des Nations.

Vu l'importance primordiale qu’il faut attacher aux intérêts vitaux
des populations des territoires sous Mandat, le Mandat ne doit pas
subir le contrecoup des vicissitudes de la situation internationale. En
matière de Mandat, l'identité du Mandant importe moins que celle
du Mandataire. La situation du Mandataire, qui diffère de celle du
Mandant, à cause des obligations particulières lui incombant, revêt
un caractère extrêmement personnel et le Mandataire ne peut être rem-
placé par personne d’autre. Du point de vue des populations des terri-
toires, par conséquent, il importe peu que le Mandat soit établi au nom
de la Société des Nations ou bien au nom de l'Organisation des Nations
Unies.

Du point de vue théorique, on peut faire appel à la notion de «com-
munauté internationale organisée » pour expliquer la situation juridique
du Mandataire. Si celui-ci doit s’acquitter d’obligations au nom de la
Société des Nations, c’est d’un point de vue formel. Au fond, il est
responsable devant une entité internationale — réalité sociologique
constituant le soubassement de la Société des Nations — qui est la
communauté internationale organisée; celle-ci a été représentée par la
Société des Nations et, depuis sa dissolution, par l'Organisation des
Nations Unies. En résumé, on peut estimer que, depuis la dissolution
de la Société des Nations, le Mandataire continue d’avoir certaines
obligations par rapport à une entité impersonnelle, qui est toujours,
comme auparavant, la communauté internationale organisée et est
désormais personnifiée par l’Organisation des Nations Unies.

Tout ce qui compte c’est qu’une «mission sacrée de civilisation »
soit consciencieusement assumée par les Mandataires. Le Mandat,
qui procède justement de l’idée d’une «mission sacrée de civilisation »
existe objectivement pour toujours dès lors qu’il a été créé par accord
international entre les deux parties, la Société des Nations d’une part et
le Mandataire de l’autre. La permanence de la communauté interna-
tionale organisée garantit l’objectivité et la perpétuation du Mandat
en tant qu’institution internationale.

Lord McNair a fort justement décrit cet aspect des choses dans son
opinion individuelle, lorsqu’il a dit:

«le Mandat a créé un statut pour le Sud-Ouest africain. Ce fait
est important lorsque l’on cherche à estimer quel a été l’effet de la
dissolution de la Société des Nations. Ce statut — valide in rem —
fournit l’élément de permanence qui permet à la situation juridique
du territoire de survivre 4 la disparition de la Société des Nations,
même s’il ne subsiste pas d’obligations personnelles entre l’Union
et les autres anciens Membres de la Société des Nations. Des
droits «réels», créés par un accord international, ont un degré
de permanence plus grand que les droits personnels...» (C.J.
Recueil 1950, p. 156-157.)

Le Mandat étant une institution, les diverses catégories d’intéréts
268
SUD-OUEST AFRICAIN (OP. DISS. TANAKA) 271

et de valeurs dont nous avons parlé plus haut s’y trouvent incorporées.
Jl s’agit d’un organisme social qui, à ce titre, doit être maintenu et
protégé.

D'une manière générale, une fois réunies et groupées selon une tech-
nique juridique quelconque dans une personne morale, une société de
personnes, une société de capitaux, etc., les énergies sociales ne se dis-
socient pas ou ne se désorganisent pas facilement sous l'effet de quelque
événement extérieur ou intérieur. Dans une entreprise, pour parer à la
déperdition d'énergies et de valeurs qu’une liquidation entrainerait sur
le plan économique et social, la loi permet de créer un système institu-
tionnel d’union ou de fusion, dont le résultat est analogue à celui de la
masse successorale dans le cas d’une personne physique. I] s’agit la
du principe d’Erhaltung des Unternehmens (maintien de l’entreprise)
dont M. Rudoif Müller-Erzbach a fait état et qui, d’après lui, est l’un
des principes importants du droit commercial (Die Erhaltung des Unter-
nehmens, Z.f. Handelsr., vol. 61, 1911, p. 530 et suiv.; Deutsches Handels-
recht, 2° éd., 1927, p. 71 et suiv.). Ce principe ne s’applique pas exclusi-
vement à des questions relevant du droit commercial, il vaut aussi pour
d’autres entités sociales.

Le Mandat, à titre d’entité sociale, doit donc être maintenu et protégé.
C’est pourquoi le Mandat, à notre avis, ne prend pas fin; il continue
à fonctionner. Que la Société des Nations elle-même existe où non,
cela n’a guère d’importance pour l’existence du Mandat, bien que ce
soit en son nom que le Mandat soit exécuté, indépendamment de la
question de la surveillance dont nous traiterons plus loin.

De plus, même si l’on part de l’hypothèse que la dissolution de la
Société des Nations entraîne la caducité du Mandat, on ne peut pas
affirmer que le Mandat a cessé d’exister brusquement au moment
même de la dissolution de la Société des Nations. Il est reconnu, tant
dans les pays de droit anglo-américain que dans les pays de droit civil,
qu'aux fins de sa liquidation certaines des fonctions d’une entité de-
meurent (observations, p. 447). Les deux entités caduques, la Société
des Nations et le Mandat, continuent l’une et l’autre à exister de facto.
Du point de vue de Ja Société des Nations, il faut considérer que ses
responsabilités en ce qui concerne un Mandat survivent jusqu’au mo-
ment où le statut futur du Mandat est réglé de façon définitive, par
exemple par Ja conclusion d’un accord de tutelle; parallèlement, on
peut reconnaître que le Mandat continue à exister pendant le même
laps de temps.

En bref, la doctrine de la «continuation» dont les demandeurs font
état est une conséquence logique de ce que nous venons de dire du carac-
tère institutionnel du Mandat. Elle peut contribuer à renforcer l’argu-
mentation des demandeurs.

Tl se peut que les conclusions ci-dessus coincident avec l'intention
réelle des parties à l’accord de Mandat ou des intéressés, mais ce n’est
pas indispensable. L’intention tacite des parties dont les demandeurs
font état permettrait peut-être, si on pouvait l’établir de façon défini-
tive, de corroborer ces conclusions. Mais la Cour doit se fonder sur

269
SUD-OUEST AFRICAIN (OP. DISS. TANAKA) 272

les seuls principes, indépendamment des intentions psychologiques des
parties ou des intéressés, intentions qui ne coïncident pas nécessaire-
ment et dont il n’est d’ailleurs pas facile de tirer une conclusion sûre,
que ce soit dans un sens positif ou négatif. À ce propos, la Cour a cité
la résolution adoptée le 18 avril 1946 par la Société des Nations (C.Z.J.
Recueil 1950, p. 134; ibid., 1962, p. 340) dans laquelle il est dit notam-
ment: |
«4. Note que les Membres de la Société administrant actuelle-
ment des territoires sous mandat ont exprimé leur intention de
continuer à les administrer, en vue du bien-être et du développe-
ment des peuples intéressés, conformément aux obligations conte-
nues dans les divers mandats, jusqu’à ce que de nouveaux arrange-
ments soient pris entre les Nations Unies et les diverses Puissances
mandataires »,

mais il ne faut y voir qu’un élément subsidiairejdans le raisonnement
qu’elle a suivi.

*
* *

Nous nous sommes occupés ci-dessus de la question de savoir si le
Mandat survit à la dissolution de la Société des Nations. Nous sommes
arrivés, comme la Cour dans son avis consultatif de 1950, 4 une réponse
affirmative, mais indépendamment de la question de la surveillance
internationale 4 exercer sur le Mandataire. Nous devons réexaminer
la question sous l’angle de la surveillance internationale car, même
si l’on peut reconnaître que le Mandat survit d’une manière générale,
on pourrait le contester à certains égards.

Pour le défendeur, la surveillance internationale à laquelle le Manda-
taire était soumis a disparu en même temps que la Société des Nations,
parce que l’organe chargé de cette surveillance a également disparu
avec la Société des Nations, sans être valablement remplacé par un
organe correspondant de l’Organisation des Nations Unies. Le défen-
deur soutient à cet égard que la surveillance internationale exercée par
la Société des Nations ne saurait être remplacée par une surveillance
des Nations Unies, parce qu’il s’agissait non pas d’une surveillance
internationale de caractère abstrait, mais exclusivement d’une surveil-
lance exercée par un organe déterminé de la Société des Nations.

Dans son avis consultatif de 1950, la Cour a reconnu que l’obligation
qui incombe au Mandataire de se soumettre à une surveillance internatio-
nale survit avec le Mandat et que la fonction de surveillance est désormais
exercée par l’organe compétent de l'Organisation des Nations Unies.
Dans son avis, la Cour a dit:

« La nécessité d’une telle surveillance subsiste en dépit de la dis-
parition de l’organe de contrôle prévu pour les Mandats. On ne
saurait admettre que l’obligation de se soumettre à surveillance
aurait disparu pour la simple raison que cet organe de contrôle
a cessé d’exister, alors que les Nations Unies offrent un autre organe

270
SUD-OUEST AFRICAIN (OP. DISS. TANAKA) 273

international chargé de fonctions analogues encore que non iden-
tiques.» (C.I.J. Recueil 1950, p. 136.)

L’idée fondamentale de l’avis consultatif était que l’on doit reconnaî-
tre comme indissociables l'obligation qui incombe au Mandataire de
se prêter à une surveillance internationale et le pouvoir qui lui est
donné d’administrer le territoire sous Mandat. A l’appui de cette idée,
on peut alléguer les raisons ci-après:

1. Le maintien d’une surveillance internationale permanente est de
l'essence du système des Mandats. Comme les intérêts que le Mandat
met en jeu ont un caractère humanitaire et fondamental, que les pouvoirs
conférés aux Mandataires sont extrêmement étendus et que les Manda-
taires ont des pouvoirs discrétionnaires importants (Mandat, article 2,
premier alinéa), ainsi que nous le verrons ci-après, il est im-
possible de ne pas assujettir à certaines restrictions et à une certaine
surveillance l’exécution par les Mandataires de ses obligations et de
s’en remettre exclusivement à leur bonne foi. Si les Mandataires n’exer-
cent pas d’autorité souveraine sur Jes territoires sous Mandat, ils se
voient en revanche conférer des pouvoirs discrétionnaires extrême-
ment larges en vue de leur administration. Par conséquent, à défaut
d’une surveillance, quelle qu’elle soit, la réalisation des fins et des ob-
jectifs du système des Mandats demeure illusoire. Un mécanisme de
surveillance efficace est indispensable si l’on veut empêcher que le sys-
téme ait caractère de loi imparfaite, ou éviter tout abus de pouvoir.
Ce mécanisme fait donc partie intégrante du système des Mandats en
tant qu'institution sociale, en tant qu’organisme social. C’est pourquoi
la thèse de la divisibilité soutenue par le défendeur est illogique.

2. Les droits de tutelle sur les régions sous Mandat sont exercés par
des Mandataires, mais au nom de la Société des Nations. Les Manda-
taires n’ont pas de pouvoirs souverains, ils sont responsables devant la
Société des Nations de l’exécution des Mandats (Quincy Wright, op.
cit., p. 22). Cela étant, la Société des Nations doit détenir un pouvoir
de surveillance en tant que gardienne de l’intérêt public de la commu-
nauté internationale organisée, dont elle est l’organe.

3. On admet généralement que le système des Mandats, au moment
où il a été élaboré, résultait d’un compromis entre deux principes:
l'annexion et l’internationalisation. Le principe de la surveillance inter-
nationale exercée par la Société des Nations peut être conçu comme un
compromis entre ces deux extrêmes. Tant que le Mandat survit, il faut
par un moyen quelconque continuer à exercer une surveillance inter-
nationale — c’est l’élément de compromis — pour empêcher que le
Mandat ne soit transformé en une sorte d’annexion.

4. Tout en contestant qu’il lui incombe de se prêter à une surveillance,
le défendeur soutient qu’il conserve le droit ou le pouvoir d’administrer
le territoire. I! semble ainsi admettre que ses droits et ses obligations
sont divisibles, attitude qui n’est pas conforme à l’esprit du système
des Mandats. Aux termes de l’avis de 1950, ;

; 271
SUD-OUEST AFRICAIN (OP. DISS. TANAKA) 274

« L'autorité que le Gouvernement de l’Union exerce sur le Terri-
toire est fondée sur le Mandat. Si le Mandat avait cessé d’exister,
comme le prétend le Gouvernement de l’Union, l’autorité de celle-
ci aurait également cessé d’exister. Rien ne permet de conserver
les droits dérivés du Mandat, tout en répudiant les obligations qui
en découlent.» (Ibid., p. 133.)

Le défendeur n’a véritablement rien à opposer aux critiques que les
demandeurs formulent contre ce qu’ils appellent sa «théorie de la cadu-
cité partielle ».

ex

Si le Mandat survit en tant qu’institution, il faut qu’il y ait une sur-
veillance internationale car celle-ci est indispensable pour que le sys-
tème des Mandats puisse bien fonctionner. La question qui se pose est
de savoir si le mécanisme de surveillance internationale qui existait du
temps de la Société des Nations a disparu à la dissolution de celle-ci
sans être remplacé par un mécanisme similaire. Si tel était le cas, le
Mandat serait paralysé et l’on ne pourrait plus l’administrer comme il
convient, ce qui serait extrêmement fâcheux du point de vue du bien-
être et du progrès des populations du territoire.

Fort heureusement, le problème du mécanisme de surveillance dont
le Mandat en vigueur doit être assorti a été résolu par l’apparition, non
prévue à l’origine, d’une organisation internationale, l'Organisation
des Nations Unies, qui est très proche de la Société des Nations par
ses objectifs principaux, à savoir le maintien de la paix et de la sécurité
internationales et la réalisation de fins humanitaires. En outre, on peut
affirmer que l’Organisation des Nations Unies représente à plusieurs
égards une forme d’organisation internationale plus perfectionnée,
notamment du point de vue de sa portée et de son audience dans la com-
munauté internationale organisée, de sa structure et de ses fonctions.
On peut en dire autant des deux systémes, le régime de tutelle des Nations
Unies et le système des Mandats de ia Société des Nations. C’est désor-
mais le régime international de tutelle des Nations Unies qui remplit
la «mission sacrée de civilisation» concernant les territoires dont les
populations ne s’administrent pas encore complétement elles-mémes.
De ce système, on peut dire qu’il prolonge, en le développant, le système
des Mandats de la Société des Nations.

Tl n’est donc ni très anormal, ni déraisonnable de voir dans l’Organi-
sation des Nations Unies et dans le régime de tutelle respectivement
le successeur de la Société des Nations et celui du système des Mandats.

Nous ne pouvons cependant pas dire qu’il y ait eu en l’occurrence
succession universelle au sens juridique. L'Organisation des Nations
Unies n’est pas le légataire universel de la Société des Nations. On ne
peut pas non plus dire que les dispositions afférentes au régime de tutelle
s’appliquent au Mandat s’il n’y a pas eu au préalable d’accord de tutelle.
Mais nul ne peut s’étonner que le pouvoir du Mandataire, exercé autre-

272
SUD-OUEST AFRICAIN (OP. DISS. TANAKA) 275

fois au nom de la Société des Nations, soit exercé désormais du fait des
circonstances au nom des Nations Unies et que par suite le pouvoir
de surveillance internationale qui appartenait autrefois à la Société des
Nations appartienne désormais aux Nations Unies. L’acceptation de ce
pouvoir et de la responsabilité qui l'accompagne ne semble pas constituer
un excés de pouvoir de la part des Nations Unies, car tout ce qui touche
à la tutelle des populations arriérées entre sans aucun doute dans leurs
attributions.

Que la surveillance exercée par la Société des Nations soit désormais
remplacée par la surveillance de POrganisation des Nations Unies ne
défavorise pas non plus le Mandataire. Le défendeur fait valoir les dif-
férences qui existent entre le mode de surveillance exercé par la Société
des Nations et le mode de surveillance des Nations Unies: différence
dans la composition de la Commission permanente des Mandats et du
Conseil de tutelle (experts ou représentants politiques), différence dans
la procédure de vote entre le Conseil de la Société des Nations et l’As-
semblée générale des Nations Unies (règle de l’unanimité ou règle de la
majorité).

On ne saurait pourtant considérer que ces deux derniers éléments
imposent une lourde charge au défendeur; les différences dans la com-
position ou dans la procédure de vote peuvent avoir des conséquences
favorables ou défavorables. Qwil n’y ait pas identité parfaite entre les
deux mécanismes de surveillance ne doit pas constituer un motif valable
pour contester la surveillance elle-même.

Pour ce qui est du mécanisme de mise en œuvre de la surveillance
internationale, la majorité a estimé en 1950 (C.I.J. Recueil 1950, p. 136-
137) que l'Organisation des Nations Unies était l’organe chargé de la
surveillance, contrairement aux vues de lord McNair (ibid., p. 159-160)
et de M. Read (ibid., p. 166-169). Cette conclusion ne pouvait découler
de l'intention expresse ou tacite des parties à l’accord de Mandat et des
autres intéressés, qui, au moment de l’élaboration du Mandat, ne pou-
vaient certainement pas prévoir un événement tel que la dissolution
de la Société des Nations; de plus, l'intention des parties et des intéressés
et les circonstances dans lesquelles a eu lieu la dissolution de la Société
des Nations peuvent recevoir des interprétations variées. Il y avait une
lacune dans l'accord de Mandat que la Cour devait combler par voie
d’interprétation théorique ou logique.

Que la Société des Nations soit remplacée en tant qu’organe de sur-
veillance par les Nations Unies n’est pas normal; c’est un phénomène
exceptionnel de la période de transition, dû au fait que le défendeur n’a
pas conclu d'accord de tutelle. La Charte prévoyait que les accords de
tutelle feraient suite aux Mandats existants; si, conformément à l’opi-
nion de la majorité en 1950, le défendeur en qualité de Mandataire
n’était pas juridiquement tenu de conclure un accord de tutelle, on ne
s’en attendait pas moins à ce qu’il le fit.

L’attitude du défendeur, qui d’une part ne conclut pas d’accord de
tutelle contrairement à ce que l’on escompte normalement de lui en
raison des dispositions de la Charte et qui d’autre part refuse de se

273
SUD-OUEST AFRICAIN (OP. DISS. TANAKA) 276

prêter à la surveillance internationale parce que le mécanisme par lequel
elle s’exerce est différent, est contraire à l’esprit du Mandat et de la
Charte et ne saurait se justifier.

Bref, le maintien de la surveillance internationale et sa continuation
par les Nations Unies s’expliquent, indépendamment de l’origine con-
tractuelle du Mandat et en dépit de celle-ci, par la nature du Mandat
en tant qu’institution internationale tendant à favoriser l’accroissement
du bien-être matériel et moral et du progrès social des habitants du
territoire. Le Mandat survit indépendamment de la Société des Nations
et la nécessité demeure attachée au Mandat d’une surveillance que les
Nations Unies doivent désormais assurer, comme l’a fait observer l’avis
consultatif de 1950 mentionné plus haut.

Fa
* *

Nous avons donc répondu par l’affirmative à la question de savoir
si le Mandat survit en tant qu’institution internationale à la dissolution
le la Société des Nations. Cela est conforme à la conclusion que la
Cour a formulée dans son avis consultatif de 1950 et confirmée dans
son arrêt de 1962. Mis à part le fondement doctrinal de cette conclusion
e défendeur reconnaît lui-même que le Mandat continue à exister malgré
a dissolution de la Société des Nations. Du point du vue du défendeur,
in effet, nier l’existence du Mandat reviendrait à nier son droit d’ad-
ninistrer le territoire sous Mandat.

Le fait que, dans l’avis consultatif de 1950 comme dans l’arrêt de 1962,
la été reconnu que le Mandat présentait un aspect institutionnel en
lus de son aspect contractuel peut rendre le système des Mandats plus
lurable que la Société des Nations elle-même et lui conférer une existence
rbjective indépendante de l’intention initiale ou ultérieure des parties.
Jette reconnaissance a été purement et simplement le fruit d’une inter-
rétation scientifique du système des Mandats tenant largement compte
le l'esprit et des objectifs du système ainsi que de sa réalité sociale.
’areil mode d'interprétation peut être qualifié de sociologique ou de
éléologique, par opposition à un strict formalisme juridique. En nous
ondant sur une conception du Mandat qui en fait une institution de
aractère sociologique, nous nous écartons de la doctrine conceptuelle
raditionnelle, qui conduirait facilement à juger que le Mandat est devenu
aduc à la dissolution de la Société des Nations.

Ce que nous disons de la survivance du Mandat peut s’appliquer au
aintien en vigueur de la surveillance internationale et au remplacement
u Conseil de la Société des Nations par l'Organisation des Nations
Jnies. Il faut répondre à cette deuxième question dans le même sens
u’à la première. La continuation par les Nations Unies de la surveil-
ince internationale du Mandat se déduit logiquement de la survivance
u Mandat en tant qu’institution internationale.

On soutient que, pour affirmer existence de la surveillance inter-
ationale, c’est-à-dire de l’obligation incombant au défendeur de rendre
ompte aux Nations Unies, l’avis consultatif s’est fondé sur la théorie

274
SUD-OUEST AFRICAIN (OP. DISS. TANAKA) 277

de la «nécessité », mais que la Cour ne saurait outrepasser ses fonctions
de tribunal.

Tl est indéniable qu’un tribunal dit le droit mais ne légifère pas. Dans
la pratique toutefois, il est extrêment difficile de faire le départ. Sans
doute les juges disent le droit, mais ils n’obéissent pas à des automatismes.
On ne peut leur nier dans leurs activités judiciaires un certain pouvoir
créateur. Ce qui ne leur est pas permis, c’est de créer le droit indépen-
damment d’un système, d’une institution ou d’une norme juridique
existants. Ce qui leur est permis, c’est d’énoncer ce que l’on peut logique-
ment déduire de la raison d’être d’un système juridique, d’une insti-
tution ou d’une norme juridique. Dans ce dernier cas, il est possible
de combler les lacunes apparaissant dans l’intention du législateur ou
des parties.

En ce qui concerne la conclusion relative au maintien de la surveillance
internationale, on ne saurait dire que la Cour ait outrepassé ses fonctions
d'interprétation du droit. A cet égard elle n’a pas, dans son avis de 1950,
créé du droit simplement parce que cela était nécessaire ou souhaitable,
sans qu’il y eût aucune justification en droit ni en fait. Le maintien en
vigueur du Mandat après la dissolution de la Société des Nations, l’im-
portance que revêt la surveillance internationale dans le système des
Mandats, la création de l'Organisation des Nations Unies qui, en tant
que communauté internationale organisée, présente d’exactes correspon-
dances politiques et sociales avec la défunte Société des Nations, no-
tamment en ce qui concerne la «mission sacrée de civilisation » à ac-
complir au profit des populations ne s’administrant pas encore complète-
ment elles-mêmes, la création du régime international de tutelle, le fait
que le défendeur est Membre des Nations Unies et le fait, enfin, qu’il
se refuse à conclure un accord de tutelle contrairement à ce qu’on pou-
vait espérer en vertu de la Charte: tous ces facteurs, isolément et dans
leur ensemble, suffisent à établir que la surveillance internationale
doit continuer par l’intermédiaire de l’Organisation des Nations Unies.

On ne saurait nier qu’il y ait nécessité, en ce sens qu’il faut éviter que
l’absence de surveillance paralyse le système des Mandats. Néanmoins
nous ne voulons pas fonder exclusivement la conclusion qui précède
sur son caractère nécessaire ou souhaitable; nous la fondons sur la raison
d’être et la structure théorique du système des Mandats dans son ensemble.

Nous devons donc admettre que la nécessité d’ordre social et individuel
constitue l’un des principes directeurs de l’évolution du droit par le
moyen de l’interprétation comme de la législation. On peut recourir
au principe de l’effet utile, souvent invoqué, pour expliquer comment
l'avis consultatif de 1950 s’est référé à l’argument de la nécessité afin
de reconnaître le maintien du Mandat et de la surveillance internationale
(cf. sir Hersch Lauterpacht, The Development of International Law by
the International Court, 1958, p. 277-280).

En l'espèce, nous ne pouvons nier que la nécessité ait créé le droit indé-
pendamment de l’intention des parties et des intéressés. L’explication
qui fait appel à l’intention raisonnablement présumée des parties (Op-
penheim-Lauterpacht, International Law, vol. I, 8 éd., p. 168) paraît

275
SUD-OUEST AFRICAIN (OP. DISS. TANAKA) 278

constituer un compromis avec le volontarisme. L’«intention raison-
nablement présumée » ne correspond pas exactement à l’intention psy-
chologique, qui n’a très probablement pas existé. La Cour doit déter-
miner cette intention raisonnablement présumée en tenant compte de
tous les facteurs juridiques et extra-juridiques, parmi lesquels Ja néces-
sité. En procédant ainsi, les juges ne sont pas loin d’agir comme le font
les législateurs.

Ajoutons par parenthèse, bien que la Cour n’ait pas la faculté de
statuer ex aequo et bono sans l’accord des parties (Statut, article 38,
paragraphe 2), que le processus d'interprétation défini plus haut peut
parfaitement répondre aux exigences de la justice et du bon sers. Le
contraire surprendrait la plupart des intéressés et l’opinion publique
dans son ensemble.

Ce processus d’interprétation, connu depuis trois quarts de siècle,
surtout dans les pays de droit civil, sous le nom de méthode de libre
recherche scientifique ou Freirecht, libère les juges de l'obligation de
s’en tenir à une interprétation rigide du droit écrit et souligne le pouvoir
créateur qui leur est donné dans leur activité judiciaire. Rien ne permet
de penser que la même méthode soit inapplicable au domaine du droit
international, sauf si l’on adhère à la tendance opposée, c’est-à-dire à
un volontarisme strict issu du concept de souveraineté mais contraire à
la conception du droit qui attribue à celui-ci une existence objective et in-
dépendante de la volonté et de l’intention de ceux auxquels il s’adresse.

En résumé, la divergence d’opinion qui se manifeste sur les questions qui
nous occupent s'explique en dernière analyse par une opposition entre
deux modes d’interprétation: l’interprétation téléologique ou sociolo-
gique d’une part, l’interprétation conceptuelle ou formaliste de l’autre.

*
* *

Pour ces motifs, 1) le Sud-Ouest africain est un territoire sous Mandat;
2) le défendeur demeure soumis aux obligations internationales énon-
cées à l’article 22 du Pacte de la Société des Nations et dans le Mandat
pour le Sud-Ouest africain, les fonctions de surveillance étant exercées
par les Nations Unies auxquelles les rapports annuels doivent être
envoyés. (Nous examinerons plus loin ce qu’il en est de lobligation
de transmettre des pétitions, dont les demandeurs font mention dans
leur conclusion n° 2.) Sur ces points, les conclusions n°5 1 et 2 des de-
mandeurs sont bien fondées.

i

Nous devons à présent examiner les conclusions finales n° 3 et 4 des
demandeurs, qui constituent l’essentiel des présentes affaires en ce sens
qu’elles visent les obligations fondamentales énoncées au deuxième
alinéa de Particle 2 du Mandat et à l’article 22 du Pacte de la Société
des Nations.

Les conclusions que les demandeurs ont présentées à la Cour dans

276
SUD-OUEST AFRICAIN (OP. DISS. TANAKA) 279

leurs mémoires, conclusions qu’ils ont complétées dans leur réplique
et modifiées au cours de la procédure orale le 19 mai 1965, touchent
aux griefs formulés contre le défendeur en sa qualité de Mandataire
pour le territoire du Sud-Ouest africain; il s’agit essentiellement d’allé-
gations par lesquelles les demandeurs soutiennent que le défendeur a
violé les obligations lui incombant au titre de l’article 22 du Pacte de la
Société des Nations et du Mandat pour le Sud-Ouest africain.

Les conclusions des demandeurs portent sur de nombreuses obli-
gations prévues dans diverses dispositions du Pacte et du Mandat
(deuxième alinéa de l’article 2, article 4, article 6 et premier alinéa de
Particle 7), mais les principales questions juridiques en cause sont indu-
bitablement celles qui visent P obligation incombant au défendeur à titre
de Mandataire, en vertu du deuxième alinéa de l’article 2 du Mandat,
d'accroître, «par tous les moyens en son pouvoir, le bien-être matériel
et moral ainsi que le progrès social des habitants du Territoire ».

Nous croyons plus commode, pour l’examen des conclusions des
demandeurs, de faire une distinction entre, d’une part, les questions
d'ensemble qui concernent les obligations générales incombant au dé-
fendeur à titre de Mandataire en vertu du deuxième alinéa de l’article 2
du Mandat et de l’article 22 du Pacte, et, d’autre part, les obligations
découlant de certaines dispositions précises du Mandat et du Pacte;
nous traiterons d’abord des premières.

En bref, les problèmes juridiques qui se posent en l’espèce se ramènent
en dernière analyse à la question de savoir si le défendeur, en qualité
de Mandataire, s’acquitte ou non des obligations formulées au deuxième
alinéa de l’article 2 du Mandat pour le territoire du Sud-Ouest africain,
ce qui représente simplement l’application concrète à ce territoire du
principe énoncé au paragraphe 1 de l’article 22 du Pacte concernant
le système des Mandats en général.

Avant d'étudier en détail les conclusions n°5 3 et 4 des demandeurs,
nous devons chercher à répondre à la question — soulevée par le défen-
deur — de savoir si un règlement judiciaire du présent différend est
possible. Si le présent différend revêt un caractère politique, adminis-
tratif, technique ou autre et non pas un caractère juridique, la Cour
n’est pas habilitée à en connaître.

Il y a lieu de se rappeler à ce propos que le défendeur n’a pas argué
devant la Cour du caractère politique du litige au stade des exceptions
préliminaires et qu’il ne l’a fait qu’ultérieurement, au début de la procé-
dure orale, par l'entremise de son conseil (C.R. 65/18, p. 6 et suiv.).
Il convient de noter que le défendeur ne soutient cette thèse qu’en ce
qui concerne les obligations d’ordre général lui incombant comme
Mandataire en vertu du deuxième alinéa de l’article 2 du Mandat et
de l’article 22 du Pacte, et non pas en ce qui concerne les obligations
précises énoncées dans les articles 3, 4, 5, 6 et 7 du Mandat. Par suite,
la controverse entre les Parties sur la possibilité d’un règlement judiciaire
en la présente instance n’a d’importance réelle que pour les conclusions
n°s 3 et 4 des demandeurs, qui visent les principes et les objectifs géné-
raux du système des Mandats.

277
SUD-OUEST AFRICAIN (OP. DISS. TANAKA) 280

Comme on ne peut pas considérer le Mandat indépendamment de
certains éléments d’ordre politique, administratif, économique, tech-
nique et culturel, la question de la possibilité d’un réglement judiciaire
n’en est que plus complexe.

Le défendeur nie que des questions relevant du deuxiéme alinéa
de l’article 2 du Mandat soient susceptibles de règlement judiciaire.
Il argue de la nature même du pouvoir donné au Mandataire, qui est
d’ordre politique et technique et en conséquence de caractère étendu et
général et par suite discrétionnaire.

Le système des Mandats a pour objectifs déclarés «le bien-être et
le développement » de peuples «non encore capables de se diriger eux-
mêmes dans les conditions particulièrement difficiles du monde moderne ».

Le «bien-être et le développement » correspondent au «bien-être ma-
tériel et moral » et au «progrès social» dont il est question au deuxième
alinéa de l’article 2 du Mandat. Ces objectifs «forment une mission
sacrée de civilisation, et il convient d’incorporer dans le présent Pacte
des garanties pour l’accomplissement de cette mission» — tel est le
principe qu’on doit appliquer aux colonies et territoires visés par le
système des Mandats. Des garanties pour l’accomplissement de la mis-
sion sacrée de civilisation sont prévues dans le Pacte comme dans
les divers actes de Mandat, mais les objectifs du système des Mandats
sont larges, abstraits et généraux, comme en témoignent les termes
«bien-être», «développement» et «progrès ».

A strictement parler, ces notions, qui procèdent de jugements de valeur,
peuvent avoir un contenu différent selon les systèmes et modes de pen-
sée philosophiques, théologiques et politiques; par suite, il peut être
extrêmement difficile de faire l’unanimité sur le sens exprès ou implicite
de ces termes et sur l’importance qu’il convient d’attribuer, dans la
hiérarchie des valeurs, à une valeur donnée. Qu’entend-on par bien-
être ou progrès? A quoi faut-il attribuer la priorité en cas de conflit
entre le bien-être matériel et le bien-être moral? Y a-t-il une différence
entre le «progrès » et le «développement »? S'agissant de ces deux der-
nières notions, il peut y avoir de profondes divergences de vues entre
les évolutionnistes ou pragmatistes et les conservateurs. Sur la manière
d’apprécier le bien-être moral et sur le contenu de cette notion, les
idéalistes et les matérialistes peuvent ne pas s’entendre non plus.

Toutefois, les auteurs de l’article 22 et ceux de l’accord de Mandat
ne semblent pas avoir approfondi les choses de ce point de vue. Par la
formule simple qu’ils ont mise au point, ils voulaient simplement indiquer
que l’on devait appliquer à l’administration des territoires sous Mandat
le principe du bon gouvernement. Il leur fallait trouver une idée ou
un principe pouvant servir de dénominateur commun à des vues et à
des conceptions politiques divergentes sur la notion de bon gouverne-
ment, ce qui s’impose chaque fois que l’on veut définir l’objectif constitu-
tionnel d’un Etat démocratique ou encore, cas analogue, d’une organisa-
tion internationale dont les buts sont d’ordre aussi général que ceux de
la Société des Nations ou de l'Organisation des Nations Unies.

Lorsque les législateurs d’une communauté politique parviennent à

278
SUD-OUEST AFRICAIN (OP. DISS. TANAKA) 281

trouver une formule constitutionnelle acceptable pour la majorité de
ses membres, il n’y a pas lieu d’être trop optimiste sur l’interprétation
qui en sera donnée. Chacun l’interprétera, le cas échéant, conformément
à ses vues philosophiques ou politiques; chacun attribuera un sens
différent à la même formule. On aboutira inévitablement, dans l’inter-
prétation, au subjectivisme, au relativisme et à l’anarchisme et, pour ce
qui est de la société démocratique, à la multiplicité des partis politiques.

Le fait que les communautés dont l’orientation générale en matière
politique et administrative est régie par des principes abstraits parvien-
nent dans la plupart des cas à exister, à survivre et même à prospérer ne
s’explique pas par leur technique législative ou par la manière selon
laquelle leurs objectifs sont exprimés sur le plan constitutionnel; seuls
comptent en définitive le bon sens et la sagesse politique dont témoignent
leurs dirigeants et leurs divers éléments.

Vu ce qui précède, nous inclinons à conclure que la notion de l’ac-
croissement du «bien-être matériel et moral» et du «progrès social des
habitants », c’est-à-dire l’objectif visé par le Mandat pour le Sud-Ouest
africain (article 2, deuxième alinéa), a en soi un caractère politique et
n’est donc pas susceptible de détermination ou de règlement judiciaire.

Nous ne voulons pas dire par là que le deuxième alinéa de l’article 2
du Mandat ne possède pas le caractère d’une norme juridique. Les légis-
lateurs peuvent adopter dans leur système de normes juridiques des
normes culturelles pertinentes sur le plan social mais ne procédant pas
de jugements de valeur juridiques: normes morales, politiques, écono-
miques, techniques, etc. En pareil cas, une norme culturelle tout à fait
étrangère par nature aux normes juridiques, applicable par exemple
à la circulation ou à larchitecture, est incorporée au système juridique.
On peut dire que la technique dont il s’agit se voit attribuer une valeur
juridique ou qu’elle est intégrée dans le système juridique.

Ce phénomène d’intégration des normes culturelles au sein des normes
juridiques intervient très fréquemment entre le droit d’une part, la morale
et la politique de Pautre. Les dispositions dont nous nous occupons
en fournissent un exemple typique.

L’accroissement du bien-être matériel et moral et du progrès social
des habitants est l’objectif ultime imposé au Mandataire. Cet objectif
est essentiellement de nature politique, mais également de nature morale
et humanitaire. En l’occurrence, les obligations politiques et morales
du Mandataire découlant de l’accord de Mandat sont incorporées au
droit.

Les obligations qui incombent au défendeur en qualité de Mandataire
sont différentes des devoirs précis qui sont énoncés dans le Pacte et
dans l’accord de Mandat; leur contenu étant clairement défini, ces obliga-
tions se présentent comme l'objectif suprême du système des Mandats,
qui est de caractère politique. Elles sont donc générales, vagues et abs-
traites et par suite elles ne sont pas susceptibles de règlement judiciaire,
bien que nous ne puissions contester le caractère juridique de l’accord
de Mandat dans son ensemble.

279
SUD-OUEST AFRICAIN (OP. DISS. TANAKA) 282

C’est l’une des raisons pour lesquelles, même dans les pays où l’on
prévoit un contrôle judiciaire de la constitution, certains des plus hauts
principes constitutionnels échappent en théorie et en pratique à l’action
des tribunaux. Pour certaines dispositions constitutionnelles, il n’existe
donc aucune garantie d’application, tout comme dans le cas d’une
lex imperfecta.

C’est là une conséquence de la différence fondamentale qui existe
entre le droit et la politique ou l’administration.

La différence fondamentale entre le droit et la politique ou l’administra-
tion est que le droit distingue d’une façon catégorique ce qui est bien et
juste de ce qui est mauvais et injuste, tandis que la politique et Padminis-
tration, qui sont les moyens d’atteindre certains objectifs précis et qui
obéissent surtout à des considérations d'opportunité, font la distinction
entre ce qui est réalisable et ce qui ne l’est pas, entre ce qui est efficace
et ce qui ne l’est pas. Par suite, lorsqu’il faut se prononcer en droit, il
n’y a que l’alternative du juste ou de l’injuste sans moyen terme, tandis
qu’en matière politique ou administrative il existe des choix nombreux
du point de vue de l’opportunité et de l’efficacité. En politique, on peut
opérer une gradation; le droit est catégorique et absolu.

Comme nous l’avons signalé plus haut, le bon gouvernement a des
objectifs et un contenu vagues et sans définition précise. Supposons
que nous en traduisions l’idée, comme dans le Mandat pour le Sud-
Ouest africain, par la formule de l’accroissement du bien-être matériel
et moral ainsi que du progrès social. On peut concevoir alors un nombre
infini de politiques pour réaliser les objectifs d’un bon gouvernement,
qui sont d’ordre général et abstrait. Dans chaque cas concret, les ob-
jectifs à réaliser seront d’ordre spirituel ou matériel, directs ou indirects,
importants ou moins importants, essentiels ou non, urgents ou non.
Le bon gouvernement consiste à choisir les moyens de réaliser certaines
fins. C’est une caractéristique de la politique et de l'administration que
le pouvoir discrétionnaire des autorités compétentes l’emporte sur le
reste; comme le Mandat vise au bien-être et au progrès des habitants
et par suite relève de la politique et de l’administration, il se caractérise
par le caractère discrétionnaire -de l’action du Mandataire.

Donc, pour accroître le bien-être et le progrès des populations, on
peut concevoir un très grand nombre de politiques et de mesures. Le
Mandataire a le pouvoir discrétionnaire de choisir celles qu’il juge les
plus appropriées et les plus efficaces pour atteindre les objectifs du
Mandat.

Le 7 mai 1965, sir Gerald Fitzmaurice a demandé aux Parties (C.R.
65/27, p. 57-59) si l’on pouvait considérer que la disposition relative
à l’accroissement du bien-être et du progrès social serait respectée du
moment qu'il y aurait accroissement total «tout bien pesé», ou bien
si l’on pouvait considérer qu’un accroissement total ne suffirait pas dès
lors qu’il n’y aurait pas accroissement du bien-être et du progrès
dans tel ou tel secteur de l’action gouvernementale. Si l’on admet que
le Mandataire s’est vu conférer en principe un pouvoir discrétionnaire
pour s’acquitter des obligations qui lui incombent au titre du deuxième

280
SUD-OUEST AFRICAIN (OP. DISS. TANAKA) 283

alinéa de Particle 2 du Mandat et qui consistent à accroître le bien-
être et le progrès des habitants, le Mandataire peut choisir librement
toute politique ou toute mesure qu’il juge propices à l’accomplissement
de cette mission; par suite, le fait qu’une politique ou une mesure se
solde par un échec partiel peut ne pas être nécessairement considéré
comme une violation du Mandat. La raison en est que le pouvoir discré-
tionnaire reconnu au Mandataire s’étend à la faculté de porter un juge-
ment de valeur sur les diverses politiques et mesures que l’on peut adopter
pour atteindre les objectifs du Mandat.

En outre, la notion de bien-être et de progrès met en jeu un élément
quantitatif. On ne peut pas savoir, à un moment donné, si l’accroisse-
ment du bien-être et du progrès a été réalisé ou non. Que le Mandataire
soit tenu d’accroître le bien-être et le progrès «par tous les moyens
en son pouvoir » (version française), ou to the utmost (version anglaise),
signifie que les obligations lui incombant au titre du deuxième alinéa
de l’article 2 sont souples et qu’une très grande latitude lui est laissée
pour l’accomplissement de sa mission.

Les tribunaux n’ont pas à enquêter sur l’opportunité. Il ne leur ap-
partient pas de dire si le Mandataire a opportunément exercé son pou-
voir discrétionnaire. Par suite, lorsqu'il soutient que le Mandataire
exerce un pouvoir discrétionnaire ne pouvant faire l’objet d’aucun re-
cours judiciaire à moins d’avoir été utilisé de mauvaise foi, le défendeur
a fondamentalement raison. Les obligations politiques sont par nature
incompatibles avec le contrôle judiciaire.

Le fait que le Mandataire soit doté d’un pouvoir discrétionnaire
concernant l’administration du territoire est énoncé au premier alinéa
de l’article 2, qui dispose: «Le Mandataire aura pleins pouvoirs d’ad-
ministration et de législation sur le territoire. »

Ce que nous venons de dire ne signifie pas que le Mandataire jouisse
d’une latitude illimitée dans l’exercice du pouvoir discrétionnaire qui
lui est conféré pour s'acquitter des obligations découlant du Mandat.
L'exercice de ce pouvoir est avant tout limité par les dispositions pré-
cises de l’acte de Mandat et par celles de l’article 22 du Pacte. Le premier
alinéa de l’article 2 parle de « pleins pouvoirs d'administration et de légis-
lation sur le territoire faisant l’objet du mandat». Du reste, les deman-
deurs ont fondé leurs conclusions n°5 5, 6, 7, 9 respectivement sur le
premier alinéa de l’article 2 du Mandat, l’article 22 du Pacte, l’ar-
ticle 6 du Mandat et l’article 22 du Pacte, le premier alinéa de l’article 7
du Mandat. Sur ces points, on ne saurait contester la possibilité d’un
règlement judiciaire relativement aux conclusions des demandeurs et le
défendeur n’ose pas la contester. La controverse sur la possibilité d’un
règlement judiciaire en la présente instance doit donc se limiter aux
conclusions n°5 3 et 4 des demandeurs, conclusions qui portent exclu-
sivement sur le deuxième alinéa de Particle 2 du Mandat et sur l’article 22
du Pacte dans la mesure où celui-ci intéresse le deuxième alinéa de l’ar-
ticle 2 du Mandat.

281
SUD-OUEST AFRICAIN (OP. DISS. TANAKA) 284

À cet égard, la question est de savoir si le pouvoir discrétionnaire
étendu conféré par le premier alinéa de l’article 2 exclut toute possibilité
de violation du Mandat en dehors des cas où certaines dispositions
précises du Mandat et du Pacte dont nous avons parlé plus haut seraient
violées. Si une norme juridique quelconque est applicable à l’exercice
du pouvoir discrétionnaire du Mandataire, elle constitue une limite
à ce pouvoir et l’éventuelle transgression de ladite norme entraîne une
violation du Mandat et par suite la possibilité d’un recours judiciaire
en la matière.

*
* *

Nous en arrivons à l’examen des conclusions finales nos 3 et 4 des
demandeurs. La conclusion n° 3 est la suivante:

«Par les lois et règlements et par les méthodes et actes officiels
décrits dans les écritures, le défendeur a pratiqué l’apartheid, c’est-
à-dire qu’il a établi une distinction fondée sur la race, la couleur,
l'origine nationale ou tribale, lorsqu'il a fixé les droits et devoirs
des habitants du Territoire; ... cette pratique constitue une viola-
tion de ses obligations telles qu’elles figurent à Particle 2 du Man-
dat et à l’article 22 du Pacte de la Société des Nations; et ... le dé-
fendeur a le devoir de cesser sur-le-champ de pratiquer l'apartheid
dans le Territoire» (conclusions finales des demandeurs, C.R.
65/35, p. 69).

En même temps, les demandeurs ont présenté une autre conclusion
portant le n° 4, qui est la suivante:

* « Par l'effet des principes économiques, politiques, sociaux et édu-
catifs appliqués dans le Territoire, par les lois et règlements et
par les méthodes et actes officiels décrits dans les écritures, le dé-
fendeur, au regard des «standards » internationaux applicables ou
de la norme juridique internationale applicable ou de ces deux
critères à la fois, n’a pas accru, par tous les moyens en son pouvoir,
le bien-être matériel et moral ainsi que le progrès social des habi-
tants du Territoire; ... cette carence constitue une violation de ses
obligations, telles qu’elles figurent à l’article 2 du Mandat et à l’ar-
ticle 22 du Pacte; et ... le défendeur a le devoir de mettre sur-le-
champ un terme aux violations indiquées ci-avant et de prendre
toutes Îles mesures possibles pour remplir ses obligations aux
termes desdits articles » (conclusions finales des demandeurs, 19 mai
1965, C.R. 65/35, p. 69-70).

Le Président de la Cour, sir Percy Spender, a prié les demandeurs
d'apporter une précision relativement aux conclusions n° 3 et 4 qui
figurent à la page 197 des mémoires, lesquelles ne diffèrent pas essentiel-
lement des conclusions finales n°5 3 et 4 telles que nous venons de les
rappeler. Il a demandé quelle était la distinction entre la conclusion
n° 3 et la conclusion n° 4 (C.R. 65/23, 28 avril 1965, p. 31).

282
SUD-OUEST AFRICAIN (OP. DISS. TANAKA) 285

Les demandeurs ont répondu que la distinction entre la conclusion
n° 3 et la conclusion n° 4 était purement verbale (C.R. 65/35, 19 mai
1965, p. 71). Cette réponse, formulée après que les conclusions des
demandeurs eurent été modifiées, peut être considérée comme applicable
aux conclusions n°5 3 et 4 revisées.

Il y a lieu de signaler que la différence essentielle entre le libellé initial
et le libellé final des conclusions n° 3 et 4 est qu’un membre de phrase,
savoir: «au regard des «standards» internationaux applicables ou de la
norme juridique internationale applicable ou de ces deux critères à
la fois », a été inséré entre les mots «le défendeur » et «n’a pas accru, par
tous les moyens», ce qui semble prouver l'identité de fond des deux
conclusions.

Nous analyserons chacune de ces deux conclusions, qui sont au centre
même des conclusions des demandeurs et sur lesquelles les Parties ont
fait porter l’essentiel de leur argumentation. La question en cause
est indubitablement celle de la politique d’apartheid que le défendeur
est censé avoir pratiquée en tant que Mandataire.

Nous considérerons d’abord la notion d’apartheid. Pour la définir,
les demandeurs disent que le défendeur «a établi une distinction fondée
sur la race, la couleur, l’origine nationale ou tribale, lorqu’il a fixé les
droits et les devoirs des habitants du Territoire ».

On peut constater qu’il n’existe pas entre les Parties de divergence
d@’ opinion sur la notion d’apartheid proprement dite, bien que le défen-
deur préfère recourir à des expressions comme développement séparé
au lieu d’apartheid. En tout cas, il n’y a pas eu, semble-t-il, de discussion
sur la notion même d’apartheid. De plus, nous devons également recon-
naître que le défendeur ne nie pas qu’il pratique l'apartheid; mais il
veut démontrer le caractère licite et raisonnable de cette politique dans
le cadre du système des Mandats et prouver qu’elle est compatible
avec les obligations lui incombant en tant que Mandataire, en même
temps qu’indispensable à l’exécution de ces obligations.

D’après la conclusion n° 3, la pratique de l’apartheid constituerait
une violation des obligations du défendeur telles qu’elles sont définies
à l’article 2 du Mandat et à l’article 22 du Pacte. Mais on ne sait pas au
juste si, d’après les demandeurs, la violation dont le défendeur se rendrait
coupable par rapport à ces obligations en pratiquant l’apartheid se situe
sur le plan de la politique ou du droit. A considérer la conclusion n° 3
et à s’en tenir à son interprétation littérale, on pourrait ne retenir que
le point de vue politique: apartheid n’est pas compatible avec les objec-
tifs du Mandat, c’est-à-dire avec l’accroissement du bien-être et du pro-
grès social des habitants, sans qu’il y ait à tenir compte de normes ou
de «standards » juridiques quels qu’ils soient. Si les demandeurs en res-
taient là, l’affaire soulèverait une question de pouvoir discrétionnaire
et ne serait pas, sous cet angle, susceptible d’un règlement judiciaire,
comme le soutient du reste le défendeur.

Mais les demandeurs ne disent pas que le défendeur viole ses obli-
gations indépendamment de toute norme juridique ou de tout «standard »
juridique. Du fait que les demandeurs ont modifié la conclusion n° 4

283
SUD-OUEST AFRICAIN (OP. DISS. TANAKA) 286

telle qu’elle était énoncée dans les mémoires, en y insérant le membre
de phrase: «au regard des «standards» internationaux applicables ou
de la norme juridique internationale applicable », la violation des obli-
gations définies à l’article 2 du Mandat et à l’article 22 du Pacte (con-
clusion n° 3), qui correspond exactement au fait de n’avoir pas accru par
tous les moyens possibles le bien-être matériel et moral et le progrès
social des habitants du territoire (conclusion n° 4), revêt désormais un
sens particulier; elle acquiert un caractère juridique. Les demandeurs
ne fondent plus désormais leur accusation directement sur une infraction
au bien-être et au progrès imputable à la pratique de l’apartheid; ce
qu'ils estiment violés, ce sont certains «standards » internationaux, c’est
une certaine norme juridique internationale, ce n’est plus directement
l'obligation d’accroître le bien-être et le progrès social des habitants.
Effectivement, si les «standards» ou la norme existent, il se peut que
le défendeur doive les respecter dans le cadre de l’obligation générale
qui lui incombe d’accroître le bien-être et le progrès social.

A partir de ce qui précède, on peut comprendre la relation entre la
conclusion n° 3 et la conclusion n° 4 des demandeurs de la façon suivante:
les deux conclusions portent sur le même problème, savoir le caractère
illicite de la politique et de la pratique de l’apartheid. Toutefois, la teneur
de chacune de ces conclusions n’est pas tout 4 fait la méme, de sorte
que la distinction entre les deux n’est pas purement verbale, contraire-
ment à ce que les demandeurs ont répondu au Président; ces deux con-
clusions semblent se compléter.

En résumé, les conclusions n°5 3 et 4 des demandeurs sous leur nou-
velle forme reposent sur une norme et/ou des «standards ». Cette norme
et ces «standards » ont été ajoutés par les demandeurs à la conclusion
n° 4. Pour les demandeurs, l’existence de cette norme ou de ces «stan-
dards» applicables aux obligations découlant du Mandat restreint en
droit le pouvoir discrétionnaire conféré au défendeur et rend la pratique
de l’apartheid illicite, si bien que l’apartheid constitue une violation des
obligations incombant au Mandataire.

Les demandeurs entendent l’apartheid comme suit:

«En application de l’apartheid, le statut, les droits, les devoirs,
les chances et les charges de la population sont arbitrairement dé-
terminés et répartis d’après la race, la couleur et la tribu, dans le
cadre d’une structure qui ne tient compte ni des besoins ni des
aptitudes des groupes et des individus qu’elle affecte et qui subor-
donne les intérêts et les droits de la grande majorité des habitants
aux préférences d’une minorité... [Ce chapitre] traite de l’apartheid
tel qu’il est pratiqué, tel qu’il est réellement, tel qu’il se manifeste
et s’est manifesté dans la vie de la population du territoire.»
(Mémoires, p. 108.)

Les demandeurs soutiennent qu'il existe une norme ou des «standards »
qui interdisent la pratique de l’apartheid. Cette norme ou ces «standards »
ne sont rien d’autre que ceux de non-discrimination ou non-séparation.

Le défendeur nie qu’il existe une norme ou des «standards » interdi-

284
SUD-OUEST AFRICAIN (OP. DISS. TANAKA) 287

sant la pratique de l’apartheid et il s'efforce de justifier cette pratique par
le caractère discrétionnaire du pouvoir conféré au Mandataire. Il
souligne que apartheid n’est illicite que lorsque cette politique est pra-
tiquée de mauvaise foi.

Pour les demandeurs, l’existence et la validité objective d’une norme
de non-discrimination rendent inutile de se référer à l’intention ou aux
mobiles pour établir s’il y a ou non violation de ladite norme. On peut
appliquer à la thèse que le défendeur présente en arguant de la bonne
foi le principe d’après lequel un précepte juridique doit, à la différence
d’un précepte moral et sauf indication contraire, être appliqué objecti-
vement et indépendamment des mobiles des intéressés et autres circons-
tances particulières.

*
* *

Nous devons nous arrêter sur la question de l’existence d’une norme
ou de «standards » juridiques de non-discrimination. C’est une question
qui touche aux sources du droit international et en même temps au droit
des Mandats. En outre, la question est intimement liée à l’essence même
et à la nature des droits fondamentaux de l’homme, dont l’Organisation
des Nations Unies s’est fixé pour objectif de développer et d’encourager
le respect (Charte des Nations Unies, article 1, paragraphe 3) et parmi
lesquels le principe de l’égalité devant la loi — principe qui, pour les
demandeurs, constitue l’antithèse de la politique d’apartheid — occupe
la première place.

La notion de norme internationale ou de «standards» internationaux
peut être conçue comme se rattachant au principe de l’égalité devant
la loi.

Il s’agit de savoir s’il existe sur le plan international une norme
juridique concernant l'égalité devant la loi et si elle régit impérativement
le comportement du défendeur dans l’exécution des obligations qui lui
incombent comme Mandataire. I1 faut rechercher si le principe de l’éga-
lité devant la loi figure parmi les sources de droit international visées
à l’article 38, paragraphe 1, du Statut de la Cour.

Nous passerons donc en revue les sources de droit international
mentionnées dans la disposition précitée.

Nous considérerons d’abord les conventions internationales ou les
traités internationaux. Il ne s’agit pas ici d’invoquer des traités bilaté-
raux «spéciaux » ou «particuliers » constitutifs de droit, mais seulement
des traités multilatéraux constitutifs de droit, tels que la Charte des
Nations Unies, la Constitution de POrganisation internationale du
Travail, la convention sur le génocide, qui revétent une importance
particulière sur le plan législatif. Toutefois, ces traités constitutifs de
droit eux-mêmes ne lient que les Etats signataires et non les Etats qui
n’y sont pas parties.

La question est de savoir si la Charte des Nations Unies contient
une norme juridique d'égalité devant la loi et un principe de non-dis-

285
SUD-OUEST AFRICAIN (OP. DISS. TANAKA) 288

crimination à raison de la religion, de la race, de la couleur, du sexe,
de la langue, de l’opinion politique, etc. L’un des buts de l’Organisation
des Nations Unies (article 1, paragraphe 3) est de réaliser la coopération
internationale en «développant et en encourageant le respect des droits
de l’homme et des libertés fondamentales pour tous sans distinction
de race, de sexe, de langue ou de religion ». De plus, l’Assemblée générale
provoque des études et fait des recommandations en vue de faciliter,
«sans distinction de race, de sexe, de langue ou de religion, la jouissance
des droits de l’homme et des libertés fondamentales » (article 13, para-
graphe J b)). En matière de coopération économique et sociale inter-
nationale, les Nations Unies doivent favoriser notamment «le respect
universel et effectif des droits de l’homme et des libertés fondamentales
pour tous, sans distinction de race, de sexe, de langue ou de religion»
(articles 55 c) et 56). Dans ce domaine, le Conseil économique et social
peut faire des recommandations en vue d’assurer le respect effectif
des droits de l’homme et des libertés fondamentales pour tous (article 62,
paragraphe 2). Enfin, l’un des buts essentiels du régime de tutelle con-
siste à «encourager le respect des droits de l’homme et des libertés
fondamentales pour tous, sans distinction de race, de sexe, de langue
ou de religion» (article 76 c)).

Ces références répétées de la Charte aux droits de l’homme et aux
libertés fondamentales, que l’on retrouve quatre fois au moins, sont
l’une des différences entre la Charte et le Pacte de la Société des Nations,
instrument où l’on ne sentait pas aussi nettement que dans la Charte
le rapport étroit qui lie la paix et le respect des droits de l’homme.
Cependant, la Charte ne va pas jusqu’à définir les droits de l’homme
et les libertés fondamentales et ne prévoit pas non plus de mécanisme
concret pour protéger et garantir ces droits et ces libertés. La Déclara-
tion universelle des droits de l’homme et des libertés fondamentales
de 1948, qui vise à définir chaque droit et chaque liberté et à leur donner
un contenu concret, n’est qu’une déclaration adoptée par l’Assembiée
générale et non pas un traité liant les Etats Membres. Jusqu’à présent,
on n’est guère arrivé à codifier cette question des droits de l’homme
et des libertés fondamentales, sauf de façon extrêment restreinte, par
exemple dans la convention européenne de sauvegarde des droits de
l’homme et des libertés fondamentales de 1953, qui n’a qu’une portée
régionale et non pas universelle, et dans quelques rares conventions
particulières comme celles qui visent le génocide ou les droits politiques
de la femme, mais dont l’application se limite à leur objet précis.

Etant donné cette situation, est-ce que les demandeurs peuvent,
sut la base de l’interprétation de la Charte, soutenir qu’il existe une
norme juridique relative à l’égalité devant Ja loi, norme prescrivant
de n’exercer aucune discrimination fondée sur la religion, la race, la
couleur, etc., et interdisant par suite la pratique de apartheid? Ce que
la Charte exige se limite-t-il exclusivement à l’obligation de «réaliser
la coopération internationale ... en développant et en encourageant le
respect des droits de l’homme et des libertés fondamentales », etc.?

Vu les circonstances, il paraît difficile d’admettre que la Charte impose

286
SUD-OUEST AFRICAIN (OP. DISS. TANAKA) 289

expressément une obligation juridique en ce qui concerne les droits
de l’homme et les libertés fondamentales. Mais, d’un autre côté, on
ne peut pas ne pas tenir compte de l’importance considérable que la
Charte accorde à l’exercice effectif des droits de l’homme et au respect
des libertés fondamentales. L’article 56 de la Charte stipule: « Les Membres
s'engagent, en vue d’atteindre les buts énoncés à l'article 55, à agir,
tant conjointement que séparément, en coopération avec l'Organisation. »
(L'article 55 énonce les buts de la coopération économique et sociale in-
ternationale, parmi lesquels figure «le respect universel et effectif des
droits de l’homme et des libertés fondamentales ».) Or, ceux qui s’en-
gagent à agir en coopération avec l'Organisation pour assurer le respect
universel et effectif des droits de l’homme et des libertés fondamentales
ne peuvent violer ces droits et ces libertés sans se contredire. Comment
pourrait-on, d’une part, prêcher à autrui le respect des droits de l’homme
et, de l’autre, nier pour soi-même l’obligation de les respecter? Des
dispositions de la Charte qui rappellent les droits de l’homme et les
libertés fondamentales, on peut donc déduire que l’obligation juridique
de respecter ces droits et ces libertés s’impose aux Etats Membres.

M. Spiropoulos a confirmé dans les termes suivants le caractère obliga-
toire des dispositions de la Charte qui ont trait aux droits de l’homme:

«[La Charte] oblige les Etats Membres à respecter les droits de
l’homme ; il s'ensuit que toute violation de ces droits est une viola-
tion des dispositions de la Charte. » (Documents officiels de I’ Assem-
blée générale, troisième session, Sixième Commission, 138° séance,
7 décembre 1948, p. 765.)

M. Jessup a, lui aussi, attribué le même caractère aux dispositions
relatives aux droits de l'homme:

«Comme nous consacrons le présent ouvrage au droit qui se
crée, nous essayons de distinguer constamment le droit existant
d’une part et les objectifs futurs du droit de l’autre. Le respect de
la dignité humaine et des droits fondamentaux de l’homme est une
obligation quiest déjà inscrite dans le droit, tout au moins pour les
Etats Membres des Nations Unies. Ce devoir leur est imposé par
la Charte. » (Philip C. Jessup, Modern Law of Nations, 1948, p. 91.)

Sans aucun doute, dans les conditions actuelles, la protection des
droits de l’homme et des libertés fondamentales est très imparfaitement
assurée sur le plan international. L'œuvre de codification dans ce do-
maine du droit a très peu progressé, que ce soit du point de vue de la
définition de chaque droit et de chaque liberté ou du point de vue du
mécanisme permettant leur respect effectif. Mais il ne fait guère de doute

_que les droits et les libertés de l’homme existent; sinon, il serait logique-
ment inconcevable qu’on les respecte; la Charte présuppose l’existence
de droits et de libertés de l’homme qui doivent être respectés; on ne
saurait imaginer qu’il existe pareils droits et libertés sans qu’il y ait
des obligations correspondantes pour les personnes visées et une norme

287
SUD-OUEST AFRICAIN (OP. DISS. TANAKA) 290

juridique à la base de ces obligations. Ï ne fait pas non plus de doute
que lesdites obligations ne sont pas seulement d’ordre moral et qu’elles
ont aussi un caractère juridique vu la nature même de leur objet.

Par voie de conséquence, ni les imperfections d'ordre législatif dont
souffre la définition des droits et des libertés de l’homme, ni l’absence
d’un mécanisme pour leur mise en œuvre ne constituent des motifs de
nier leur existence ou la nécessité de les protéger en droit.

Au surplus, il y a lieu de souligner que, comme nous l’avons vu plus
haut, les dispositions de la Charte se réfèrent constamment au principe
de l'égalité devant la loi par le membre de phrase «sans distinction de
race, de sexe, de langue ou de religion ».

A supposer qu’une norme juridique ou des «standards» juridiques
de non-discrimination existent dans la Charte des Nations Unies, les
demandeurs sont-ils habilités, en invoquant cette norme, à saisir la
Cour internationale de Justice au titre du deuxième alinéa de l’article 7
du Mandat? Le défendeur soutient que la norme alléguée ne fait pas
partie intégrante de l’accord de Mandat et que par conséquent la question
posée par cette norme sort du cadre des différends que la clause com-
promissoire permet de porter devant la Cour internationale de Justice.
La thèse des demandeurs reviendrait done à introduire dans l’accord
de Mandat un élément nouveau étranger à cet instrument.

Il est évident que, comme le soutient le défendeur, l’accord de Mandat
ne contient pas de clause sur l'égalité devant la loi et qu’une telle clause
ne fait pas formellement partie de l’acte de Mandat. Néanmoins, soit
que le principe de l’égalité devant la loi fasse partie intégrante de la
Charte des Nations Unies, soit qu’il constitue une source indépendante
de droit international général, il peut être ou bien appliqué directement
au Mandat 4 titre, en quelque sorte, de droit du Mandat au sens large
ou encore, tout au moins dans le cas des «standards », appliqué à titre
de principe régissant Vinterprétation de l’accord de Mandat. Par suite,
le différend relatif à la légalité de l’apartheid relève de l’interprétation
et de l’application des dispositions envisagées au deuxième alinéa de
Particle 7 du Mandat.

La conclusion ci-dessus ne se justifie que si l’on suppose que le dé-
fendeur est lié par la Charte des Nations Unies non seulement comme
Etat Membre, mais aussi comme Mandataire. La Charte, qui relève
par sa nature du droit international spécial ou du droit de la communauté
internationale organisée, est applicable à toutes questions relevant des
objectifs et de la compétence des Nations Unies et intéressant les Etats
Membres, y compris la question du Mandat. Du moment que nous
reconnaissons l’unité de la personnalité, la logique veut que le com-
portement d’un Etat comme Membre des Nations Unies obéisse au
même principe que son comportement en tant que Mandataire, notam-
ment en ce qui concerne la protection et les garanties à assurer aux droits
et aux libertés de l’homme.

288
SUD-OUEST AFRICAIN (OP. DISS. TANAKA) 291

A propos de la thèse des demandeurs selon laquelle la norme de
non-discrimination ou de non-séparation est une règle de droit inter-
national coutumier, il y a lieu de formuler les observations ci-après.

Les demandeurs énumèrent des résolutions et déclarations émanant
d’organismes internationaux et condamnant la discrimination raciale,
la ségrégation, la séparation et l’apartheid et ils soutiennent que ces
résolutions et déclarations, parce qu’elles ont été approuvées à une
majorité écrasante, ont force obligatoire à l’encontre d’un Etat qui
s’y oppose, le défendeur. A la question de savoir si le consentement de
tous les Etats est indispensable à la création d’une règle de droit inter-
national coutumier, il faut, à notre avis, répondre par la négative. En
effet, les dispositions de l’article 38, paragraphe 1 b), du Statut n’ex-
cluent pas la possibilité de dissidences en matière de création du droit
international coutumier; le fait qu’un ou plusieurs Etats aient une opinion
contraire ne saurait les autoriser à faire obstruction au moyen d’un
veto, ce que le législateur qui a rédigé l’article 38 n’a probablement pas
prévu.

La thèse des demandeurs soulève une question importante qui est
de savoir si les résolutions et déclarations émanant d’organisations
internationales peuvent être admises comme éléments générateurs d’une
coutume au sens de l’article 38, paragraphe 1 5), c’est-à-dire comme
«preuve d’une pratique générale ».

D’après le droit international traditionnel, une pratique générale
résultait de la répétition par les Etats d’actes isolés manifestant tous
l'acceptation d’une certaine règle de droit de même contenu. Cette
répétition d’actes constituait un processus historique s’étendant sur
une longue période. On peut dire que le processus de formation d’un
droit coutumier était individualiste. Mais ce processus s’est modifié
en s’adaptant à l’évolution de la vie internationale. L’apparition d’or-
ganisations telles que la Société des Nations ou l'Organisation des
Nations Unies, accompagnées de leurs diverses institutions spécialisées
et affiliées, a eu l’effet de substituer pour une bonne part la méthode
de la «diplomatie parlementaire » au système individualiste des négocia-
tions internationales traditionnelles (affaires du Sud-Ouest africain,
arrêt, C.I.T. Recueil 1962, p. 346), ce qui a nécessairement influé sur le
mode de création du droit international coutumier. Au lieu de faire
connaître ses vues à un petit nombre d'Etats directement intéressés,
un Etat peut, par le truchement d’une organisation de ce genre, faire
connaître sa position à tous les Etats membres de l’organisation et savoir
immédiatement comment ils réagissent. Autrefois, la pratique, la répé-
tition et Popinio juris sive necessitatis pouvaient s'associer en un pro-
cessus séculaire, extrêmement long et lent, pour créer du droit coutumier.
De nos jours, vu les progrès des moyens de communication et d’in-
formation, le processus de formation d’une coutume par le truchement
d'organisations internationales est infiniment plus facile et plus rapide;
la création d’une coutume ne demande guère plus que l’espace d’une
génération, voire beaucoup moins. C’est 14 un exemple des inévitables
transformations du droit par suite de l’évolution du substrat social.

289
SUD-OUEST AFRICAIN (OP. DISS. TANAKA) 292

Nous ne pouvons évidemment pas admettre que des résolutions,
déclarations, arrêts, décisions, etc., aient isolément force obligatcire
pour les Etats membres de l’organisation. Ce que le droit international
coutumier exige, c’est la répétition d’une même pratique; par suite,
il faut en l’espèce que des résolutions, déclarations, etc., sur la même
question aient été adoptées à plusieurs reprises par la même organisation
ou par plusieurs organisations.

On doit noter en même temps que, chaque résolution, déclaration,
etc., étant l’émanation de la volonté collective des Etats participants,
la volonté collective de la communauté internationale peut certaine-
ment se manifester plus rapidement et plus fidélement que ne le permet-
tait le processus normatif traditionnel. Ce système collectif cumulatif
et organique de création de la coutume représente, pour ainsi dire, un
moyen terme entre la législation par convention et le processus tradi-
tionnel de création de la coutume et l’on peut constater qu’il joue un
rôle important dans l’évolution du droit international.

En résumé, on peut dire que, lorsque les organes compétents de la
communauté internationale font connaître leur position par une ac-
cumulation de résolutions, déclarations, décisions, etc., qui constituent
des interprétations autorisées de la Charte, il faut y voir la preuve d’une
coutume internationale au sens de l’article 38, paragraphe 1 b), du
Statut.

En Vespéce, les demandeurs soutiennent qu’il existe une norme inter-
nationale et des «standards» internationaux de non-discrimination et
de non-séparation et ils se réfèrent à la source de droit international
dont nous venons de parler. Ils énumèrent des résolutions de l’Assem-
blée générale qui ont nié vigoureusement et à maintes reprises que
l'application d’une politique d’apartheid et de discrimination raciale
corresponde à une interprétation correcte de la Charte: résolutions 1178
(XII) du 26 novembre 1957, 1248 (XIID) du 30 octobre 1958, 1375 (XIV)
du 17 novembre 1959 et 1598 (XV) du 13 avril 1961; ils citent aussi
des résolutions du Conseil de sécurité visant la politique d’apartheid
telle qu’elle est pratiquée dans la République sud-africaine: résolution
du 7 août 1953, déclarant la politique du Gouvernement sud-africain
incompatibie avec les principes énoncés dans la Charte des Nations
Unies et contraire aux obligations de ce pays en tant qu’Etat Membre
de l’Organisation des Nations Unies, et résolution du 4 décembre 1963,
aux termes de laquelle «les politiques d’apartheid et de discrimination
raciale ... répugnent à la conscience de ’humanité...» Les demandeurs
citent également le rapport du Comité du Sud-Ouest africain pour 1956.

D'autre part les onze accords de tutelle, qui contiennent chacun
une disposition relative à la norme d’après laquelle il est interdit de
pratiquer officiellement une discrimination ou une séparation fondées
sur l’appartenance à un groupe ou à une race, peuvent être considérés
eux aussi comme contribuant à faire universellement accepter la norme
de non-discrimination, et cela en sus de l’importance que la disposition
en question revêt dans chacun des accords de tutelle par l’effet de l’ar-
ticle 38, paragraphe 1 a), du Statut.

290
SUD-OUEST AFRICAIN (OP. DISS. TANAKA) 293

Au surplus, la Déclaration universelle des droits de l’homme adop-
tée par l’Assemblée générale en 1948 constitue, sans avoir force obliga-
toire par elle-même, la preuve de l’interprétation et de l’application
qu’il convient de donner aux dispositions pertinentes de la Charte. On
peut en dire autant du projet de déclaration des droits et des devoirs
des Etats adopté par la Commission du droit international en 1949,
du projet de pacte relatif aux droits civils et politiques, du projet de
pacte relatif aux droits économiques, sociaux et culturels, de la déclara-
tion des Nations Unies sur l’élimination de toutes les formes de dis-
crimination raciale adoptée par l’Assemblée générale le 20 novembre
1963 et de certains traités et déclarations de portée régionale tels que
la convention européenne de sauvegarde des droits de l’homme et des
libertés fondamentales du 3 septembre 1953, la Charte de l’Organisa-
tion des Etats américains signée le 30 avril 1948, la déclaration améri-
caine des droits et devoirs de l’homme de 1948 et le projet de déclara-
tion relatif aux droits et devoirs internationaux de 1945.

De ce qui précède, nous conclurons que la norme interdisant Ja dis-
crimination ou la séparation fondée sur la race est désormais une règle
de droit international coutumier, comme le soutiennent les demandeurs,
et que par suite les obligations incombant au défendeur à titre de Man-
dataire sont régies par cette norme juridique, du fait qu’il est Membre
de l'Organisation des Nations Unies, soit directement, soit au moins
par voie d'interprétation du deuxième alinéa de l’article 2.

L’un des arguments présentés au sujet de l’application de ladite norme
juridique est que, même s’il est vrai qu’on puisse faire appel à elle pour
évaluer les obligations incombant au défendeur au titre du deuxième
alinéa de l’article 2 du Mandat, encore faut-il qu’elle ait existé à l’époque
où le Mandat a été concédé. C’est là évidemment un problème de droit
intertemporel.

Le défendeur nie que l’on puisse appliquer une règle de droit nouvelle
à une question née sous le régime d’une règle ancienne ou, en d’autres
termes, qu’une règle nouvelle de droit coutumier puisse avoir un effet
rétroactif. De leur côté, les demandeurs fondent leur argumentation
sur «la pertinence de l’évolution de la pratique et des vues des Etats,
l'élargissement des données d’expérience et des connaissances en ma-
tière de science politique et sociale que l’on applique à la définition des
obligations intéressant la nature et l'objectif du Mandat en général et
les dispositions du deuxième alinéa de l’article 2»; bref, l'argumentation
des demandeurs repose sur la notion de «l'évolution continue, dyna-
mique et croissante» de l’obligation du Mandataire.

Sur ce point, nous sommes, pour l’essentiel, de l’avis des demandeurs.
Nous admettons qu’une règle nouvelle de droit coutumier est rétroacti-
vement applicable à une question née il y a plus de quarante ans, et
cela pour les raisons suivantes.

Il ne s’agit pas en fait d’une opposition entre deux règles de droit,
l’une ancienne, l’autre nouvelle; autrement dit nous ne nous trouvons
pas devant une règle de droit modifiée, problème qu’il faudrait résoudre
en appliquant le principe de la protection des droits acquis, en adhé-

291
SUD-OUEST AFRICAIN (OP. DISS. TANAKA) 294

rant par conséquent au principe de la non-rétroactivité. En l’espèce,
ce n’est pas la protection des droits acquis du défendeur qui est en jeu,
mais ses obligations, car les principaux objectifs du système des Mandats
sont d’ordre éthique et humain. Le défendeur n’a pas plus le droit d’adop-
ter aujourd’hui un comportement inhumain qu’il ne l’a eu pendant
quarante ans. Par suite, reconnaître qu’il s’est créé une règle nouvelle
de droit international coutumier en matière de non-discrimination ne
doit pas être considéré comme préjudiciable au Mandataire; cela
correspond seulement à une interprétation authentique de dispositions
qui existaient déjà, celles du deuxième alinéa de l’article 2 du Mandat
et celles du Pacte. On a simplement précisé ce qui manquait de préci-
sion il y a quarante ans. Ce qui aurait dû être clair depuis quarante ans
se trouve dégagé grâce à la création d’une règle nouvelle de droit cou-
tumier, équivalant à une interprétation authentique dont l'effet est rétro-
actif.

En résumé, le processus de création du droit international coutu-
mier, qui était individualiste, est en voie de transformation et devient
collectiviste. On peut voir dans ce phénomène l’adaptaticn du processus
normatif traditionnel du droit international à la réalité concrète mar-
quée par le développement de la communauté internationale organisée.
Du point de vue sociologique, on peut dire qu’il y a là une transition
entre la création traditionnelle de la coutume et la législation internatio-
nale par voie conventionnelle.

+
* *

Après avoir invoqué l’article 38, paragraphe 1 b), du Statut, les de-
mandeurs fondent subsidiairement leur thèse relative à la norme juri-
dique sur l’article 38, paragraphe 1 c), c’est-à-dire sur les «principes
généraux de droit reconnus par les nations civilisées ».

Les demandeurs invoquent cette source de droit international d’une
part pour justifier de façon indépendante l'existence de la norme de
non-discrimination et d’autre part pour renforcer à titre subsidiaire
les arguments qu’ils énoncent à l’appui de leur théorie.

La question est de savoir si la norme juridique de non-discrimination
ou de non-séparation qui interdit la pratique de l’apartheid peut être
reconnue comme un principe effectivement visé par la disposition du
Statut dont il s’agit.

Cette disposition est libellée de façon très large et très vague; le sens
n’en est pas clair. Elle se prête à de multiples interprétations, qui vont
de la plus étroite à la plus libérale.

Il faut donc, pour répondre à la question, préciser la notion de « prin-
cipes généraux de droit». La limiter à des principes de droit privé ou
à des principes de procédure paraîtrait, du point de vue de l’interpréta-
tion littérale, insoutenable. Dans la mesure où ces «principes généraux
de droit » ne sont pas précisés, il y a lieu de croire que le terme « droit »
recouvre toutes les branches du droit, à savoir le droit interne, le droit
public, le droit constitutionnel et administratif, le droit privé, le droit

292
SUD-OUEST AFRICAIN (OP. DISS. TANAKA) 295

commercial, le droit touchant au fond et le droit de la procédure, etc.
Cela ne veut pas dire que le droit international fasse des emprunts à
ces diverses branches de droit mécaniquement ou, pour reprendre l’ex-
pression de lord McNair, «en important des institutions d’ordre privé,
«en bloc, toutes faites et complétement équipées» d’un ensemble de
règles » (C.I.J. Recueil 1950, p. 148).

Ce que le droit international peut puiser avec profit à ces sources, ce
sont des «principes » de base, des «principes » directeurs. Ces principes
ne doivent donc pas procéder seulement des dispositions législatives et
des institutions de droit interne: ils doivent procéder aussi des concepts
fondamentaux qui sont à la base de chaque branche du droit et du droit
en général, dans la mesure où l’on peut les considérer comme «reconnus
par les nations civilisées ».

Par suite, les principes généraux de droit au sens de l’article 38,
paragraphe | c), du Statut ne se limitent pas à certains principes de droit
fondamentaux tels que la limitation de la souveraineté des Etats, l’arbi-
trage, la limitation du droit de légitime défense, pacta sunt servanda,
le respect des droits acquis, la responsabilité civile pour préjudice causé
à des tiers, le principe de la bonne foi, etc. Il y a lieu d’attribuer à l’épi-
thète « généraux » le sens qu’elle revêt dans les expressions fhéorie géné-
rale de droit, the general theory of Law, die Allgemeine Rechtslehre, ce
sens étant: communs a toutes les branches du droit. Mais les « principes »
eux-mêmes ont une très grande portée et on peut estimer qu’ils visent
non seulement la théorie générale du droit mais encore la théorie géné-
rale de chaque branche de droit interne dans la mesure où elle
est reconnue par les nations civilisées. On peut en outre concevoir
qu'ils comprennent non seulement les principes juridiques mais aussi
les concepts juridiques fondamentaux dont les normes juridiques sont
constituées: personne, droit, devoir, propriété, acte, contrat, succes-
sion, etc.

Bref, ces principes recouvrent ce que l’on peut appeler la «vérité
juridique » (Bin Cheng, General Principles of Law as Applied by Interna-
tional Courts and Tribunals, 1953, p. 24).

Il s’agit de savoir si une norme juridique de non-discrimination et
de non-séparation existe désormais dans le cadre de la société interna-
tionale, comme le soutiennent les demandeurs. Des études de droit com-
paré prouveraient sans aucun doute qu’il existe dans le droit interne
de presque tous les Etats des lois à l’encontre de la discrimination et de
la ségrégation raciales. On peut donc faire la preuve que cette norme
est reconnue par les nations civilisées. Si la condition relative aux « prin-
cipes généraux » est bien remplie, si l’on peut dire, en interprétant lar-
gement la disposition qui figure à l’article 38, paragraphe 1 c), du Sta-
tut, que les principes généraux incluent la norme relative à la protection
des droits de l’homme, cette norme doit figurer parmi les sources de
droit international.

Dans ce contexte, nous devons considérer le rapport qui peut exister
entre une norme relative aux droits de l’homme et le droit international.
Au départ, les principes généraux sont censés être des principes de droit

293
SUD-OUEST AFRICAIN (OP. DISS. TANAKA) 296

privé dégagés grâce à la méthode du droit comparé et applicables par
analogie à des questions de caractère international. Ces principes, qui
sont par nature communs à toutes les nations, revêtent le caractère de
jus gentium. Relevant initialement du droit privé et ayant le caractère
de jus gentium, ils peuvent être incorporés au droit international pour
être appliqués par analogie à des questions de caractère international,
comme nous savons que peuvent s’appliquer à l'interprétation des traités
certaines règles du droit des contrats. Dans le cas de la protection des
droits de l’homme sur le plan international, au contraire, il ne s’agit pas
de savoir si l’on peut appliquer par analogie un principe ou une norme
de droit privé à une question de caractère international, mais de savoir
si l’on peut reconnaître la valeur juridique d’un fait juridique identique
dans le domaine juridique interne et dans le domaine juridique inter-
national.

Bref, les droits de l’homme qu’il s’agit de protéger sont partout les
mêmes; ils ne sont pas le produit d’un système juridique particulier
dans la hiérarchie de l’ordre juridique; ce sont les mêmes droits de
l’homme qu’il faut partout reconnaître, respecter et protéger. L’unifor-
mité des lois internes quant à la protection des droits de l’homme ne
s’explique pas, comme dans le cas du droit des contrat et des trans-
actions d’ordre commercial ou maritime, par des considérations d’op-
portunité de la part des organes législatifs ou par le pouvoir qu’a toute
collectivité de créer une coutume; cette uniformité préexistait malgré la
forme plus ou moins vague des principes en cause. Cela est de la nature
du jus naturale du droit romain.

Les droits internes unifiés, qui ont le caractére de jus gentium, et le
droit relatif aux droits de l’homme, qui a le caractère de jus naturale au
sens du droit romain, font partie du droit de la communauté mondiale,
que l’on peut appeler droit mondial, common law de Phumanité (Jenks),
droit transnational (Jessup), etc., et ils relèvent en même temps du droit
international par le moyen de l’article 38, paragraphe 1 c), du Statut.
Mais il y a toutefois une différence entre les deux cas. Dans le premier,
les principes généraux se présentent comme des éléments communs aux
divers droits internes; dans le second, il n’existe qu’un seul et méme
droit valable pour tous les types de sociétés humaines, que leurs rapports
résultent d’une hiérarchie ou d’une coordination.

Cette distinction entre les deux catégories de droit de caractére inter-
national revêt de Vimportance lorsqu’on veut savoir quelle portée
attribuer à l’article 38, paragraphe 1 c), du Statut. Le défendeur soutient
que, quand les demandeurs invoquent un principe reconnu par les
nations civilisées, ils ne procèdent pas au raisonnement par analogie
qu’envisage le paragraphe 1 c) de l’article 38. Aux yeux du défendeur,
en effet, la norme de non-différenciation invoquée pour interdire la
répartition des individus à l’intérieur d’un même Etat d’après leur
appartenance à une race, une classe où un groupe ne saurait être
appliquée par analogie à l’ordre international, car cela signifierait que
toutes les nations doivent être traitées sur un pied d'égalité malgré les
différences de race, de couleur, etc, conclusion qui serait absurde

294
SUD-OUEST AFRICAIN (OP. DISS. TANAKA) 297

(C.R. 65/47, p. 7). Si nous limitons l’application de l’article 38, para-
graphe 1 c), à une stricte transposition analogique de certains principes
de droit interne, nous devons effectivement reconnaître le bien-fondé de
l’argument du défendeur. Mais cette disposition nes’appliquepasexclusive-
ment à des cas d’analogie avec le droit interne ou le droit privé, bien que
de tels cas soient les plus fréquents. Son application doit nécessairement
s'étendre à la protection des droits de l’homme sur le plan international.
Il ne faut pas y voir un exemple de raisonnement par analogie. En
réalité, tout droit de l’homme est un et valable sur le plan international
comme sur le plan national.

Le problème n’est pas ici d’ordre international, au sens où il intéres-
serait les Etats entre eux; il porte sur la validité des droits de l’homme
dans le domaine international, c’est-à-dire sur Ja question de savoir si
un Etat est tenu de protéger les droits de l’homme sur Je plan interna-
tional comme il est tenu de le faire sur le plan national.

Le principe de la protection des droits de l’homme découle de la
notion même de l’homme en tant que personne et de ses relations avec la
société, que l’on ne peut dissocier du caractère universel de la nature
humaine. L’existence des droits de l’homme n’est pas fonction du bon
vouloir des Etats sur le plan interne, elle ne dépend ni de leurs lois, ni
d’autres mesures législatives; sur le plan international, elle ne dépend ni
des traités, ni des coutumes, dans la création desquels leur volonté
expresse ou tacite constitue l’élément essentiel.

Les Etats ne sauraient créer les droits de l’homme par législation ou
par convention; ils ne peuvent qu’en confirmer l'existence et en assurer
la protection. Ils n’ont guère, en la matière, qu’un rôle déclaratoire.
C’est bien en ce sens que s’est prononcée la Cour internationale de Justice
dans son avis consultatif sur les Réserves à la convention sur la prévention
et la répression du crime de génocide (C.I.J. Recueil 1951, p. 23):

«La réponse à ces questions doit être cherchée dans les traits
particuliers que présente la Convention sur le génocide. Les
origines de la Convention révèlent intention des Nations Unies de
condamner et de réprimer le génocide comme «un crime de droit
des gens» impliquant le refus du droit à l'existence de groupes
humains entiers, refus qui bouleverse la conscience humaine,
inflige de grandes pertes à l'humanité, et qui est contraire à la fois
à la loi morale et à l’esprit et aux fins des Nations Unies (résolution
96 (1) de l’Assemblée générale, 11 décembre 1946). Cette conception
entraîne une première conséquence: les principes qui sont à la base
de la Convention sont des principes reconnus par les nations civi-
lisées comme obligeant les Etats même en dehors de tout lien con-
ventionnel. Une deuxième conséquence est le caractère universel à
la fois de la condamnation du génocide et de la coopération néces-
saire «pour libérer l’humanité d’un fléau aussi odieux » (préambule
de la Convention) » (Les italiques sont de nous.)

Les droits de l’homme sont nés avec l’homme. Ils ont existé indépen-
damment des Etats et avant leur création. Les étrangers, les apatrides

295
SUD-OUEST AFRICAIN (OP. DISS. TANAKA) 298

même ne peuvent en être privés. Quels que soient le groupe ou la société
considérés, depuis la famille, le club, la société commerciale ou industrielle
jusqu’à l'Etat ou la communauté internationale, les droits de l’homme
doivent être protégés à tous les échelons de cette hiérarchie sociale,
exactement comme le droit d’auteur est protégé sur le plan national et sur
le plan international. Il ne doit pas y avoir du point de vue juridique
solution de continuité en matière de protection des droits de l’homme.
Comment pourrait-on croire raisonnablement que les droits de ’homme
soient fonction des mesures législatives adoptées par les Etats sur le plan
national ou sur le plan international et qu’ils puissent en conséquence
être valablement abolis ou modifiés au gré des Etats?

Lorsqu’un droit existe indépendamment de la volonté des Etats et que
par suite il ne peut être ni aboli ni modifié, pas même par la voie consti-
tutionnelle, parce qu’il est profondément ancré dans la conscience de
l'humanité et dans celle de tout homme raisonnable, on peut l’appeler un
droit naturel par opposition au droit positif.

Les constitutions de certains pays qualifient les droits de l’homme et les
libertés fondamentales d’épithètes telles que inaliénables, sacrés, éternels,
inviolables, etc. On peut en déduire que la garantie des droits de l’homme
et des libertés fondamentales présente une importance supraconstitu-
tionnelle.

Si l’on est fondé à introduire en droit international un jus cogens
(question récemment étudiée par la Commission du droit international),
sorte de droit impératif par opposition au jus dispositivum susceptible de
modification par voie d’accord entre les Etats, il n’y a pas de doute que
l’on peut considérer le droit relatif à la protection des droits de l’homme
comme relevant du jus cogens.

Par interprétation de l’article 38, paragraphe 1 c), du Statut, nous
considérons que la notion des droits de l’homme et de leur protection
figure parmi les principes généraux visés par ledit article.

On pourrait évidemment critiquer cette interprétation en disant qu’elle
nous fait tomber dans le piège de la doctrine du droit naturel. Mais il est
indéniable que certains éléments relevant du droit naturel sont inhérents
à l’article 38, paragraphe 1 c), du Statut. Cette disposition élargit le
concept de source du droit international et va au-delà des limites du
positivisme juridique d’après lequel, les Etats n'étant liés que de leur
propre gré, le droit international ne peut être que le produit du consente-
ment des Etats et des restrictions qu'ils s’imposent à eux-mêmes. Il est
très net que l’article 38, paragraphe 1 c), s’inspire d’une manière de voir
différente, car il ne précise pas que le consentement des Etats soit indis-
pensable à la reconnaissance des principes généraux. Les Etats qui ne
reconnaissent pas un principe ou vont même jusqu’à contester sa validité
sont néanmoins soumis à son emprise. Grâce à cette source, le droit
international peut voir sa validité fondée, en dehors de la volonté des
Etats, dans le droit naturel et il revêt en partie l’aspect supranational et
suprapositif du droit naturel.

On trouve confirmation du caractère de l’article 38, paragraphe 1 c),
du Statut dont nous venons de faire état dans les délibérations du comité

296
SUD-OUEST AFRICAIN (OP. DISS. TANAKA) 299

de juristes qui l’a élaboré. Si l’on avait accepté la proposition initiale
du baron Descamps, on aurait parlé de «la conscience juridique des
peuples civilisés », notion qui faisait clairement appel à l’idée de droit
naturel. Les membres positivistes du comité se sont opposés à cette
proposition par la voix de M. Root. Le projet définitif, que reproduit
Pactuel alinéa c) du paragraphe 1 de l’article 38, a été le fruit d’un
compromis entre les deux écoles, naturaliste et positiviste; il n’est donc
pas difficile d’y retrouver l’idée de droit naturel (voir notamment Jean
Spiropoulos, Die Allgemeine Rechtsgrundsütze im Vélkerrecht, 1928,
p. 60 et suiv.; Bin Cheng, op. cit., p. 24-26).

En outre, si l’article 38, paragraphe 1 c}, peut jouer un rôle important
en comblant les lacunes des sources positives du droit afin d’éviter des
décisions du type non liquet, c’est uniquement dans la mesure où cette
disposition a trait au droit naturel. Comme l’a dit M. J. L. Brierly:
«L'insertion [de cette disposition] est importante parce qu’elle met en
échec la doctrine positiviste d’après laquelle le droit international n’est
constitué exclusivement que de règles auxquelles les Etats ont donné leur
consentement. » (J. L. Brierly, The Law of Nations, 6° éd., p. 63.) Sur les
principes généraux de droit, M. Rosenne a formulé les observations ci-
après :

«[Ces principes] jouissant d’une existence indépendante, leur
validité en tant que normes juridiques ne tient pas au consentement
proprement dit des parties... Le Statut donne officiellement à cet
élément la même importance qu'aux deux éléments positivistes que
sont la coutume et le traité, ce qui revient à reconnaître, d’un point
de vue positiviste, la notion grotienne de la coexistence du droit
positif et de ce que l’on appelle le droit naturel des gens (au sens
grotien) sans subordination de l’un à l’autre.» (Shabtai Rosenne,
The International Court of Justice, 1965, vol. II, p. 610.)

Il s’agit donc de savoir si l’on peut dire de la norme de non-discrimi-
nation et de non-séparation invoquée comme représentant une sorte de
protection des droits de l’homme qu ’elle est reconnue par les nations
civilisées et fait partie des principes généraux de droit.

Il convient de préciser tout d’abord que la reconnaissance d’un prin-
cipe par les nations civilisées ne signifie pas, comme nous l’avons vu
plus haut, qu’il doive être reconnu par toutes les nations civilisées, ni
que des actes officiels, législatifs par exemple, soient nécessaires; cette
reconnaissance a donc un caractère très souple. Toutefois, le principe de
l'égalité devant la loi figure dans le droit interne de presque tous les
Etats, quelle que soit la nature de leur régime politique, république ou
monarchie, et malgré les différences qui peuvent apparaitre dans le
degré de précision des dispositions pertinentes. Ce principe fait désor-
mais partie intégrante de la constitution de la plupart des pays civilisés
du monde, y compris les pays de common law. (D’après Amos J. Peaslee,
Constitutions of Nations, 2° éd., 1956, vol. I, p. 7, environ 73 pour cent
des constitutions nationales contiennent des clauses relatives à l’égalité
devant la loi.)

297
SUD-OUEST AFRICAIN (OP. DISS. TANAKA) 300

Comme nous venons de le dire, il n’est pas indispensable que la re-
connaissance de ce principe se manifeste par des actes législatifs; elle
peut résulter de l’attitude des délégations des Etats Membres partici-
pant à lélaboration de résolutions, déclarations, etc., contre la dis-
crimination raciale au sein des organes de la Société des Nations, de
l'Organisation des Nations Unies et autres organisations qui, nous
Pavons vu ci-dessus, jouent un rôle important dans la création du droit
interaational coutumier.

De ce qui précède, on peut déduire que la norme alléguée de non-
discrimination et de non-séparation — parce qu’elle se fonde sur la
Charte des Nations Unies, notamment sur ses articles 55 c) et 56, et
sur de nombreuses résolutions et déclarations de l’Assemblée générale
et d’autres organes des Nations Unies et parce qu’elle a la nature d’un
principe général — constitue une source de droit international au sens
des dispositions des alinéas a) à c) de l’article 38, paragraphe 1, du
Statut. En l'espèce donc, on peut invoquer cumulativement trois caté-
gories de sources pour établir l’existence de la norme susmentionnée:
1) les conventions internationales, 2) la coutume internationale, 3) les
principes généraux de droit.

Dans la pratique, il suffit de pouvoir invoquer l’une quelconque de
ces trois sources, mais il peut théoriquement y avoir une différence
dans leur importance relative. D’un point de vue positiviste et volon-
tariste, c’est la convention qui a le plus d'importance, la coutume vient
ensuite et les principes généraux ne jouent qu’un rôle auxiliaire. Au
contraire, si l’on adopte le point de vue objectif supranational, ce
sont les principes généraux qui jouent le premier rôle, les autres ne
venant qu'après. Compte tenu du fait que la convention et la coutume
sont en général la manifestation et la concrétisation de principes généraux
qui existaient déjà, nous sommes quant à nous portés à attribuer à
cette troisième source de droit international un rôle essentiel par rapport
aux deux autres.

Nous dirons, pour nous résumer, que le principe de la protection des
droits de l’homme est reconnu comme constituant une norme juridique
au titre des trois sources principales de droit international, savoir:
1) les conventions internationales, 2) la coutume internationale, 3) les
principes généraux de droit. Or, le principe de l’égalité devant la loi ou
de l’égalité de la protection de la loi correspond lui-même à une sorte
de norme fondée sur les droits de l’homme. Par suite, ce que nous avons
dit des droits de l’homme en général s’applique au principe de l'égalité.
(Voir Wilfred Jenks, The Common Law of Mankind, 1958, p. 121.
L'auteur reconnaît comme principe général de droit le principe du
respect des droits de l’homme, y compris celui de l’égalité devant la loi.)

Nous devons en l’espèce envisager le principe de l’égalité par rapport
au Mandat. Les demandeurs arguent de ce principe, qui leur paraît
condamner la pratique de l’apartheid. Ils soutiennent non seulement que
cette pratique constitue une violation des obligations incombant au
défendeur au titre de l’article 2 du Mandat et de l’article 22 du Pacte
(conclusion n° 3), mais aussi que le défendeur, « par leffet des principes

298
SUD-OUEST AFRICAIN (OP. DISS. TANAKA) 301

économiques, politiques, sociaux et éducatifs ... au regard des «stan-
dards » internationaux applicables ou de la norme juridique internationale
applicable ou de ces deux critères à la fois, n’a pas accru, par tous les
moyens en son pouvoir, le bien-être matériel et moral ainsi que le progrès
social des habitants du Territoire». Les demandeurs semblent vouloir
dire par là que la pratique de l’apartheid par le défendeur correspond
à une violation des «standards » internationaux et/ou de la norme juri-
dique internationale, c’est-à-dire du principe d’égalité, et constitue par
conséquent une violation de l’obligation qui lui incombe d’accroître
par tous les moyens, etc. S’il y a effectivement violation de ce principe,
la conséquence inévitable doit être que le Mandataire n’accroît pas le
bien-être, etc. Il s’agit de savoir si le principe de l’égalité est applicable
aux dispositions du Mandat ou non. Le défendeur nie que le Mandat con-
tienne le principe de l'égalité du point de vue de la race, de la couleur, etc.

Sur ce point, nous rappelerons les vues que nous avons exposées
plus haut touchant la thèse du défendeur, pour qui la norme de non-
discrimination découverte dans la Charte ne fait pas partie intégrante
de l’accord de Mandat, ce qui le conduit à soutenir que la question de
cette norme n’entre pas dans le cadre des différends visés par le deuxième
alinéa de l’article 7 du Mandat.

Nous estimons que le principe de l'égalité, sans être expressément
mentionné dans l’acte de Mandat, fait, par sa nature même, partie
intégrante du système des Mandats et est donc incorporé au Mandat
lui-même. Que ce principe figure dans le Mandat se justifie par son
caractère de droit naturel.

Il semble paradoxal que les habitants des territoires sous Mandat
soient, sur le plan international, mieux protégés que les ressortissants
des divers Etats, grâce à l’application des dispositions du deuxième
alinéa de l’article 7, mais ce problème d’interprétation excède le cadre
de la présente instance. ;

Nous allons étudier à présent la teneur du principe de l’égalité qui
doit être appliqué à la question de l’apartheid.

IV

Comme nous l’avons vu, les objectifs du système des Mandats, qui
consistent à accroître le bien-être matériel et moral ainsi que le progrès
social des habitants du territoire, sont par nature d’ordre politique. La
réalisation de ces objectifs se mesure nécessairement d’après des critères
politiques et la méthode utilisée pour les atteindre relève du pouvoir
discrétionnaire conféré au Mandataire par le premier alinéa de l’article 2
du Mandat et par l’article 22 du Pacte de la Société des Nations.

Le pouvoir discrétionnaire du Mandataire n’est cependant pas illimité.
Outre les règles générales qui interdisent au Mandataire d’abuser de
son pouvoir et de témoigner de mauvaise foi dans l’exécution de ses
obligations, et en sus des dispositions précises du Mandat et du Pacte,
le Mandataire est soumis aux dispositions de la Charte des Nations
Unies en sa qualité d’Etat Membre de l’Organisation, au droit interna-

299
SUD-OUEST AFRICAIN (OP. DISS. TANAKA) 302

tional coutumier, aux principes généraux de droit et aux autres sources
de droit international mentionnées à l’article 38, paragraphe 1, du
Statut. D’après la thèse des demandeurs, la norme et/ou les «standards »
qui interdisent la pratique de l’apartheid ont force obligatoire et limitent
le pouvoir discrétionnaire du Mandataire, soit directement, soit par
voie d'interprétation du Mandat. Le défendeur, de son côté, nie l’existence
de pareille norme et/ou de pareils «standards ».

La divergence de vues entre les Parties peut se résumer comme suit:
il s’agit de savoir si la politique de discrimination raciale ou de développe-
ment séparé est en soi incompatible avec le bien-être et le progrès social
des habitants ou non, c’est-à-dire de savoir si la politique d’apartheid
est par nature illicite et constitue une violation du Mandat ou bien si
cela dépend des motifs qui l’inspirent (bonne ou mauvaise foi), de ses
résultats ou de ses effets. Pour le défendeur, l'apartheid n’est pas interdit
en soi; seule l’est une sorte particulière de discrimination qui aboutit
à l'oppression.

Cette divergence entre les vues fondamentales des Parties retentit
sur le rôle qu’elles attribuent aux moyens de preuve à apporter à l’appui
de leurs thèses respectives. Au contraire des demandeurs, qui ont nié
la nécessité d’appeler à la barre des témoins et des experts et de se rendre
sur place, le défendeur a fait appel à de très nombreux témoins et experts
et invité la Cour à procéder à une descente sur les lieux au Sud-Ouest
africain, en Afrique du Sud et dans d’autres pays d’Afrique.

Nous chercherons tout d’abord à déterminer le contenu de la norme
et des «standards » que les demandeurs accusent le défendeur de violer.

Les demandeurs soutiennent, comme ils le disent dans leurs mémoi-
res (p. 108), que le défendeur a violé les obligations lui incombant en
vertu du deuxième alinéa de l’article 2 du Mandat parce qu'il a agi
«d’une manière systématique et positive en vue de s’opposer au bien-
être de l’immense majorité de la population du Sud-Ouest africain, d’en-
traver son progrès social et de contrarier son développement». Dans
cette entreprise systématique, le défendeur a officiellement établi et
maintenu la politique d’apartheid ou de développement séparé, qui en
est un des aspects les plus insidieux. Voici ce qu’il faut entendre par
apartheid:

«En application de l’apartheid, le statut, les droits, les devoirs,
les chances et les charges de la population sont arbitrairement
déterminés et répartis d’après la race, la couleur et la tribu, dans
le cadre d’une structure qui ne tient compte ni des besoins ni des
aptitudes des groupes et des individus qu'elle affecte et qui subor-
donne les intérêts et les droits de la grande majorité des habitants
aux préférences d’une minorité. » (Mémoires, p. 108.)

Les demandeurs soutiennent que cette politique «est incompatible
avec les conceptions modernes des droits de l’homme, de la dignité et
de la liberté de l’homme, qui ne tiennent pas compte de la race, de la
couleur ni de la croyance», conclusion que le défendeur conteste.

Les normes juridiques de non-discrimination ou de non-séparation

300
SUD-OUEST AFRICAIN (OP. DISS. TANAKA) 303

invoquées comme s’appliquant à l'interprétation du deuxième alinéa
de l’article 2 du Mandat, et comme rendant l'apartheid illicite sont dé-
finies par les demandeurs en ces termes:

«Dans l’analyse ci-après des normes juridiques pertinentes, les
termes non-discrimination ou non-séparation sont utilisés dans leur
sens habituel et généralement admis: sous une forme négative, ces
termes indiquent l’absence d’une politique ou d’une action gouver-
nementale répartissant le statut, les droits, les devoirs, les privilèges
ou les charges compte tenu de l’appartenance à un groupe, à une
classe ou à une race et non compte tenu du mérite, des capacités
ou des aptitudes des individus; sous une forme affirmative, ces ter-
mes désignent la politique et l’action gouvernementales qui ont
pour objet d’assurer aux individus en tant que tels l’égalité des
chances et une protection égale devant la loi. » (Réplique, p. 274.)

Les demandeurs veulent montrer qu’il existe des normes juridiques
de «non-discrimination» ou de «non-séparation» qui auraient en soi
un caractère absolu et inconditionnel; autrement dit, on doit se pronon-
cer sur le respect ou Pinobservation de ladite norme sans tenir compte
des motifs, des résultats, des effets, etc. Par suite, pour les demandeurs,
il y a violation de la norme de non-discrimination dès lors qu’existe
le moindre fait discriminatoire, abstraction faite de toute intention d’op-
primer de la part du Mandataire.

De son côté, le défendeur ne reconnaît pas qu’il existe une norme de
non-discrimination absolue et veut prouver qu’il est indispensable d’é-
tablir une différenciation entre les groupes pour administrer une commu-
nauté multiraciale, multinationale ou multilingue. Les écritures et les
comptes rendus des audiences abondent en exemples qui nous montrent
que, partout dans le monde où il y a des sociétés multiculturelles, les
divers groupes ethniques sont traités de façon différente. Les nombreux
exemples de traitement différencié cités par le défendeur ou par les té-
moins et experts semblent se rattacher au système visant à assurer la
protection des groupes minoritaires au sein de collectivités multicultu-
relles et relèvent non seulement du droit public mais aussi du droit privé.

La doctrine du traitement différencié applicable aux différents groupes
est un principe politique fondamental que le défendeur a adopté pour
administrer non seulement la République sud-africaine mais aussi
le territoire limitrophe qu’est le Sud-Ouest africain. Ce sont les diffé-
rences d’ordre géographique, historique, ethnologique, économique et
culturel entre les divers groupes ethniques qui ont, selon le défendeur,
nécessité l’adoption de la politique d’apartheid ou de développement
séparé. Il dit cette politique indispensable à l’accroissement du bien-être
et du progrès social des habitants du territoire. Il soutient que, si
chaque groupe doit développer la personnalité qui lui est propre jusqu’au
stade de l’autodétermination, c’est le développement séparé qui consti-
tue la meilleure façon d’assurer le bien-être et le progrès social des
habitants. L’autre solution possible, consistant à créer une société
intégrée mixte dans le cadre d’une démocratie de type occidental, pro-

301
SUD-OUEST AFRICAIN (OP. DISS. TANAKA) 304

duirait nécessairement des rivalités, des frictions et des luttes et abouti-
rait au chaos, à l’effusion de sang et à l’apparition de systèmes dictato-
riaux, comme d’autres pays d’Afrique en portent témoignage. Par suite,
la méthode la plus appropriée est d’appliquer au territoire le principe
de l’administration indirecte, par lequel on conserve le tribalisme en
tirant parti de ses avantages.

En résumé, il semble que l’idée sous-jacente à la politique d’apartheid
ou de développement séparé corresponde à une philosophie raciale qui,
sans être absolument identique à l’idéologie nazie, attribue une très
grande importance aux éléments raciaux ou ethnologiques en matière
politique, juridique, économique et culturelle. Au surplus, la méthode
de l’apartheid procède de conceptions sociologiques, donc nettement
déterministes, comme le prouve le fait qu’au cours de la procédure
orale, la position du défendeur a été vigoureusement appuyée par de
nombreux témoins et experts qui se trouvaient être des sociologues et
des ethnologues.

Contrairement aux demandeurs, qui condamnent la politique d’apart-
heid ou de développement séparé du défendeur en la disant illicite, le
défendeur conçoit cette politique comme quelque chose de neutre. Il
y voit un outil qui peut être employé à une fin bonne ou mauvaise, exac-
tement comme un couteau peut être utilisé soit par un chirurgien soit
par un assassin.

%
* *

Avant de résoudre la question, nous devons examiner le contenu du
principe de l'égalité devant la loi. L’existence de ce principe est univer-
sellement reconnue, comme nous l’avons vu ci-dessus, mais sa teneur
précise n’est pas trés claire.

Il a été reconnu comme l’un des principes fondamentaux de la démo-
cratie et du gouvernement modernes fondés sur le régne du droit. Sir
Hersch Lauterpacht l’a dit dans les termes suivants:

«Le droit @invoquer l'égalité devant la loi correspond en
somme à celui des droits de l’homme qui est absolument fonda-
mental. Il est énoncé en premier dans la plupart des constitutions
écrites. C’est le point de départ de toutes les autres libertés.» (Sir
Hersch Lauterpacht, An International Bill of the Rights of Man,
1945, p. 115.)

Historiquement, ce principe découle de l’idée chrétienne de légalité
des hommes devant Dieu. Les hommes sont tous les enfants de Dieu
et sont donc tous frères, malgré les différences imposées par la nature
et la société, entre l’homme et la femme, l’époux et Pépouse, le maitre
et l’esclave, etc. L’idée de l’égalité des hommes vient du fait que ceux-ci
«se distinguent des autres êtres vivants par un élément commun, la
raison» (Lauterpacht, op. cit., p. 116). Cette idée, qui existait déjà
chez les stoïciens, a été développée par les scolastiques et reprise par
les tenants du droit naturel et les encyclopédistes du XVII et du
XVIIE siècle. Elle a pris corps, du point de vue législatif, à la fin du

302
SUD-OUEST AFRICAIN (OP. DISS. TANAKA) 305

XVIII siècle, en apparaissant pour la première fois dans les déclara-
tions des droits de certains Etats d'Amérique, puis dans la Déclaration
des droits de l’homme de la Révolution française; enfin, au cours du
XIXE siècle, le principe de l’égalité est devenu, comme nous l’avons vu,
l’un des éléments communs aux constitutions des pays modernes
d'Europe et d’autres régions.

D’un point de vue philosophique, le principe de l'égalité devant la
loi se rattache à notre avis aux notions de liberté et de justice. La liberté
de l'individu, qui est l’une des idées fondamentales du droit, n’est pas
absolue et doit être limitée par le principe de l'égalité, qui permet d’at-
tribuer à chaque individu la part de liberté qui lui revient. En d’autres
termes, i] ne peut y avoir de liberté qu’à condition d’appliquer le prin-
cipe de l'égalité.

De quelle façon l'individu se voit-il attribuer sa part de liberté eu égard
au principe d'égalité? Quel est le contenu de ce principe? Le principe est
que ce qui est égal doit être traité également et que ce qui est différent
doit être traité différemment, c’est-à-dire en fonction de la différence
de fait. C’est ce qu’Aristote appelait la justice commutative et la justice
distributive.

La base du principe de l’égalité est que tous les hommes ont la même
valeur intrinsèque, qu’ils constituent une fin en soi et ne peuvent servir
d’instrument à autrui, ce qui interdit par conséquent l’esclavage. L’idée
de l'égalité des hommes en tant que personnes et de l’égalité de traite-
ment entre les personnes est par nature d’ordre métaphysique. Elle
est à la base de tous les systèmes de droit modernes, démocratiques et
humanitaires, en tant que principe de droit naturel. Toutefois, cette idée
n'exclut pas la possibilité de traiter les personnes différemment compte
tenu de différences de fait, c’est-à-dire compte tenu du sexe, de l’âge,
de ja langue, de la religion, de la situation économique, de l’instruction,
etc. Appliquer mécaniquement un même traitement à des situations
différentes serait aussi injuste qu’appliquer un traitement différent à des
situations semblables.

Nous savons que le droit répond aux besoins concrets d’individus
et de sociétés considérés isolément. Si les individus diffèrent les uns des
autres et si les sociétés diffèrent les unes des autres, leurs besoins diffèrent
nécessairement et par suite le contenu du droit peut n’être pas le même
partout. D’où la relativité du droit quant aux situations particulières.

L'histoire du droit atteste qu’il existe, à côté d’une tendance à la
généralisation, une tendance remarquable à l’individualisation ou à la
différenciation, que révèlent par exemple l'élaboration d’un droit com-
mercial distinct du droit privé général dans les pays de droit civil ou la
création du droit du travail. Le fait que le droit commercial et le droit
du travail soient devenus des branches indépendantes du droit peut se
. Concevoir comme l'octroi d’un privilège à la classe des commerçants
ou à celle des travailleurs ou comme un traitement spécial au bénéfice
de ces classes. En droit criminel, la législation pénale a témoigné récem-
ment d’une tendance à l’individualisation de la peine.

Nous pouvons donc dire que le principe de l’égalité devant la loi

303
SUD-OUEST AFRICAIN (OP. DISS. TANAKA) 306

ne correspond pas à une égalité absolue, qui voudrait que les hommes
soient tous traités également compte non tenu des situations individuelles
et concrètes, mais correspond plutôt à une égalité relative, c’est-à-dire
au traitement égal de ce qui est égal et inégal de ce qui est inégal.

Il s’agit de savoir dans quels cas le traitement doit être identique ou
différent. Si l’on retenait le fait que personne n’est à strictement parler
égal à qui que ce soit d’autre et que chacun peut se prévaloir de cer-
taines particularités, on pourrait facilement faire échec au principe
de l'égalité de traitement en invoquant n'importe quelle différence
d’ordre concret et juridique; cela reviendrait pratiquement à nier l’exis-
tence dudit principe. Il ne peut être question d’un traitement diffé-
rencié que dans la mesure où il porte sur ce qui fait précisément la
différence. Traiter différemment ce qui est inégal, en fonction de cette
inégalité, n’est pas seulement licite mais indispensable. Le problème
est de savoir s’il y a ou non différence. Par suite, existence de certaines
différences ne justifie pas n’importe quelle forme de traitement diffé-
rencié, mais seulement le traitement différencié qui correspond bien
aux différences elles-mêmes, celui qu’impose l’idée de justice. «Le
principe qui veut que l’on traite également ce qui est égal et inégalement
ce qui est inégal est un des éléments essentiels de l’idée de justice. »
(Goetz Hueck, Der Grundsatz der Gleichmässigen Behandlung in Privat-
recht, 1958, p. 106 [traduction de l’anglais].)

Bref, la différence de traitement est licite lorsqu’elle peut se justifier
d’après le critère de la justice. On peut d’ailleurs remplacer la notion
de justice par celle de comportement raisonnable qu’invoque en général
l’école juridique anglo-américaine.

Le critère de la justice ou du comportement raisonnable en matière
de différences de traitement exclut en bonne logique l’arbitraire. La
notion d’arbitraire se réfère en l’occurrence à des faits purement objec-
tifs et non à la situation subjective des intéressés. On peut donc déter-
miner l'arbitraire sans se préoccuper du mobile ou de l’objet.

Il n’est pas douteux que le principe de légalité a force obligatoire
pour les organes administratifs. Le pouvoir discrétionnaire qu'ils exer-
cent compte tenu de considérations d’opportunité est limité par la
norme de l’égalité et toute infraction à cette norme rend une mesure
administrative illégale. Le pouvoir judiciaire doit lui aussi obéir à
ce principe. Mais qu’en est-il du pouvoir législatif? Lorsqu’une consti-
tution formule le principe de l'égalité en des termes tels que: «Tous
les citoyens sont égaux devant la loi», on peut se demander si ce prin-
cipe lie aussi le législateur. Etant donné la nature du principe, il faut
nécessairement répondre par l’affirmative. On ne saurait autoriser le
législateur à exercer ses pouvoirs arbitrairement et déraisonnablement.
Il est lié non seulement dans l'exercice du pouvoir législatif or-
dinaire, mais aussi dans l'exercice du pouvoir constituant. La raison
en est que le principe de l’égalité, relevant du droit naturel et étant par
conséquent d’ordre supraconstitutionnel, se trouve au sommet de la
hiérarchie du système de droit et que toutes les lois positives, constitu-
tion comprise, doivent s’y conformer.

304
SUD-OUEST AFRICAIN (OP. DISS. TANAKA) 307

Pour justifier sa politique d’apartheid ou de développement séparé,
le défendeur invoque de nombreux exemples de traitement différencié:
traités de minorités, toilettes publiques distinctes pour hommes et
femmes, etc. En pareils cas, personne n’irait critiquer la différence de
traitement sous prétexte qu’elle viole la norme de non-discrimination
ou de non-séparation, à supposer que cette norme existe. Les demandeurs
ont beau arguer du caractère absolu de la norme, ils ne pourraient,
même de leur point de vue, soutenir que les cas précités de traitement
différencié en constituent une violation.

Quel est donc le critère qui permet de faire la distinction entre une
discrimination licite et une discrimination illicite?

Dans le cas des traités de minorités, la norme de non-discrimination,
représentant l’autre face du principe de l’égalité devant la loi, interdit
à un Etat de priver les membres d’un groupe minoritaire des droits,
intérêts et débouchés assurés au groupe majoritaire. On leur garantit
au contraire le libre exercice de leur religion et la liberté de l’enseigne-
ment. Si on leur confère ces garanties, c’est par souci de protéger leurs
intérêts et non pas en vue de pratiquer une discrimination. Comme le
but est de les protéger, la protection ne peut pas leur être imposée et ils
sont par conséquent libres de l’accepter ou de la refuser.

De toute façon, dans le cas d’une minorité, on offre à ses membres,
qui sont citoyens au même titre que les membres du groupe majoritaire,
la possibilité de préserver leurs valeurs religieuses, éducatives ou lin-
guistiques, ce qui revient à reconnaître les droits de l’homme et les
libertés fondamentales qui sont les leurs.

Dans ces conditions l’esprit des traités de minorités n’est pas négatif
ou prohibitif, mais positif et confirmatif.

Ï s’agit de savoir si la politique d’apartheid ou de développement
séparé s’inspire du même esprit que les traités de minorités auxquels le
défendeur n’a cessé de se référer, ou si l’on peut s’appuyer sur le traite-
ment différent des deux sexes quant aux toilettes publiques pour justifier
la politique d’apartheid.

En ce qui concerne l’apartheid, nous ne pouvons contester qu'il soit
raisonnable en certaines matières et à certains égards de traiter diffé-
remment les groupes ethniques. Comme nous l’avons vu, la différen-
ciation en droit et en politique représente l’une des tendances les plus
remarquables de la société politique moderne. Cette tendance, procédant
elle-même de la notion de justice, ne peut pas être tenue pour néfaste.
Par ce biais, la justice s’adapte à la réalité sociale dont la structure va
se compliquant et se diversifiant de plus en plus du point de vue de
l’économie, de l'emploi, de la culture, etc.

C’est pourquoi le traitement différencié doit nécessairement, nous
l'avons dit, se justifier par son caractère raisonnable. Il peut être raison-
nable de protéger certains droits et certaines libertés fondamentales de
l'homme, comme nous l’avons vu à propos des traités de minorités,

305
SUD-OUEST AFRICAIN (OP. DISS. TANAKA) 308

ou bien de tenir compte d’éléments de distinction tels que l'incapacité
des mineurs à conclure des contrats, ou les différences physiques entre
hommes et femmes.

En ce qui concerne la protection des minorités, ce que l’on protège,
ce n’est pas le groupe religieux ou linguistique dans son ensemble, mais
les individus qui le composent, le groupement religieux ou linguistique
ne correspondant qu’à un nom et ne constituant pas un groupe à pro-
prement parler. S'agissant du traitement différencié appliqué aux mineurs
ou aux hommes et aux femmes du fait de leur sexe, il est évident que dans
un pays donné les mineurs, les incapables, les hommes, les femmes ne
représentent ni les uns ni les autres des groupes. Il est douteux que l’on
puisse assimiler un groupe racial ou ethnique à des catégories comme cel-
les des mineurs, des incapables, des hommes ou des femmes. Sur ce point,
notre conclusion est négative. Nos raisons sont les suivantes: aucune
définition scientifique et précise de la race n’a été établie; ce que l’homme
prend en général, par simple bon sens, pour des critères permettant de
distinguer les races entre elles, c’est l’apparence extérieure, notamment
certaines caractéristiques physiques, comme la couleur de la peau, les
cheveux, etc., lesquelles ne constituent pas en soi des éléments perti-
nents justifiant un traitement politique ou juridique différent; s’il peut
être nécessaire de traiter une race différemment d’une autre, cette néces-
sité ne s’explique pas par des caractéristiques physiques ou raciales, mais
par des facteurs d’ordre religieux, linguistique, éducatif, social, etc.,
qui sont en eux-mêmes sans rapport avec la race ou la couleur.

En résumé, dans des cas de ce genre, un traitement différencié peut
s'imposer raisonnablement du fait de différences quant à la religion,
la langue, l'instruction, les coutumes, etc., mais non pas du fait de la
race ou de la couleur. C’est pourquoi le défendeur essaye parfois de
justifier le traitement différencié qu’il applique aux groupes en s’appuyant
sur la notion de groupes culturels. La différence de traitement se justi-
fierait alors si une différence culturelle l’imposait véritablement. Mais
il y aurait lieu de la condamner si des raisons d’ordre culturel étaient
invoquées pour dissimuler une intention sous-jacente d’ordre racial.

De toute façon, comme nous l’avons vu ci-dessus, tous les hommes
sont égaux devant la loi et ont des chances égales, indépendamment de
leur religion, de leur race, de leur langue, de leur sexe, de leur groupe-
ment social, etc. Ce sont des personnes et leur dignité veut qu’ils soient
traités en tant que personnes. Tel est le principe de l’égalité, qui conse
titue l’un des droits de l’homme et l’une des libertés fondamentales
ayant un caractère universel, valable pour l’humanité entière. D’autre
part, les hommes étant dotés d’une individualité, vivant dans des milieux
divers et dans des situations différentes, ne sont pas tous semblables
et ils ont besoin, à certains égards, d’être traités différemment sur le
plan politique, juridique et social. D’ot les exemples de traitement
différencié cités plus haut. L'égalité de traitement est un principe mais,
à l’appliquer mécaniquement, sans avoir égard à tous les facteurs con-
crets, on engendre l'injustice. C’est ce qui justifie un traitement diffé-
rencié sur la base de circonstances concrètes correspondant à des cas

306
SUD-OUEST AFRICAIN (OP. DISS. TANAKA) 309

particuliers. Pareil traitement est autorisé, voire requis, pour des consi-
dérations de justice; il ne représente pas un déni de justice.

L'égalité étant donc la règle et la différence de traitement l’exception,
il incombe à ceux qui appliquent un traitement différencié d’en prouver
la raison d’être et le caractère raisonnable.

La norme de non-discrimination ou de non-séparation, présentée
par les demandeurs comme absolue, semblerait ne pas souffrir d’excep-
tion. La politique d’apartheid ou de développement séparé, en vertu
de laquelle le statut, les droits, les devoirs, les privilèges ou les charges
sont répartis compte tenu de l’appartenance à un groupe, à une classe
ou à une race et non compte tenu du mérite, des capacités ou des apti-
tudes des individus, est aux yeux des demandeurs illicite, que les motifs
en soient inspirés par la bonne ou la mauvaise foi, par l'intention d’oppri-
mer ou par celle de protéger, et que les effets ou les résultats en soient
bons ou mauvais pour les populations en cause. Si l’on s’en tenait à ce
point de vue, toutes les mesures de protection adoptées dans le cas des
minorités et dans certains autres cas relèveraient d’une discrimination
illicite, et c’est là une conclusion qui étonnerait de la part des demandeurs,
Mais ils considèrent que pareilles mesures n’ont rien à voir avec la
question de la discrimination. Dans le cas des traités de minorités, la
protection que l’on entend accorder aux habitants vise leur existence,
leur liberté et le libre exercice de leur religion. Or, le défendeur explique
précisément la politique d’apartheid par ce genre de raison, c’est-à-dire
par le même souci de protection que celui dont s’inspirent les traités de
minorités.

Nous devons reconnaître, d’une part, que le traitement différencié
est licite dès lors qu’il contient un élément de justice ou présente un
caractère raisonnable. Mais nous ne pouvons pas, d’autre part, tenir
pour licites toutes les mesures de différenciation qui ont été appliquées
ou qui vont l’être dans le cadre de l’apartheid ou du développement
séparé. Le défendeur a essayé de prouver dans ses écritures et dans les
témoignages produits par lui qu’il existe une tendance générale à la
différenciation entre les groupes religieux, raciaux et linguistiques. Mais,
pour les demandeurs, les nombreux exemples cités par le défendeur et
par ses témoins et experts ne sauraient justifier la politique d’apartheid,
parce qu'ils se situent sur un plan tout à fait différent de celui de l’apart-
heid et parce qu’ils sont par nature parfaitement étrangers à cette poli-
tique, laquelle fait essentiellement appel à une certaine philosophie
raciale et à une certaine sociologie des groupes.

Ce qui importe c’est de savoir si, pour les besoins de la justice, il est
nécessaire de faire exception au principe de l'égalité; or, il incombe au
défendeur de prouver cette nécessité, c’est-à-dire de démontrer le carac-
tère raisonnable du traitement différencié qu’il applique.

À propos du comportement raisonnable, deux considérations entrent
en ligne de compte. Il faut, d’une part, savoir s’il est indispensable de
faire exception sur le plan individuel au principe général de l’égalité
devant la loi et de l’égalité des chances. En ce sens, la nécessité peut
être conçue comme étant de même nature que celle à laquelle répondent

307
SUD-OUEST AFRICAIN (OP. DISS. TANAKA) 310

les traités de minorités, qui visent à assurer certaines protections et à
accorder certains avantages. Il faut, d’autre part, savoir si le traitement
différencié est ou non préjudiciable à la dignité de l’individu.

Par exemple, en matière d'enseignement, question sur laquelle les
Parties se sont longuement attardées, l’utilisation de la langue vernacu-
laire comme moyen d’enseignement présente un intérêt incontestable,
ce qui conduit à créer des écoles séparées pour les enfants des divers
groupes ethniques, notamment pour les blancs et les «indigènes». En
ce sens, on peut estimer que l’enseignement séparé et les établissements
scolaires séparés ont un caractère raisonnable. Cela se justifie par la
nature du problème en cause. Même en pareil cas pourtant, comme il
s’agit d’un problème racial et ethnique délicat, il faut être extrêmement
prudent dans la façon de le traiter. En revanche, pour ce qui concerne
Putilisation de certains services publics, hôtels, autobus, etc., on ne
saurait justifier un traitement discriminatoire et séparé sur la base des
groupes raciaux comme on peut justifier la séparation des fumeurs et
des non-fumeurs dans les trains.

Nous ne pouvons condamner la totalité des mesures adoptées au
titre de la politique d’apartheid ou de développement séparé qu’applique
le défendeur, notamment celles qu’envisage la Commission Odendaal,
sous prétexte qu’elles sont motivées par la notion de race et, par suite,
n’ont aucun caractère raisonnable. Il se peut que certaines mesures
soient de même nature que les mesures de protection prévues par les
traités de minorités et autres. Nous ne pouvons toutefois approuver
comme présentant un caractère raisonnable toutes les mesures consti-
tuant une sorte de traitement différencié qui sont prises en vertu de la
politique d’apartheid.

La politique d’apartheid se caractérise notamment par des restrictions
fondées sur la distinction raciale. On cherche par certaines mesures à
protéger les indigènes, comme en témoigne la création de réserves et
de foyers (homelands) qui s’assortit de restrictions apportées aux droits
fonciers; mais il est fait état aussi de plusieurs sortes de restrictions
apportées aux droits et aux libertés des «indigènes » qui vivent et tra-
vaillent dans le secteur méridional, c’est-à-dire dans la région blanche en
dehors des réserves. Ces restrictions, si tant est qu’elles existent bien,
se présentent dans de nombreux cas comme des violations des droits
de l’homme et des libertés fondamentales: elles constituent donc des
infractions au principe de l’égalité devant la loi, notamment en ce qui
concerne la discrimination faite entre les indigènes et les blancs.

*
* *

Nous ne sommes pas ici tenus de traiter de façon exhaustive des
allégations formulées par les demandeurs quant aux violations du
Mandat dont le défendeur se rendrait coupable par la législation (au
sens large) qu’il applique au territoire. En effet, les demandeurs ne
reprennent pas dans leurs conclusions les points énumérés à ce sujet
dans leurs mémoires (p. 118-166). Nous ne sommes donc pas tenus de

308
SUD-OUEST AFRICAIN (OP. DISS. TANAKA) 311

donner notre avis sur ces questions. Mais à titre d’exemple nous allons
en évoquer quelques-unes. Ce qu’il s’agit de trancher pour nous, c’est
la question de savoir si la politique d’apartheid appliquée par le défen-
deur constitue ou non une violation du deuxième alinéa de l’article 2
du Mandat.

A titre d'exemple, nous envisagerons la liberté de choix de l’emploi
(cf. mémoires, p. 121, 122 et 136). ©

En ce qui concerne la fonction publique, la participation des «indi-
génes» à l’administration semble dans la pratique limitée aux emplois
les plus bas et les moins spécialisés, ceux de commissionnaire et de
balayeur par exemple. Cette pratique des emplois réservés pour les
«indigènes » est confirmée par le budget territorial, où les emplois sont
répartis en deux rubriques, selon qu’ils concernent les «européens »
ou les «indigènes ».

Dans les industries extractives, les «indigènes » ne peuvent, par exem-
ple, obtenir de permis de prospection pour les gisements de métaux
précieux ou de minéraux de base; ils ne peuvent non plus faire le
commerce de métaux précieux non travaillés, ni occuper des postes de
directeur, directeur adjoint, chef de service ou chef d’exploitation au
fond, etc., dans des mines appartenant à des personnes d’origine «euro-
péenne »; enfin ils ne peuvent pas non plus entrer dans les cadres de la
police. En ce qui concerne ces emplois, l'avancement des «indigènes »
se heurte à certains «plafonds» déterminés. Le rôle de l’«indigène »
est limité à celui d’ouvrier non qualifié.

Dans l’industrie de la pêche, les entreprises ont en majeure partie
pour propriétaires et dirigeants des «européens». Dans l’ensemble, le
rôle des indigènes est limité aux travaux non qualifiés (mémoires, p. 119).

En ce qui concerne les chemins de fer et les ports, tous les postes
supérieurs de Vadministration sont réservés aux «européens», sous
réserve de certaines exceptions temporaires. Il semble que la politique
officielle soit de ne pas recruter de «non-européens » parmi les cadres.

La question est de savoir si ces restrictions sont raisonnables ou non
et s’il est véritablement indispensable de faire exception à l'application
générale du principe de l’égalité ou de la non-discrimination.

Au cours de la procédure orale, les Parties ont examiné longuement
et en détail le problème des «plafonds». Pour se défendre contre les
accusations d’arbitraire, d’injustice et de comportement déraisonnable
que formulent les demandeurs, le défendeur présente, en résumé, deux
arguments: il allègue d’une part la nécessité d’assurer la paix sociale et
d’autre part le principe de l’équilibre ou de la réciprocité.

Le défendeur soutient que, d’une maniére générale, les blancs ne veulent
pas servir sous les ordres des «indigènes » dans la hiérarchie industrielle
ou bureaucratique. Si l’on ne tenait pas compte de ce fait et si les «in-
digènes » pouvaient occuper des situations les mettant à même d’exer-
cer une autorité sur les blancs, il y aurait nécessairement des frictions
entre les deux groupes et la paix sociale serait perturbée. En présentant
cet argument, le défendeur semble manifester un certain pessimisme
sur la possibilité de voir coexister harmonieusement divers éléments
raciaux et ethniques au sein d’une société intégrée.

309
SUD-OUEST AFRICAIN (OP. DISS. TANAKA) 312

Il peut indéniablement exister entre les groupes raciaux et ethniques
des causes de friction, de conflit et d’animosité qui font obstacle à leur
coexistence et à leur coopération au sein d’une communauté politique
paisible. Nous admettrons volontiers que c’est là un aspect de la réalité
de la nature humaine et de la vie en société. Il n’en est pas moins vrai
que l’humanité aspire à un idéal, qu’elle lutte pour un idéal, qui est de
réaliser une société harmonieuse à partir d’éléments racialement hétéro-
gènes en surmontant les difficultés nées de préjugés et d’antagonismes ra-
ciaux instinctifs et primitifs. Ces sentiments instinctifs doivent être étouffés
et non pas encouragé. Dans les sociétés démocratiques modernes, c’est
essentiellement grâce aux progrès de l’enseignement humanitaire que
l’on parviendra à ce résultat. Mais la politique et le droit ont un rôle
tout aussi important à jouer en ce qui est d’atténuer les préjugés et anta-
gonismes raciaux afin d'éviter un effondrement et une catastrophe.
L'Etat est tenu d’éduquer la population en ce sens au moyen de mesures
législatives et administratives appropriées.

Quand on prend en considération la réaction psychologique des
blancs qui, s’il n’y avait pas de «plafonds », devraient se soumettre, le
cas échéant, à l’autorité d’xindigènes », on ne fait rien d’autre que justi-
fer ou reconnaître officiellement ce préjugé racial ou ce sentiment de
supériorité raciale de la population blanche qui est contraire à la dignité
humaine.

En outre, les individus qui pourraient par leur mérite personnel
progresser dans la hiérarchie s’il n’y avait pas de « plafonds » sont indüû-
ment privés de cette possibilité de promotion.

Le défendeur soutient que les individus qui se voient interdire dans
les régions blanches d'occuper des emplois répondant à leurs capacités
et à leurs aptitudes peuvent trouver satisfaction dans leur propre foyer
(homeland), où ils ne font l’objet d’aucune restriction. Toutefois, même
s'ils trouvent des emplois dans leur foyer, leur situation risque d’être
sensiblement différente et par suite, dans la plupart des cas, ils peuvent
n'avoir pas envie de retourner dans les foyers du secteur septentrional
et l’on ne saurait les y forcer.

Le défendeur, probablement conscient du caractère déraisonnable
de ces situations pénibles, essaye d’expliquer qu’il s’agit d’un sacrifice
nécessaire exigé de certains invididus dans l’intérêt du maintien de la
paix sociale. Or, il est injuste d’exiger un sacrifice au profit de la paix
sociale lorsque ce sacrifice est si grave qu’il revient à humilier la per-
sonne humaine dans sa dignité.

La création de «plafonds » appliqués à certains emplois viole les droits
de l’homme au détriment des «indigènes » de deux façons: il y a d’abord
violation du principe de l’égalité devant la loi et du principe de légalité
des chances; il y a ensuite violation du droit de choisir librement sonemploi.

D'autre part, le défendeur préconise la création de «plafonds» en
arguant du principe de la réciprocité ou de l’équilibre entre deux situa-
tions juridiques: s’il est vrai que, dans les régions blanches, les «indi-
gènes » voient restreindre certains de leurs droits et de leurs libertés,
inversement, dans les régions «indigènes », des limites correspondantes

310
SUD-OUEST AFRICAIN (OP. DISS. TANAKA) 313

sont mises aux droits et aux libertés des blancs. Le défendeur veut prou-
ver par là qu’en bonne logique le principe de l’égalité des blancs et des
«indigènes » est bien respecté. Mais il ne suffit pas, pour justifier le
traitement différencié défavorisant un certain groupe ethnique dans la
région À, que le même traitement soit appliqué à un autre groupe dans
la région B. Dans chaque cas pris isolément, le traitement inégal consti-
tue un comportement illicite; il ne saurait y avoir compensation entre
l'un et l’autre, pas plus qu’il ne peut y en avoir entre deux obligations
résultant chacune d’actes illicites.

Au surplus, si l’on envisage les intérêts des différents groupes, ceux
des «indigènes » vivant dans la région blanche en dehors des réserves
sont bien plus considérables que ceux des blancs vivant dans les zones
indigènes, car le nombre des «indigènes » est de loin supérieur. Arguer
de la compensation est donc injuste au point de vue quantitatif.

On soutient également, en ce qui concerne les restrictions imposées
aux non-blancs qui voudraient faire des études d’ingénieur, que le véri-
table but de cette politique est d'empêcher les intéressés de se sentir
frustrés lorsqu'ils se verraient dans impossibilité de trouver des assis-
tants blancs pour servir sous leurs ordres. On n’est cependant pas fondé
à prendre prétexte de ce sentiment de frustration éventuel pour limiter
les possibilités d’enseignement offertes aux non-blancs; en effet ce senti-
ment s'explique par un préjugé racial des blancs qui doit être éliminé
et d’autre part il est plus important de donner aux non-blancs la possi-
bilité d’une promotion sociale dans l’avenir. Il n’est donc pas justifié
d’arguer du sentiment de frustration chez les non-blancs.

*
% *

Pour terminer, nous formulerons les observations suivantes sur les
conclusions n° 3 et 4 des demandeurs.

1. Le principe de l'égalité devant la loi exige que ce qui est égal
soit traité également et que ce qui est différent soit traité différemment.
La question se pose donc de savoir ce qui est égal et ce qui est différent.

2. Tous les êtres humains, malgré des différences quant à leur aspect
extérieur et à d’autres caractéristiques mineures, sont égaux dans leur
dignité en tant que personnes, de sorte que, du point de vue des droits
de l’homme et de libertés fondamentales, il est indispensable de les
traiter également.

3. Le principe de l’égalité ne s’entend pas d’une égalité absolue mais
d’une égalité relative; autrement dit, la différence de traitement doit cor-
respondre à la différence des situations concrètes et individuelles. Un
traitement différencié ne doit pas être appliqué arbitrairement; il doit
avoir un caractère raisonnable ou bien se conformer à la justice, comme
dans le cas du traitement appliqué aux minorités ou du traitement diffé-
rent des deux sexes quant aux toilettes publiques, etc. En pareils cas,
la différenciation vise la protection des intéressés, elle ne leur porte
pas préjudice et elle ne leur est donc pas imposée contre leur gré.

311
SUD-OUEST AFRICAIN (OP. DISS. TANAKA) 314

4, La discrimination fondée sur «la race, la couleur, l’origine nationale
ou tribale » lorsqu'il s’agit de fixer les droits et les devoirs des habitants
du territoire n’est pas considérée comme raisonnable ou juste. La race,
la couleur, etc., ne sont pas en soi des éléments qui peuvent influer sur
les droits et les devoirs des habitants, comme c’est le cas pour le sexe,
l’âge, la langue, la religion, etc. Lorsqu'il doit y avoir une différencia-
tion, elle doit s'expliquer par la différence de langue, de religion, de
coutume, etc., et non par la différence raciale en soi. Or, dans le cas de
la politique d’apartheid, la relation logique et concréte indispensable
qui doit exister entre la différence et le traitement différencié, et qui peut
justifier le traitement différent des deux sexes, le traitement spécial des
minorités, etc., n’existe pas.

Nous ne voyons pas dans quel cas la distinction entre «indigènes »
et blancs — la distinction raciale 4 proprement parler, en dehors des
différences d’ordre linguistique ou culturel — pourrait influer nécessai-
rement sur la répartition des droits et des devoirs des habitants du terri-
toire.

5. Par conséquent, la pratique de l’apartheid est fondamentalement
déraisonnable et injuste. Ce caractére déraisonnable et injuste n’est pas
fonction de l’intention ni des mobiles du Mandataire, donc de sa mau-
vaise foi. C’est la distinction fondée sur la race qui est en soi contraire
au principe de l’égalité, lequel relève du droit naturel, et qui est par suite
illicite.

La thèse du défendeur dont nous avons fait état et d’après laquelle
la politique d’apartheid a un caractère neutre, car c’est un outil dont on
peut se servir à une fin ou à une autre, n’est pas fondée. Si la politique
d’apartheid n’est qu’un moyen, on peut lui appliquer cet axiome que la
fin ne justifie pas les moyens.

6. S'agissant des allégations relatives à la violation par le défendeur
des obligations qui lui incombent en vertu du deuxième alinéa de l’ar-
ticle 2 du Mandat, nous dirons que la politique d’apartheid, qui englobe
des éléments incompatibles avec le principe de légalité devant la loi,
viole l’article en question, car le respect du principe de l'égalité devant
la loi doit être considéré comme une condition indispensable à l’accrois-
sement du bien-être matériel et moral et du progrès social des habitants
du territoire.

7. Comme nous l’avons vu, en ce qui concerne l’interprétation du
deuxième alinéa de l’article 2 du Mandat, seules des questions de carac-
tere juridique peuvent être du ressort de la Cour. Diverses mesures que
le défendeur, en qualité de Mandataire, a adoptées dans l’exercice de
son pouvoir discrétionnaire pour accroître le bien-être matériel et moral
et le progrès social des habitants ne relèvent pas d’un examen judiciaire,
car elles appartiennent au domaine politique et administratif.

Par suite, certaines questions qui ont été exposées de façon extrême-
ment détaillée dans les écritures et au cours de la procédure orale —
comme la question de savoir si l’objectif ultime du système des Mandats
doit être l’indépendance ou l’annexion et si, dans le premier cas, il faut

312
SUD-OUEST AFRICAIN (OP. DISS. TANAKA) 315

préférer pour l’administration locale un régime unitaire ou un régime
fédéral, ou bien la question de savoir si et dans quelle mesure on peut
ou doit appliquer le principe de l’administration indirecte ou respecter
la coutume tribale — n’ont, bien qu’elles soient fondamentalement liées
à la politique d’apartheid, aucune pertinence pour une décision juridique
sur le problème de l'apartheid.

Ces questions revêtent en effet un caractère purement politique ou
administratif et c’est aux organes compétents de la Société des Nations
ou de l'Organisation des Nations Unies qu’il aurait fallu ou qu'il fau-
drait peut-être en renvoyer l’étude et l’examen.

8. La Cour ne peut juger de la légalité ou de l’illégalité de la politique
d’apartheid dans son ensemble; mais elle peut dire qu’il existe dans cette
politique des éléments qui ne sont pas conformes au principe de l'égalité
devant la loi, aux «standards » internationaux ou à la norme internatio-
pale de non-discrimination et de non-séparation. Elle peut déterminer
si elle doit l’examiner en fonction du principe de l’égalité des lois, pro-
clamations, ordonnances et autres mesures officielles prises pour mettre
en œuvre la politique d’apartheid. Aux fins des présentes affaires, il
suffit peut-être de procéder, comme nous l’avons fait ci-dessus, à étude
de quelques points à titre d'exemple pour établir que le défendeur viole
le principe de l'égalité et par suite les obligations que lui imposent le
deuxième alinéa de l’article 2 du Mandat et l’article 22 du Pacte.

9. Les mesures incriminées par les demandeurs semblent correspon-
dre à des violations de certains des droits de l’homme et des libertés
fondamentales: droits concernant la sécurité de la personne, droit de
résidence, liberté de déplacement, etc. Or, ces mesures étant appliquées
aux seuls «indigènes » à l’exclusion des «blancs», les violations incrimi-
nées, si elles existent, constituent peut-être en même temps des violations
du principe d’égalité et de non-discrimination.

Bref, nous interprétons les conclusions n° 3 et 4 des demandeurs
comme visant la violation par le défendeur de deux catégories de droits
de l’homme, les droits individuels et les droits à l’égale protection de
la loi. I est indéniable qu’en qualité de Mandataire le défendeur est tenu
de protéger tous les droits de l’homme et toutes les libertés fondamen-
tales, notamment les droits à l’égale protection de la loi, qui sont une
condition indispensable au bien-être matériel et au progrès social des
habitants du territoire. Ainsi, ce que nous avons exposé ci-dessus au
sujet du principe de l'égalité envisagé sous l’angle des dispositions de
Particle 38, paragraphe 1 c), du Statut, est applicable aux droits de
l’homme et aux libertés fondamentales en général.

10. Du point de vue de la procédure, il y a lieu de considérer deux
problèmes. Le premier intéresse l’effet de l’amendement que Jes deman-
deurs ont apporté à leurs conclusions n°5 3 et 4 (mémoires, 15 avril
1961, p. 197-199) dans leurs conclusions du 19 mai 1965 (C.R. 65/35).
Comme il est licite de modifier les conclusions jusqu’au stade de la procé-
dure orale et que ia modification a été faite dans le cadre de la demande
énoncée par les requétes, rien ne permet de contester sa validité. De

313
SUD-OUEST AFRICAIN (OP. DISS. TANAKA) 316

plus, nous tenons à signaler que, pendant la procédure orale, le défendeur
n’a formulé aucune objection à l’encontre dudit amendement.

Le second problème concerne le choix par la Cour des motifs de ses
décisions.

À ce sujet, nous estimons que, tout en étant liée par les conclusions
des Parties, la Cour est parfaitement libre de choisir les motifs de ses
décisions. Les Parties ont la latitude de présenter et de développer les
thèses qu’elles désirent quant à l’interprétation des dispositions du Man-
dat, du Pacte, de la Charte, etc., mais, n’étant nullement liée en ma-
tière juridique par les arguments des Parties, la Cour peut exercer comme
elle l'entend sa faculté d'interprétation pour approuver ou rejeter les
conclusions des Parties. -

Pour les motifs exposés ci-dessus, les conclusions n°5 3 et 4 des de-
mandeurs sont bien fondées.

V

Nous allons ci-après examiner une par une les autres conclusions des
demandeurs.
La conclusion finale n° 5 est ainsi conçue:

«Le défendeur, par ses paroles et par ses actes, a agi à l’égard
du Territoire d’une manière incompatible avec le statut interna-
tional du Territoire et a entravé par 1a les chances qu’avaient les
habitants du Territoire de s’engager dans la voie de lautodéter-
mination; … ces agissements constituent une violation des obli-
gations du défendeur telles qu’elles figurent au premier alinéa de
l’article 2 du Mandat et à l’article 22 du Pacte; ... le défendeur a
le devoir de mettre sur-le-champ un terme à ces agissements et
de s’abstenir dans l’avenir de pareils agissements; et ... le défen-
deur a le devoir de respecter en toute bonne foi le statut interna-
tional du Territoire. » (C.R. 65/35, p. 70).

Les actes du défendeur que les demandeurs déclarent incompatibles
avec le statut international du territoire sont les suivants (mémoires,
chap. VIII, p. 189-194):

a) attribution généralisée de la citoyenneté de l’Union aux habitants
du territoire;
b) représentation du Sud-Ouest africain au Parlement de l’Union;

c) séparation administrative du Caprivi Zipfel oriental;

d) remise des réserves «indigènes» du Sud-Ouest africain au South
African Native Trust (administration des biens indigènes) et transfert
de administration des affaires «indigènes » au ministre de l’admi-
nistration et du développement bantous de l’Union.

En ce qui concerne la question a}, le Conseil de la Société des Nations

a clairement précisé dans une résolution adoptée le 23 avril 1923 que le

statut des habitants indigènes d’un territoire sous Mandat est distinct

de celui des ressortissants de la Puissance mandataire et qu’en consé-

314
SUD-OUEST AFRICAIN (OP. DISS. TANAKA) 317

quence les habitants indigènes d’un territoire sous Mandat n’acquièrent
pas la nationalité de la Puissance mandataire à raison de la protec-
tion qui leur est accordée (Société des Nations, Journal officiel, 1923,
p. 604, cité dans les mémoires p. 190). Cela découle tout naturellement
du fait que la Puissance mandataire n’est pas investie de la souveraineté
et n’a pas de pouvoir souverain sur le territoire sous Mandat et sur
ses habitants.

La question du statut des habitants du Sud-Ouest africain a été réglée
par les lois n° 18 de 1926 et n° 40 de 1927, qui ont été abrogées en 1949
par la loi actuellement en vigueur: le South African Citizenship Act,
loi n° 44 de 1949. Aux termes de l’article 2, paragraphe 2, de cette der-
nière loi, les habitants du Sud-Ouest africain nés et domiciliés dans le
territoire sont automatiquement devenus citoyens de l’Union à raison
de leur lieu de naissance.

Il va de soi que les habitants du territoire auraient pu être naturali-
sés par la Puissance mandataire à titre individuel et sur demande.
Mais, compte tenu de l’esprit du Mandat et du statut international du
territoire, l’attribution généralisée et obligatoire de la citoyenneté du
défendeur ne saurait se justifier. Le défendeur risque d’avoir du mal à
se défendre si on l’accuse d’avoir ouvertement Vintention de procéder à
une incorporation progressive du territoire aboutissant à une annexion
de facto.

L'attribution généralisée de la citoyenneté de l’Union aux habitants
du territoire n’a pas un effet purement théorique. Elle peut revêtir
une grande importance pour ce qui est du droit des habitants à adresser
des pétitions à l'Organisation des Nations Unies. Si cette attribution
généralisée est tenue pour valable et si les habitants du territoire ont
acquis la citoyenneté de l’Union, ils perdent le droit qu'ils ont eu
d'adresser des pétitions aux Nations Unies et ils ne peuvent plus exercer
que le droit de pétition qui leur appartient en tant que sujets à l’égard
de la plus haute autorité législative et administrative du pays, c’est-à-dire
l'Afrique du Sud.

A notre avis, l'attribution généralisée de la citoyenneté de l’Union
aux habitants du territoire est incompatible avec le statut international
du territoire et dépasse les limites et la portée du pouvoir discrétionnaire
reconnu au Mandatäire par le premier alinéa de l’article 2 du Mandat;
cette disposition, aux termes de laquelle «le Mandataire aura pleins
pouvoirs d'administration et de législation sur le territoire faisant l’objet
du mandat. Ce territoire sera administré selon la législation du Manda-
taire comme partie intégrante de son territoire» (les italiques sont de
nous), ne saurait être interprétée de manière à justifier l'attribution
généralisée de la citoyenneté de l’Union. En effet, si elle reconnaît de
tels pouvoirs au Mandataire dans le domaine administratif et législatif
relativement à un Mandat C, c’est pour des raisons techniques d’opportu-
nité et d'économie; cela n'autorise l’adoption d’aucune mesure de
caractère nettement politique risquant de porter atteinte au statut inter-
national du territoire.

En ce qui concerne la question b), le South West Africa Amendment

315
SUD-OUEST AFRICAIN (OP. DISS. TANAKA) 318

Act, loi n° 23 de 1949, prévoit la présence de représentants élus du
Sud-Ouest africain tant au Sénat qu’à la House of Assembly du Parle-
ment de l’Union. Non seulement cette loi supprime de la législation
de l’Union toute référence au Mandat en tant que tel, mais encore elle
n’établit aucune distinction entre les représentants du territoire et
ceux des provinces de l’Union. Les représentants du territoire sont
pleinement habilités à intervenir et à voter sur les questions intéressant
PUnion.

Outre la question de la discrimination, qui intervient en la matiére
puisque les représentants du territoire ne sont élus que par les teuro-
péens», nous ne pouvons manquer d’attribuer une grande importance
à la présence de représentants élus du Sud-Ouest africain au Parlement
de l’Union. Cette nouvelle loi ne semble pas s’inscrire dans les «pouvoirs
d@administration et de législation sur le territoire ... comme partie
intégrante [du] territoire» de l’Union (article 2, premier alinéa);
c’est en fait beaucoup plus qu’une simple mesure administrative qu’auto-
riserait la disposition précitée dans la mesure où le Sud-Ouest africain
serait traité comme partie intégrante du territoire de l'Union; c’est un
acte constitutionnel qui vise à la fois l’Afrique du Sud et le territoire
du Sud-Ouest africain, qui porte notamment atteinte au statut inter-
national du territoire en constituant «une étape importante vers le
rattachement politique du territoire à l’Union» (rapport du Comité
du Sud-Ouest africain, Nations Unies, Documents officiels de l Assemblée
générale, onzième session, suppl. n° 12, p. 8 (A/3151), 1956, cité dans les mé-
moires p. 192-193) et qui implique l’incorporation du territoire du Sud-
Ouest africain à l’Afrique du Sud, en tant que cinquième province.

Le défendeur ne peut donc justifier la présence de représentants du
Sud-Ouest africain au Parlement de l’Union en arguant du membre
de phrase «administré … comme partie intégrante de son territoire »
qui figure au premier alinéa de l’article 2 du Mandat. L’acte du défen-
deur est incompatible avec le statut international du territoire, tel qu’il
est reconnu par les dispositions de l’article 22 du Pacte et celles du
Mandat pour le Sud-Ouest africain.

La question c) a trait à la séparation de la partie orientale du Caprivi
Zipfel sur le plan administratif. Cette région du Sud-Ouest africain,
qui a la forme d’une bande étroite située à l’extrémité nord-est du
territoire, a vu fréquemment modifier les modalités de son administra-
tion depuis l’entrée en vigueur du Mandat. Cela s'explique par des
facteurs géographiques, notamment par le fait que cette région est
très éloignée de Windhoek, centre administratif du territoire, et qu’il est
difficile d’y accéder.

En 1939, par la proclamation n° 147 de l'Union, l'administration du
Caprivi Zipfel oriental a cessé d’étre du ressort de l’administrateur du
Sud-Ouest africain pour relever directement de l’Union. En 1955, le
Comité du Sud-Ouest africain a, dans. son rapport, condamné cette
séparation comme violant le Mandat, essentiellement pour les motifs
ci-après:

316
SUD-OUEST AFRICAIN (OP. DISS. TANAKA) 319

«une telle mesure risque d’aller à l’encontre de la condition b)
des conditions générales à prévoir avant qu’il puisse être mis fin
au régime des Mandats dans un pays placé sous ce régime que le
Conseil de la Société des Nations a approuvées le 4 septembre 1931,
à savoir: «être capable de maintenir son intégrité territoriale et
son indépendance politique». (Rapport du Comité du Sud-Ouest
africain, Nations Unies, Documents officiels de l Assemblée générale,
dixième session, suppl. n° 12, p. 10 (A/2913), 1955, cité dans les
mémoires, p. 193-194)

On ne peut nier que les facteurs géographiques soient de nature à
jouer un rôle important dans l’élaboration des systèmes d’administration
et l'adoption de mesures pertinentes. Nous estimons que l’on est fondé
dans ce domaine à arguer du membre de phrase «sous réserve des
modifications nécessitées par les conditions locales » (Mandat, article 2,
premier alinéa) et que la faculté de décider s’il est ou non nécessaire
de dissocier l'administration de cette région de l’administration du
reste du territoire s’inscrit parfaitement dans le cadre du pouvoir dis-
crétionnaire accordé au Mandataire par ladite disposition du Mandat.
En outre, nous estimons que la séparation administrative, ayant en soi
un caractére technique, ne saurait nuire a Ja réalisation des «con-
ditions générales à prévoir » -invoquées ci-dessus.

En conséquence, la thèse des demandeurs sur ce point n’est pas
fondée.

En ce qui concerne la question d), deux problèmes se posent. Pour
ce qui est du premier, indépendamment du fait qu’on peut l’envisager
du point de vue du deuxième alinéa de l’article 2, c’est-à-dire notam-
ment du point de vue de la politique d’apartheid ou de développement
séparé, il faut signaler que la remise des réserves indigènes au South
African Native Trust est une mesure de caractère administratif obéissant
essentiellement à des considérations d’ordre économique; elle n’a donc
rien à voir avec le statut international du territoire. Comme la question c),
cela relève de l’exercice du pouvoir discrétionnaire imparti au défendeur
en qualité de Mandataire. Pour ce qui est du second problème, celui du
«transfert de l’administration des affaires «indigènes» au ministre de
l'administration et du développement bantous de l’Union», il nous
suffira de renvoyer à ce que nous avons dit à propos de la question c)
et du premier point de la question d).

Pour les motifs exposés ci-dessus, la thèse des demandeurs relative-
ment à la question d) n’est pas fondée.

*
* *

Dans leurs conclusions, initiales aussi bien que finales, les demandeurs
déclarent que le défendeur demeure assujetti à l’obligation de trans-
mettre les pétitions des habitants du territoire (conclusion n° 2) et que
le défendeur n’a pas transmis à l’Assemblée générale des Nations Unies
les pétitions des habitants du territoire adressées à l’Assemblée générale,
que cette carence est une violation de ses obligations de Mandataire

317
SUD-OUEST AFRICAIN (OP. DISS. TANAKA) 320

et que le défendeur a le devoir de transmettre ces pétitions à l’Assemblée
générale (conclusion n° 8).

Ni l’article 22 du Pacte ni le Mandat ne contiennent de dispositions
sur ce point. La seule base juridique de la thèse des demandeurs est le
règlement de procédure adopté le 31 janvier 1923 par le Conseil de la
Société des Nations quant aux pétitions émanant des territoires nous
Mandat. Les Mandats élaborés après la première guerre mondiale ne
mentionnaient pas le droit de pétition parce que ce droit était «conçu
comme une conséquence naturelle du systéme créé par le Pacte... L’ac-
ceptation et l’examen de pétitions sont donc devenus par la suite l’une
des caractéristiques principales du système des Mandats» (sir Hersch
Lauterpacht, International Law and Human Rights, 1950, p. 244-245).
A défaut de la garantie que constitue la reconnaissance d’un droit de
pétition, la protection des droits de l’homme et des libertés fondamentales
sur le plan général et dans le cadre des Mandats risquerait de rester
illusoire. Ce droit est inhérent à la conception même de corps politique
ou d'institution politique. Même si le droit de pétition n’est fondé sur
aucune disposition juridique, il y a là, «en un sens, un droit naturel»
(Duncan Hall, Mandates, Dependencies and Trusteeship, 1948, p. 198).
En ce sens le règlement de procédure de la Société des Nations sus-
mentionné et les dispositions de la Charte visant la compétence du Con-
seil de tutelle (article 87 b)) n’ont guère qu’une valeur de confirmation.

Le droit de pétition s’assortit pour le Mandataire de l’obligation de
transmettre des pétitions à l’organe de surveillance, qui les accepte et
les examine. À cet égard, ce qu’on peut dire de la nécessité de la surveil-
lance internationale, qui subsiste malgré la dissolution de la Société des
Nations et le remplacement du Conseil de la Société par l’Assemblée
générale comme organe chargé de la surveillance, peut s’appliquer au
droit de pétition.

De ce qui précède, on peut conclure que le Mandataire a l'obligation
de transmettre à l’Assemblée générale des pétitions émanant des habitants
du territoire et, en conséquence, que la conclusion n° 2 relative aux
pétitions est bien fondée.

D'autre part, il ressort clairement des écritures et de la procédure
orale que le défendeur a failli à cette obligation; par suite, la conclusion
n° 8 est bien fondée.

*
* *

La conclusion finale n° 6 des demandeurs s’énonce comme suit:
«Le défendeur a établi des bases militaires sur le Territoire en
violation de ses obligations telles qu’elles figurent à l’article 4 du
Mandat et à l’article 22 du Pacte; ... le défendeur a le devoir de
supprimer sur-le-champ toutes les bases militaires établies sur le
Territoire; et ... le défendeur a le devoir de s’abstenir d’établir

des bases militaires sur le Territoire. »
L’article 4 du Mandat, qui s'inspire en partie du paragraphe 5 de
l’article 22 du Pacte, dispose:

318
SUD-OUEST AFRICAIN (OP. DISS. TANAKA) 321

«L’instruction militaire des indigènes sera interdite, sauf pour
assurer la police locale et la défense locale du territoire. En outre,
aucune base militaire ou navale ne sera établie dans le territoire,
ni aucune fortification. »

La deuxième phrase de l’articie 4 définit la situation du territoire sous
Mandat du point de vue de la militarisation. Elle prescrit la neutralisa-
tion du territoire en interdisant d’y établir des bases militaires ou navales
ou des fortifications. Le Mandataire n’est donc pas autorisé à se servir
du territoire à des fins militaires en y installant des bases ou des fortifi-
cations. C’est là une restriction imposée sur le plan concret aux activités
militaires qu’il peut exercer.

La première phrase de l’article 4 du Mandat interdit de donner aux
indigènes une instruction militaire. On peut dire que cette disposition
s'inspire d’une fin humanitaire, qui est d’empécher d’exploiter la popula-
tion indigène sur le plan militaire.

Toutefois, l'interdiction relative à l'instruction militaire des indigènes
n’est pas absolue; leur instruction est permise s’agissant d'assurer la
police locale et la défense locale du territoire. La raison en est peut-être
que le principe humanitaire dont s'inspire la disposition visée ne s’étend
ni à la police locale, ni à la défense locale.

Cette première phrase de l’article 4 ne concerne que l'instruction
des indigènes ; elle ne dit rien de l'instruction des blancs. Par suite, on peut
se demander si leur instruction militaire est autorisée d’une manière géné-
rale ou, tout au moins, aux fins de la police locale et de la défense locale.

Du fait que la disposition vise seulement les indigènes et qu’il n’y
a pas de raison d’interdire linstruction des blancs aux fins de la police
locale et de la défense locale, même si l’on veut neutraliser militairement
le territoire, on peut déduire que l'instruction des blancs n’est pas inter-
dite quand il s’agit d’assurer la police locale et la défense locale du terri-
toire.

Néanmoins, la question se pose de savoir s’il est permis de donner
aux blancs une instruction militaire 4 des fins autres que la police locale
et la défense locale. Nous estimons qu’une disposition visant la protec-
tion des indigènes ne concerne pas les blancs et que l’instruction mili-
taire des blancs en général n’est pas incompatible avec le principe de la
neutralisation du territoire. Ce principe ne doit pas être considéré comme
incompatible avec le droit et le devoir du Mandataire de défendre le
territoire au cas où celui-ci serait attaqué.

Le défendeur doit assumer ce droit et ce devoir dans les limites pres-
crites par l’article 4, c’est-à-dire sans établir dans le territoire de bases
militaires ni de fortifications. A ces réserves près, on peut considérer
que le défendeur est autorisé à entretenir dans le territoire des installa-
tions destinées à l'instruction militaire des non-indigènes.

Il convient à cet égard de préciser quelques points concernant les
thèses des Parties. A la question de savoir s’il est pertinent que les bases
militaires en cause correspondent à des desseins d’aggression, il faut

319
SUD-OUEST AFRICAIN (OP. DISS. TANAKA) 322

répondre non. La Cour doit trancher la question objectivement; elle
n’a pas à examiner les mobiles que peut avoir le défendeur pour établir
des bases militaires.

A la question de savoir si la caractéristique d’une base militaire est
d’être utilisée par une armée ou une flotte en vue d’opérations ou d’une
campagne, il ya lieu de répondre par l’affirmative, étant entendu que
l'interdiction a des effets concrets surtout en temps de paix et que les
opérations ou la campagne ne peuvent étre qu’éventuelles. A la question
de savoir si la place qu’une installation occupe dans la hiérarchie ad-
ministrative et militaire du défendeur permet d’établir son caractère
militaire, il y a lieu de répondre par la négative. La place qu’une installa-
tion occupe dans la hiérarchie administrative et militaire n’a absolument
aucune influence sur son caractère de base militaire.

Dans leur conclusion, les demandeurs mettent en cause les bases mili-
taires que le défendeur est censé avoir installées dans le territoire et
non pas l'instruction militaire des indigènes. Les demandeurs soutien-
nent que le défendeur entretient trois bases militaires dans le territoire:
les installations du régiment Windhoek, un terrain d’atterrissage militaire
situé dans le district de Swakopmund (Sud-Ouest africain) et «au moins
une installation militaire dans le Kaokoveld ou à proximité» dans un
secteur du territoire.

Les demandeurs n’ont toutefois présenté aucune preuve directe pour
étayer leurs accusations. Ils ont dit simplement (mémoires, p. 181) avoir
été informés des faits invoqués et y ajouter foi, mais ils n’ont pas fait
appel au témoignage de leurs informateurs. En revanche, le défendeur a
produit des témoignages directs à l’encontre des indications des deman-
deurs fondées sur les renseignements qui leur auraient été fournis et
sur leur conviction. La déposition d’un expert, qui s’est rendu aux trois
endroits incriminés en septembre 1965 et qui a été cité par le défendeur
au cours de la procédure orale, nous a nettement donné l'impression
qu’il n’y a pas de base militaire aux trois endroits visés. De leur côté,
les demandeurs n’ont produit aucun élément probatoire pour répondre
aux preuves contraires du défendeur et ils n’ont pas contesté la déposi-
tion de l’expert.

Des éléments de preuve dont la Cour dispose, il résulte que le défen-
deur n’a pas établi de base militaire ou navale dans le territoire. Par
suite, la conclusion n° 6 des demandeurs n’est pas fondée.

*
* *

La conclusion n° 9 des demandeurs s’énonce comme suit:

«Le défendeur a tenté d’apporter aux dispositions du Mandat
des modifications de fond sans l’autorisation des Nations Unies;

. cette tentative constitue une violation de ses obligations telles
qu’elles figurent à l’article 7 du Mandat et à l’article 22 du Pacte;
et ... l’autorisation des Nations Unies est une condition préalable
indispensable à toute tentative de la part du défendeur de modifier
directement ou indirectement les dispositions du Mandat. »

320
SUD-OUEST AFRICAIN (OP. DISS. TANAKA) 323

La réponse à cette question dépend de la nature du premier alinéa
de Particle 7 du Mandat. Cette disposition interdit-elle au défendeur de
modifier unilatéralement le Mandat en raison de la nature contractuelle
de celui-ci ou impose-t-elle au défendeur l’obligation de s’abstenir de
tout comportement incompatible avec les dispositions du Mandat?

A notre avis, il convient de donner au premier alinéa de l’article 7
la première des deux interprétations dont nous venons de faire état.
Cette disposition définit simplement la condition préalable à toute
modification ou à tout amendement du Mandat: l’autorisation du
Conseil de la Société des Nations. Il s’agit donc d’une disposition pure-
ment procédurale. L’inobservation de la condition énoncée a pour seul
effet d’empécher toute modification du Mandat.

Dans leurs requétes, les demandeurs fondent leur accusation sur le
fait que le défendeur aurait apporté ou tenté d’apporter des modifica-
tions de fond aux dispositions du Mandat; dans leurs mémoires, ils
soutiennent que le défendeur a tenté d’apporter des modifications
au Mandat.

Qu'on accuse le défendeur d’avoir effectivement modifié le Mandat
ou d’avoir simplement tenté de le faire, le résultat est le même.

Toute modification est impossible sans l’autorisation des Nations
Unies. Comme toute tentative de modification présuppose qu’il est
possible de modifier, ce genre de tentative est également impossible
sans l’autorisation des Nations Unies.

Les faits invoqués par les demandeurs pour établir que le défendeur
a tenté de modifier le Mandat ne sont pas précisés dans la conclusion
finale n° 9 mais ils sont énoncés dans les chapitres V, VI, VII et VII
des mémoires (conclusion n° 9). Les chapitres V, VI et VIII visent les
allégations concernant des infractions à l’article 2 du Mandat et le
chapitre VII les allégations concernant des infractions à l’article 4 du
Mandat.

La violation alléguée de ces articles, 4 supposer qu’elle soit vérifiée,
concerne simplement leurs dispositions et non pas le premier alinéa de
larticle 7.

Nous pouvons faire quelques observations complémentaires 4 propos
du premier alinéa de l’article 7.

Toute modification unilatérale est interdite non seulement au Man-
dataire mais aussi à Ja Société des Nations.

Le premier alinéa de l’article 7 revêt pour le Mandat, du moment
qu’il survit à la dissolution de la Société, une signification essentielle,
analogue à celle que présente l’article 6 pour la surveillance adminis-
trative. Par suite, l’Assemblée générale des Nations Unies a remplacé
le Conseil de la Société des Nations.

Si le Mandat reste en vigueur à titre d’institution en dépit de la disso-
lution de la Société des Nations, la nécessité d’obtenir l’autorisation
des deux parties pour toute modification ultérieure du Mandat sub-
siste. En ce sens, l’élément contractuel subsiste en même temps que les
éléments institutionnels.

Enfin, le grief des demandeurs d’après lequel, en tentant de modifier

321
SUD-OUEST AFRICAIN (OP, DISS, TANAKA) 324

x

les dispositions du Mandat, le défendeur 4 violé le premier alinéa de
Particle 7 peut être considéré comme relevant du différend qui a existé
entre les Parties avant le dépôt des requêtes, en ce sens que ce grief cons-
titue un élément du différend. ,

Pour les motifs exposés ci-dessus, la conclusion n° 9 des demandeurs
n’est pas fondée.

(Signé) Kotaro TANAKA.

322
